

 

--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT
 
BY AND AMONG
 
OHI ASSET (OH), LLC, AS PURCHASER, AND
                                  OMEGA HEALTHCARE INVESTORS, INC., AS PURCHASER
PARENT
 
AND
 
HOLLIS J. GARFIELD, ALBERT M. WIGGINS, JR., A. DAVID WIGGINS, ESTATE OF EVELYN
R. GARFIELD, EVELYN R. GARFIELD REVOCABLE TRUST, SG TRUST B--HOLLIS TRUST,
EVELYN GARFIELD FAMILY TRUST AND EVELYN GARFIELD REMAINDER TRUST, AS
SHAREHOLDERS
 
AND
 
BALDWIN HEALTH CENTER, INC.,
 
COPLEY HEALTH CENTER, INC.,
 
HANOVER HOUSE, INC.,
 
HOUSE OF HANOVER, LTD.,
 
PAVILLION NORTH, LLP, D/B/A WEXFORD HOUSE NURSING CENTER,
 
PAVILLION NURSING CENTER NORTH, INC.,
 
PAVILLION NORTH PARTNERS INC., AND
 
THE SUBURBAN PAVILION, INC.,
 
AS THE COMPANIES
 
AND
 
OMG MSTR LSCO, LLC, AS THE NEW OPERATOR, AND
                                COMMUNICARE HEALTH SERVICES, INC., AS NEW
OPERATOR PARENT
 
AND
 
EMERY MEDICAL MANAGEMENT CO., AS A LIMITED PARTY
 
 
 
 
June 10, 2005
 
 
 

--------------------------------------------------------------------------------

EXECUTION VERSION


ARTICLE I DEFINITIONS     
1
 
1.01. Certain Defined Terms.
1
 
1.02. Other Defined Terms
6
 
1.03. Construction.
8
 
ARTICLE II PURCHASE AND SALE OF COMPANY SHARES
8
 
2.01. Purchase and Sale
9
 
2.02. Purchase Price; Allocation.
9
 
2.03. Working Capital Adjustment Amount and Payment
9
 
2.04. Working Capital Adjustment Procedure.
10
 
2.05. Accounts Receivable Adjustment.
11
 
2.06. Closing.
13
 
ARTICLE III REPRESENTATIONS AND WARRANTIES REGARDING THE COMPANIES
16
 
3.01. Organization and Power.
16
 
3.02. Authorization; No Violation
16
 
3.03. Subsidiaries
17
 
3.04. Financial Statements
17
 
3.05. Capitalization.
17
 
3.06. Title and Condition of Properties.
18
 
3.07. Licenses.
19
 
3.08. Accounts Receivable
19
 
3.09. Inventories
19
 
3.10. Tax Matters.
19
 
3.11. Contracts and Commitments.
22
 
3.12. Accreditation; Medicare and Medicaid; Third Party Payor Reimbursement.
23
 
3.13. Intellectual Property Rights.
26
 
3.14. Litigation; Proceedings
26
 
3.15. Brokerage
27
 
3.16. Governmental Consent, etc.
27
 
3.17. Employees and Agents.
27
 
3.18. Employee Benefit Plans
27
 
3.19. Insurance
30
 
3.20. Affiliate Transactions
30
 
3.21. Compliance with Laws; Licenses; Certain Operations
31
 
3.22. Environmental Matters.
31
 
3.23. Bank Accounts
32
 
3.24. FET Lien
33
 
3.25. Rent Roll; Bed Tax and Fees.
33
 
3.26. Resident Trust Funds
33
 
3.27. Absence of Certain Developments
33
 
3.28. Absence of Undisclosed Liabilities
35
 
3.29. Proceedings and Orders
35
 
3.30. Record Retention Policies
35
 
3.31. Disclosure
35
 
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE SHAREHOLDERS
35
 
4.01. Authorization
35
 
4.02. No Violation
35
 
4.03. Company Shares
36
 
4.04. Governmental Consents, etc.
36
 
4.05. Proceedings and Orders
36
 
4.06. Sufficient Funds
36
 
ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE PURCHASER AND THE PURCHASER
PARENT
36
 
5.01. Company Organization and Power
36
 
5.02. Authorization
36
 
5.03. No Violation
37
 
5.04. Governmental Consent, etc.
37
 
5.05. Purchase for Investment
37
 
5.06. Proceedings and Orders
37
 
5.07. Sufficient Funds
37
 
ARTICLE VI REPRESENTATIONS AND WARRANTIES OF THE NEW OPERATOR AND THE NEW
OPERATOR PARENT
37
 
6.01. Corporate Organization and Power
37
 
6.02. Authorization
38
 
6.03. No Violation
38
 
6.04. Governmental Consent, etc.
38
 
6.05. Proceedings and Orders
38
 
6.06. Sufficient Funds
38
 
ARTICLE VII CERTAIN COVENANTS
38
 
7.01. Access and Investigation; Record Retention and Transfer.
39
 
7.02. Employment Matters; Benefit Plans
40
 
7.03. Cost Reports.
42
 
7.04. Survey Reports
43
 
7.05. Resident Trust Accounts
43
 
7.06. Affirmative Covenants
43
 
7.07. Negative Covenants
44
 
7.08. Shareholder Covenant Not to Compete.
46
 
7.09. Hired Employees
46
 
7.10. Cooperation Regarding Licensing Matters
46
 
7.11. Regulatory and Other Authorizations; Consents.
46
 
7.12. Exclusivity
47
 
7.13. Monthly Financial Statements
47
 
7.14. Transition
47
 
7.15. Proration and Expenses.
47
 
7.16. [Intentionally Omitted.]
49
 
7.17. Required Approvals
49
 
7.18. Notification
49
 
7.19. Cooperation After Closing
49
 
7.20. Deposit Account Authorization Documents.
49
 
7.21. Assignment of Contracts
50
 
ARTICLE VIII CONDITIONS TO THE PURCHASER’S OBLIGATION TO CLOSE
50
 
8.01. Conditions to the Purchaser’s Obligation
50
 
ARTICLE IX CONDITIONS TO OBLIGATION OF THE SHAREHOLDERS TO CLOSE
51
 
9.01. Conditions to Obligation of the Shareholders to Close
51
 
ARTICLE X CONDITIONS TO OBLIGATION OF THE NEW OPERATOR TO CLOSE
52
 
10.01. Conditions to Obligation of the New Operator to Close
52
 
ARTICLE XI INDEMNIFICATION
53
 
11.01. Survival
53
 
11.02. Right to Indemnification Not Affected by Knowledge
54
 
11.03. Indemnification by the Shareholders.
54
 
11.04. Indemnification by the Purchaser and the Purchaser Parent.
56
 
11.05. Indemnification by the New Operator and the New Operator Parent.
57
 
11.06. Method of Asserting Claims
57
 
11.07. Adjustments
59
 
11.08. Payments
59
 
11.09. Escrow
59
 
11.10. Exclusive Remedy
59
 
ARTICLE XII TERMINATION
59
 
12.01. Termination
59
 
12.02. Effect of Termination
60
 
12.03. Release of Deposit Amount
60
 
12.04. Effect of Closing
60
 
ARTICLE XIII ADDITIONAL AGREEMENTS
60
 
13.01. Cooperation on Tax Matters.
60
 
13.02. Press Release and Announcements
61
 
13.03. Specific Performance
61
 
13.04. Remittances
61
 
13.05. Efforts To Consummate Closing Transactions
61
 
ARTICLE XIV MISCELLANEOUS
62
 
14.01. Amendment
62
 
14.02. Extension; Waiver
62
 
14.03. Entire Agreement; No Third Party Beneficiaries
62
 
14.04. Governing Law; Venue; Waiver of Jury Trial.
62
 
14.05. Notices
62
 
14.06. Counterparts
64
 
14.07. Successors and Assigns
64
 
14.08. Shareholders’ Representative
64
 
14.09. Schedules and Exhibits
64
 





 


 


--------------------------------------------------------------------------------

EXECUTION VERSION


STOCK PURCHASE AGREEMENT
 
This Stock Purchase Agreement (this “Agreement”), dated as of June 10, 2005, is
entered into by and among OHI Asset (OH), LLC, a Delaware limited liability
company (the “Purchaser”), Omega Healthcare Investors, Inc., a Maryland
corporation (the “Purchaser Parent”), Hollis J. Garfield (“HJG”), Albert M.
Wiggins, Jr. (“AMW”), A. David Wiggins (“ADW”), Estate of Evelyn R. Garfield
(“Garfield Estate”), Evelyn R. Garfield Revocable Trust (“Revocable Trust”), SG
Trust B--Hollis Trust (“Hollis Trust”), Evelyn Garfield Family Trust (“Family
Trust”), and Evelyn Garfield Remainder Trust (“Remainder Trust”) (each of HJG,
AMW, ADW, Garfield Estate, Revocable Trust, Hollis Trust, Family Trust and
Remainder Trust shall be referred to in this Agreement from time to time,
collectively, as the “Shareholders” and each, individually, as a “Shareholder”),
Baldwin Health Center, Inc. (“Baldwin”), Copley Health Center, Inc. (“Copley”),
Hanover House, Inc. (“Hanover I”), House of Hanover, Ltd. (“Hanover II”),
Pavillion North, LLP, d/b/a Wexford House Nursing Center (“Wexford”), Pavillion
Nursing Center North, Inc. (“PNCN”), Pavillion North Partners, Inc. (PNP”), and
The Suburban Pavillion, Inc. (“Suburban”) (each of Baldwin, Copley, Hanover I,
Hanover II, Wexford, PNCN, PNP and Suburban shall be referred to in this
Agreement from time to time, collectively, as the “Companies” and each,
individually, as a “Company”), OMG MSTR LSCO, LLC an Ohio limited liability
company (the “New Operator”), CommuniCare Health Services, Inc., an Ohio
corporation (the “New Operator Parent”), and Emery Medical Management Co., an
Ohio corporation (“EMM”), as a party only for the limited purposes explicitly
set forth in this Agreement.
 
BACKGROUND:
 
WHEREAS, the Companies are engaged in the business (the “Business”) of operating
the nursing home properties described on Exhibit A (the “Facilities”).
 
WHEREAS, the Shareholders own all of the issued and outstanding shares,
membership interests or partnership interests of each Company as disclosed on
Schedule 3.05 (the “Company Shares”), and, accordingly, control the business and
operations of each Company.
 
WHEREAS, the Shareholders desire to sell to the Purchaser, and the Purchaser
desires to purchase from the Shareholders, the Company Shares, all on the terms
and conditions hereinafter set forth.
 
WHEREAS, the New Operator desires to operate the Business after the Closing, all
on the terms and conditions hereinafter set forth.
 
NOW, THEREFORE, in consideration of the mutual covenants of the Parties as
hereinafter set forth and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto hereby agree as
follows.
 
                                                      Article I  
                                                    Definitions
 
1.01.  Certain Defined Terms.
 
(a)  “Affiliate” as applied to any Person, means any other Person, directly or
indirectly, controlling, controlled by or under common control with that Person.
The term “control” (including, with correlative meanings, the terms
“controlling,”“controlled by” and “under common control with”), as applied to
any Person, includes the possession, directly or indirectly, of ten percent
(10%) or more of the voting power (or in the case of a Person which is not a
corporation, ten percent (10%) or more of the ownership interest, beneficial or
otherwise) of such Person or the power otherwise to direct or cause the
direction of the management and policies of that Person, whether through voting,
by contract or otherwise.
 
(b)  “Assets” means all properties, assets, rights and interests of every kind
and nature, whether real or personal, tangible or intangible and wherever
located and by whomever possessed.
 
(c)  “Ancillary Documents” means any exhibits, schedules or certificates or
other agreements or documents delivered or to be delivered pursuant to the terms
of this Agreement by a Party or otherwise incorporated in this Agreement.
 
(d)  “Business Days” means any day other than a Saturday, Sunday or day when
banks are closed or authorized to be closed in the State of Maryland.
 
(e)  “Charter Documents” means, as applicable, (i) the certificate or articles
of incorporation of a corporation and by-laws, together with all amendments
thereto through the date hereof or (ii) the articles of organization and
operating agreement of a limited liability company, together with all amendments
thereto through the date hereof.
 
(f)  “CHOW Notice” means the change of ownership notice required by Ohio
Administrative Code Section 5101:3 - 3-516.
 
(g)  “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985,
as reflected in Code Section 4980B, ERISA Sections 601 through 607 and their
related regulations.
 
(h)  “Code” means the Internal Revenue Code of 1986, as amended.
 
(i)  “Collective Bargaining Agreement” means the collective bargaining agreement
disclosed on Schedule 3.17.
 
(j)  “Contract” means any note, bond, mortgage, indenture, loan, contract,
factoring arrangement, License, agreement, lease or other instrument or
obligation to which the Party in question is a party or by which it or any of
its assets may be bound.
 
(k)  “Damages” means the amount of any loss, liability, claims, damage
(including incidental and consequential damages), expense (including costs of
investigation and defense and reasonable attorneys’ fees) or diminution of
value, whether or not involving a third-party claim.
 
(l)  “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
 
(m)  “Exhibits” means the exhibits referenced in this Agreement.
 
(n)  “FET Lien” means the general federal and Ohio estate tax Liens attaching to
those Company Shares includable in the federal gross estate of Evelyn Garfield.
 
(o)  “GAAP” means United States generally accepted accounting principles as in
effect as of the date hereof.
 
(p)  “Governmental Agency” means any foreign, domestic or local court,
administrative agency, bureau, board, commission, office, authority, department
or other governmental entity.
 
(q)  “HIPAA” means the Health Insurance Portability and Accountability Act of
1996.
 
(r)  “Indebtedness” means, with respect to any Person (without duplication) (i)
all indebtedness for borrowed money or for the deferred purchase price of
property or services (including reimbursement and all other obligations with
respect to surety bonds, letters of credit and bankers’ acceptances, whether or
not matured, but excluding all accounts payable not outstanding for more than
180 days and accruals), including the current portion of such indebtedness, (ii)
all obligations evidenced by notes, bonds, debentures or similar instruments,
(iii) all capital lease obligations, (iv) the direct or indirect guaranty,
endorsement (other than for collection or deposit in the ordinary course of
business), co-making, discounting with recourse, or sale with recourse by a
Person of the obligation of another Person, and (v) obligations of any third
party secured by any asset or right of any such Person.
 
(s)  “Indebtedness Liability” means an amount equal to, as of the Closing Date,
the outstanding principal of, accrued and unpaid interest on, any prepayment
penalties or premiums on, and any other amounts payable with respect to, all
Indebtedness of the Companies, but not including any Current Liabilities (as
defined below).
 
(t)  “Intellectual Property” means (i) all inventions (whether patentable or
unpatentable and whether or not reduced to practice), all improvements thereto,
and all U.S. and non-U.S. patents, patent applications, and patent disclosures,
together with all reissuances, continuations, continuations-in-part, revisions,
extensions, and reexaminations thereof; (ii) all U.S. and non-U.S. trademarks,
service marks, trade dress, logos, trade names, domain names and corporate
names, together with all translations, adaptations, derivations, and
combinations thereof and including all goodwill associated therewith, and all
applications, registrations, and renewals in connection therewith; (iii) all
copyrightable works, all U.S. and non-U.S. copyrights, and all applications,
registrations, and renewals in connection therewith; (iv) all mask works and all
applications, registrations, and renewals in connection therewith; (v) all trade
secrets and confidential business information (including ideas, research and
development, know-how, formulas, compositions, manufacturing and production
processes and techniques, technical data, designs, drawings, specifications,
customer and supplier lists, pricing and cost information, and business and
marketing plans and proposals); (vi) all Software; (vii) all other proprietary
rights; and (viii) all copies and tangible embodiments thereof (in whatever form
or medium).
 
(u)  “IRS” means the Internal Revenue Service.
 
(v)  “JCAHO” means the Joint Commission on Accreditation of Healthcare
Organizations.
 
(w)  “Knowledge” shall mean, with respect to any Company, the knowledge after
due inquiry of AMW, HJG, Rufus D. Heard, G. Leslie Atkinson, Judy Kaneen, and,
with respect to each Facility, the applicable on-site Facility administrator.
 
(x)  “Law” means any foreign, domestic or local law, statute, principle of
common law, regulation, rule, code, ordinance, order, consent decree, settlement
agreement or governmental requirement, and any judgment, decision, decree, writ,
injunction, award, ruling or order of any Governmental Agency (including the
IRS).
 
(y)  “Legal Requirement” any federal, state, local, municipal, foreign,
international, multinational, or other administrative order, constitution, Law
or treaty.
 
(z)  “Liability” means any liability, obligation, debt, claim, damage, loss or
expense (whether known or unknown, whether asserted or unasserted, whether
absolute or contingent, whether accrued or unaccrued, whether liquidated or
unliquidated, and whether due or to become due).
 
(aa)  “Licenses” means licenses, permits, registrations, certificates of
authority, certificates of need, consents, approvals, authorizations,
qualifications and certifications which have been issued to a Person by any
Governmental Agency in connection with the ownership of its Assets and the
operation of its business.
 
(bb)  “Lien” means any mortgage, pledge, lien, encumbrance, charge, security
interest or other claim against title.
 
(cc)  “Loss” or “Losses” means all actions, suits, proceedings, hearings,
investigations, charges, complaints, claims, demands, injunctions, orders,
decrees, rulings, Damages, dues, penalties, fines, costs, amounts paid in
settlement, liabilities, obligations, Taxes, Liens, losses, expenses and fees,
including court costs.
 
(dd)  “Material Adverse Effect” means, with respect to any Person, a material
adverse effect on the condition (financial or otherwise), business (including
continued operation thereof in the Ordinary Course of Business), operations,
prospects, Assets or results of operations of such Person.
 
(ee)  “Medicaid” means the medical assistance program established by Title XIX
of the Social Security Act (42 U.S.C. Sections 1396 et seq.) and any statute
succeeding thereto.
 
(ff)  “Medicaid Obligations” means (i) any fees, fines, penalties or civil
monetary penalties that have arisen or may arise in any manner from the
Companies’ participation in Medicaid; (ii) Medicaid overpayments or any other
financial obligations arising from any adjustments or reductions in Medicaid
reimbursement that have arisen or may arise in any manner from the Companies’
participation in Medicaid; or (iii) all other monetary and non-monetary
obligations, sanctions, remedies or liabilities of any kind or nature whatsoever
that have arisen or may arise in any manner from the Companies’ participation in
Medicaid.
 
(gg)  “Medicare” means the health insurance program for the aged and disabled
established by Title XVIII of the Social Security Act (42 U.S.C. Sections 1395
et seq.) and any statute succeeding thereto.
 
(hh)  “Medicare Obligations” means (i) any fees, fines, penalties or civil
monetary penalties that have arisen or may arise in any manner from the
Companies’ participation in Medicare; (ii) Medicare overpayments or any other
financial obligations arising from any adjustments or reductions in Medicare
reimbursement that have arisen or may arise in any manner from the Companies’
participation in Medicare; or (iii) all other monetary and non-monetary
obligations, sanctions, remedies or liabilities of any kind or nature whatsoever
that have arisen or may arise in any manner from the Companies’ participation in
Medicare.
 
(ii)  “OIG” means the Office of Inspector General for the Department of Health
and Human Services.
 
(jj)  “Order” means any award, decision, injunction, judgment, order, ruling,
subpoena or verdict entered, issued, made or rendered by any court,
administrative agency or other Governmental Agency or arbitrator.
 
(kk)  “Ordinary Course of Business” means, with respect to a Person, the
ordinary course of business consistent with such Person’s past custom and
practice (including with respect to quantity and frequency).
 
(ll)  “Party” or “Parties” means any or all Persons that are parties to this
Agreement.
 
(mm)  “Payoff Letters” means the letters provided by the lenders or other
holders of Indebtedness Liability to one or more of the Companies in connection
with the repayment of the Indebtedness Liability as contemplated hereby, which
shall be reasonably satisfactory in form and substance to the Purchaser and its
counsel.
 
(nn)  “Permitted Liens” means (i) Tax Liens with respect to Taxes not yet due
and payable or which are being contested by such Person in good faith by
appropriate proceedings and for which appropriate reserves have been established
by such Person in accordance with GAAP; (ii) deposits or pledges made in
connection with, or to secure payment of, utilities or similar services,
workers’ compensation, unemployment insurance, old age pensions or other social
security obligations; (iii) mechanics’, materialmen’s or contractors’ Liens
incurred in the Ordinary Course of Business for amounts not yet due and payable
and which amounts (A) have been incurred under Contracts disclosed on Schedule
3.11(a), and (B) have been reserved for and reflected in the Company Statements;
and (iv) those Liens disclosed on Schedule 1.01(nn).
 
(oo)  “Person” means an individual, a partnership, a corporation, an
association, a limited liability company, a trust, a joint venture, an
unincorporated organization, a Governmental Agency, or any other entity.
 
(pp)  “Schedules” means the schedules referenced in this Agreement.
 
(qq)  “Software” means all (i) computer programs, whether in source code or
object code, (ii) descriptions, flow charts and other work products used to
design, plan or develop any of the foregoing, and (iii) data and documentation
relating to any of the foregoing.
 
(rr)  “Subsidiary” means any Person with respect to which any Person (or a
Subsidiary thereof) owns a majority of the common stock, units or other equity
interests or has the power to vote or direct the voting of sufficient securities
to elect a majority of the board of directors or comparable governing body.
 
(ss)  “Tax” means any federal, state, local, or foreign income, provider, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental, customs duties, capital stock,
franchise, profits, withholding, social security (or similar), unemployment,
disability, real property, personal property, sales, use, transfer,
registration, value added, alternative or add-on minimum, retailer’s occupation
taxes and other taxes commonly understood to be sales or use taxes, estimated,
or other tax of any kind whatsoever, including any interest, penalty, or
addition thereto, whether disputed or not and including any obligation to
indemnify or otherwise assume or succeed to the Tax Liability of any other
Person.
 
(tt)  “Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.
 
(uu)  “Title Commitment” means a commitment for an owner’s title insurance
policy issued by a nationally recognized title company.
 
(vv)  “Transaction Fees” means an amount in cash equal to, as of the Closing
Date, the sum of (i) the outstanding fees and expenses of any counsel to any
Company and accountant to any Company incurred by any Company on or prior to the
Closing Date in connection with the transactions contemplated by this Agreement,
and (ii) all other outstanding fees and expenses incurred by any Company on or
prior to the Closing Date in connection with the transactions contemplated by
this Agreement.
 
(ww)  “WARN Act” means the Worker Adjustment and Retraining Notification Act.,
29 U.S.C. Section 2101 - 2109, and the regulations issued thereunder by the
United States Department of Labor, 29 C.F.R. Section 639.
 
1.02.  Other Defined Terms. The following terms have the meanings defined for
such terms in the Sections set forth below:
 
Definition
 
Section
 
Accounts Receivable
2.05(a)
Advisors
7.01(a)
ADW
Introductory Clause
Agreement
Introductory Clause
AMW
Introductory Clause
Baldwin
Introductory Clause
Base Balance Sheet
2.04(a)
Base Net Working Capital
2.04(a)
Basket
11.03(b)
Benefit Plans
3.18(a)
Business
Background
Closing
2.06(a)
Closing Adjustment Amount
2.02(c)
Closing Date Balance Sheet
2.04(b)
Closing Date
2.06(a)
Closing Net Working Capital
2.04(b)
Collection Deadline
2.05(a)
Company
Introductory Clause
Company Latest Balance Sheet
3.04
Company Shares
Background
Company Statements
3.04
Contract Termination Liability
7.21
Copley
Introductory Clause
Current Assets
2.04(a)
Current Liabilities
2.04(a)
Customer Contracts
3.11(c)
Deposit Amount
2.02(b)
Deposit Agreement
2.02(b)
Direct Claim
11.06(b)
Document Retention Period
7.01(c)
Effective Time
2.06(a)
EMM
Introductory Clause
Employees
3.17(c)
Employee Termination Time
7.02(a)
Environmental Laws
3.22(a)(i)
Environmental Permits
3.22(c)
ERISA Affiliate
3.18(a)
Escrow Agent
2.02(c)
Escrow Amount
2.02(c)
Escrow Agreement
2.02(c)
Facilities
Background
Family Trust
Introductory Clause
Garfield Estate
Introductory Clause
Government Programs
3.12(d)
Hanover I
Introductory Clause
Hanover II
Introductory Clause
Hazardous Materials
3.22(a)(i)
Hired Employees
7.02(b)
Healthcare Fraud Laws
3.12(g)
HJG
Introductory Clause
Hollis Trust
Introductory Clause
Independent Accountants
2.04(d)
LandAmerica
2.02(b)
M&A Qualified Beneficiaries
7.02(d)
Net Working Capital
2.04(a)
New Operator
Introductory Clause
New Operator Indemnified Party
11.03(a)
New Operator Parent
Introductory Clause
PBGC
3.18(g)
PCBs
3.22(d)
PNCN
Introductory Clause
PNP
Introductory Clause
Private Programs
3.12(e)
Purchase Price
2.02(a)
Purchaser
Introductory Clause
Purchaser Indemnified Party
11.03(a)
Purchaser Parent
Introductory Clause
Real Property Tax Liability
7.15(d)
Real Property
3.06(a)
Refund Amount
2.04(e)(i)
Release
3.22(a)(iii)
Required Consents
2.06(b)(xiv)
Remainder Trust
Introductory Clause
Rent Rolls
3.25(a)
Revocable Trust
Introductory Clause
Shareholders
Introductory Clause
Shareholder Indemnified Party
11.04(a)
Shareholders’ Representative
14.08
Sick Time Agreement
7.02(b)
Straddle Tax Period
13.01(b)
Suburban
Introductory Clause
Tail Coverage
7.06(g)
Tangible Property
3.06(b)
Terminated Contracts
7.21
Title Policies
2.06(b)(iv)
Third Party Claim
11.06(a)(i)
Trust Accounts
3.26
UCC Searches
8.01(g)
VEBA
7.02(g)
Wexford
Introductory Clause
Working Capital Adjustment Amount
2.03



 
1.03.  Construction.
 
(a)  Unless the context of this Agreement otherwise requires: (i) words of any
gender include each other gender; (ii) words using the singular or plural number
also include the plural or singular number, respectively; (iii) the terms
“hereof,”“herein,”“hereby,” and derivative or similar words refer to this entire
Agreement; (iv) the terms “Article” or “Section” refer to the specified Article
or Section of this Agreement; (v) the word “including” shall mean “including,
without limitation;” and (vi) the word “or” shall be disjunctive but not
exclusive.
 
(b)  References to agreements and other documents shall be deemed to include all
subsequent amendments and other modifications thereto.
 
(c)  References to statutes shall include all regulations promulgated thereunder
and references to statutes or regulations shall be construed as including all
statutory and regulatory provisions consolidating, amending or replacing the
statute or regulation.
 
(d)  The language used in this Agreement shall be deemed to be the language
chosen by the parties to express their mutual intent, and no rule of strict
construction shall be applied against any Party.
 
(e)  The disclosure Schedules and Exhibits to this Agreement shall be treated as
if fully incorporated into the body of the Agreement.
 
(f)  All accounting terms used herein and not expressly defined herein shall
have the meanings given to them under GAAP.
 
                                                Article II  
                                    Purchase and Sale of Company Shares
 
2.01.  Purchase and Sale. Upon the terms and subject to the conditions contained
in this Agreement, the Shareholders agree to sell, assign, transfer, convey and
deliver to the Purchaser at the Closing all right, title and interest in and to
all of the Company Shares, free and clear of all Liens. The Purchaser, in
reliance upon the representations and warranties of the Companies and the
Shareholders contained herein and on the terms and conditions herein set forth,
hereby agrees to purchase the Company Shares from Shareholders at the Closing on
the terms and conditions set forth herein.
 
2.02.  Purchase Price; Allocation. 
 
(a)  The aggregate purchase price for the Company Shares (the “Purchase Price”)
shall be an amount equal to (i) $62,699,469, plus or minus (ii) the Working
Capital Adjustment Amount as provided in Section 2.03.
 
(b)  LandAmerica National Commercial Services (“LandAmerica”), as escrow agent,
is holding $500,000 (the “Deposit Amount”) deposited by the Purchaser pursuant
to the terms of the Deposit Escrow Instructions dated May 5, 2005 attached
hereto as Schedule 2.02(b) (the “Deposit Agreement”). Subject to the terms of
the Deposit Agreement, at the Closing, the Deposit Amount will be applied to the
Purchase Price as provided in Section 2.02(c) below.
 
(c)  At the Closing, the Purchaser shall make the following payments on account
of the Purchase Price: (i) on behalf of the Companies, the Purchaser shall cause
the Indebtedness Liability to be repaid in full to the party or parties entitled
thereto pursuant to the Payoff Letters; (ii) on behalf of the Companies, the
Purchaser shall pay the unpaid Transaction Fees to the person or persons
entitled thereto in accordance with the instructions delivered by the
Shareholders’ Representative prior to the Closing Date; (iii) the Purchaser
shall deposit with Bank of America (the “Escrow Agent”) under an escrow
agreement to be agreed upon by the Shareholders’ Representative, the Purchaser,
the New Operator and the Escrow Agent (the “Escrow Agreement”) the amount of
$9,500,000, which agreement shall provide, among other things, that the funds
held in escrow shall be released to the Shareholders on the third anniversary of
the Closing Date, subject to the resolution of any claims made during such three
year period and any claims pending on such third anniversary; (iv) the Purchaser
shall direct LandAmerica to transfer the Deposit Amount to the Escrow Agent to
be held pursuant to the Escrow Agreement (the aggregate amount deposited with
the Escrow Agent pursuant to subsections (iii) and (iv) is referred to as the
“Escrow Amount”); and (v) the Purchaser shall pay the remainder of the Purchase
Price, less $3,000,000 or such other amount as the Purchaser and the
Shareholders’ Representative may agree upon in writing prior to the Closing (the
“Closing Adjustment Amount”) and without taking into account any Working Capital
Adjustment Amount, to the Shareholders by delivery of a wire transfer to such
account as the Shareholders’ Representative shall designate in writing not later
than three Business Days before the Closing Date. The Purchaser shall pay
one-half of all fees and expenses of the Escrow Agent as set forth in the Escrow
Agreement and the Shareholders, collectively, shall pay the other one-half.
 
(d)  The Purchase Price shall be allocated among the Company Shares as of the
Closing Date, as disclosed on Schedule 2.02(d). Any subsequent adjustments to
the Purchase Price shall be reflected in the allocation as mutually agreed upon
by the Purchaser and the Shareholders’ Representative in a manner consistent
with the allocations disclosed on Schedule 2.02(d).
 
2.03.  Working Capital Adjustment Amount and Payment. The “Working Capital
Adjustment Amount” (which may be a positive or negative number) will be equal to
the amount determined by subtracting the Base Net Working Capital (as defined
below) from the Closing Net Working Capital (as defined below). If the Working
Capital Adjustment Amount is negative, the Purchase Price shall be reduced by
such amount, subject to the provisions of Section 2.04(e). If the Working
Capital Adjustment Amount is positive, then the Purchase Price shall be
increased by such amount, subject to the provisions of Section 2.04(e). After
the Closing, the Closing Net Working Capital and the Working Capital Adjustment
Amount shall be determined as provided in Section 2.04 and the Purchase Price
shall be adjusted as provided in Section 2.04(e).
 
2.04.  Working Capital Adjustment Procedure. 
 
(a)  “Net Working Capital” as of a given date shall mean the amount calculated
by subtracting the aggregate Current Liabilities of the Companies as of that
date from the aggregate Current Assets of the Companies as of that date.
“Current Assets” means the sum of cash, trade accounts receivable (including any
unpaid Governmental Agency payments or reimbursements relating to any time
before the Closing Date), inventory, prepaid expenses and deposits (including
any prepaid real estate Taxes, personal property Taxes or bed Taxes relating to
any time on or after the Closing Date), and all other current assets as
determined according to GAAP as consistently applied by the Companies. “Current
Liabilities” means the sum of all liabilities including trade accounts payable,
accrued expenses, accrued employment-related liabilities and payroll taxes,
deferred income and all other current liabilities, an accrual for all real
property, personal property and bed taxes relating to any time before the
Closing (whether or not any such Taxes are due or owing before the Closing), and
an accrual for the contributions the Companies are required to make to any
Benefit Plan pro rated through the Closing Date, but does not include
Indebtedness Liability and Transaction Fees. To the extent that the termination
of any Benefit Plan by any Company pursuant to the terms of this Agreement
terminates such Company’s obligation to make a contribution to any Benefit Plan
after the Closing Date, then no accrual for such contribution will be required
on the Closing Date Balance Sheet. The aggregate Net Working Capital of the
Companies as of March 31, 2005 was $13,899,469 (the “Base Net Working Capital”),
as reflected on the combined Company Latest Balance Sheets (as defined below).
The principles, policies and practices used to prepare the Base Balance Sheet
and the calculations used to determine the amount of the Base Net Working
Capital are described on Schedule 2.04(a). 
 
(b)  Promptly after the Closing, the Shareholders shall prepare, or cause to be
prepared, a consolidated balance sheet of the Companies as of the Closing Date
on the same basis and applying the same accounting principles, policies and
practices that were used in preparing the Company Latest Balance Sheets,
including the principles, policies and practices disclosed on Schedule 2.04(a)
(the “Closing Date Balance Sheet”). The Shareholders shall then determine the
Net Working Capital as of the Closing Date (the “Closing Net Working Capital”)
based upon the Closing Date Balance Sheet and calculated on the same basis and
applying the same principles, policies and practices that were used in preparing
the Base Net Working Capital and as disclosed on Schedule 2.04(a), except as
otherwise required by the provisions of Section 2.04(a) The Shareholders shall
deliver the Closing Date Balance Sheet and their determination of the Closing
Net Working Capital to the Purchaser on or before the 45th day after the Closing
Date.
 
(c)  If, on or before the 30th day after the Purchaser’s receipt of the Closing
Date Balance Sheet and the Closing Net Working Capital calculation from the
Shareholders, the Purchaser has not given the Shareholders’ Representative
written notice of its objection as to the Closing Net Working Capital
calculation (which notice shall specify the disputed portions of the Closing
Date Balance Sheet and shall state the basis of the objection), then the Closing
Net Working Capital as calculated by the Shareholders shall be binding and
conclusive on the Parties and be used in computing the actual Working Capital
Adjustment Amount. If the Purchaser timely gives the Shareholders’
Representative such notice of objection, then all items on the Closing Date
Balance Sheet which are not identified as disputed in such notice shall be
deemed accepted by the Purchaser and shall not be subject to further adjustment.
 
(d)  If the Purchaser timely gives the Shareholders’ Representative such notice
of objection, and if the Shareholders’ Representative and the Purchaser fail to
resolve the issues outstanding with respect to the Closing Date Balance Sheet
and the calculation of the Closing Net Working Capital on or before the 10th day
after the Shareholders’ Representative’s receipt of the Purchaser’s objection
notice, the Shareholders’ Representative and the Purchaser shall submit the
issues remaining in dispute to KPMG, independent public accountants (the
“Independent Accountants”), for resolution, applying the principles, policies
and practices referred to in Section 2.04(a). If issues are submitted to the
Independent Accountants for resolution: (i) the Shareholders’ Representative and
the Purchaser shall furnish or cause to be furnished to the Independent
Accountants such work papers and other documents and information relating to the
disputed issues as the Independent Accountants may request and are available to
that Party or its agents and shall be afforded the opportunity to present to the
Independent Accountants any material relating to the disputed issues and to
discuss the issues with the Independent Accountants; (ii) the determination by
the Independent Accountants, as set forth in a notice to be delivered to both
the Shareholders’ Representative and the Purchaser on or before the 30th day
after the submission to the Independent Accountants of the issues remaining in
dispute, shall be final, binding and conclusive on the Parties and shall be used
in the calculation of the Closing Net Working Capital; and (iii) the Purchaser
shall pay one-half of all fees and expenses of the Independent Accountants for
such determination and the Shareholders, collectively, shall pay the other
one-half.
 
(e)  After the final determination of the Working Capital Adjustment Amount, one
of the following payments shall be made.
 
(i)  If the Working Capital Adjustment Amount is a negative number which is
greater than the Closing Adjustment Amount, requiring a reduction of the
Purchase Price, then the Shareholders shall, on or before the fifth Business Day
after the final determination of the Working Capital Adjustment Amount as
provided in this Section 2.04, pay to the Purchaser an amount equal to (A) the
Working Capital Adjustment Amount, less (B) the Closing Adjustment Amount (such
amount, the “Refund Amount”), and the Shareholders shall have no further claim
pursuant to this Article II to receive any portion of the Closing Adjustment
Amount. If the Shareholders do not timely pay the full Refund Amount to the
Purchaser, the Purchaser may, in its sole discretion and at its option, direct
the Escrow Agent to promptly deliver to the Purchaser the unpaid portion of the
Refund Amount. If the Purchaser directs the Escrow Agent to deliver such amount
to the Purchaser, then the Purchaser shall retain the right to pursue payment
from the Shareholders as required by the first sentence of this Section
2.04(e)(i), which payment would be deposited in the Escrow Account to replenish
the funds paid to the Purchaser pursuant to this Section 2.04(e). 
 
(ii)  If the Working Capital Adjustment Amount is zero or is a negative number
which is less than the Closing Adjustment Amount, requiring a reduction in the
Purchase Price, then the Purchaser shall, on or before the fifth Business Day
after the final determination of the Working Capital Adjustment Amount as
provided in this Section 2.04, pay to the Shareholders’ Representative an amount
equal to (A) the Closing Adjustment Amount, less (B) the Working Capital
Adjustment Amount, and the Purchaser shall retain the balance of the Closing
Adjustment Amount.
 
(iii)  If the Working Capital Adjustment Amount is a positive number, requiring
an increase in the Purchase Price, then the Purchaser shall, on or before the
fifth Business Day after the final determination of the Working Capital
Adjustment Amount as provided in this Section 2.04, pay to the Shareholders’
Representative an amount equal to (A) the Closing Adjustment Amount, plus (B)
the Working Capital Adjustment Amount.
 
2.05.  Accounts Receivable Adjustment.
 
(a)  The accounts receivable reflected on the Closing Date Balance Sheet, as
finally determined, are referred to in this Section 2.05 as the “Accounts
Receivable.” The Parties acknowledge and expect that the Accounts Receivable
will be stated net of reasonably estimated provisions for (i) bad debts, and
(ii) refunds or reimbursements the Shareholders expect the Companies to be
required to make arising from overpayments made to the Companies by Medicaid or
Medicare in respect of operations before the Closing Date. 
 
(b)  The Purchaser shall appoint EMM as its agent to collect the Accounts
Receivable in full on or before the 120th day after the Closing Date (the
“Collection Deadline”) and shall designate the bank account or accounts into
which collections shall be deposited. EMM shall provide the Purchaser with
bi-weekly reports of its collection activities with such detail as the Purchaser
may reasonably request. During the period beginning on the Closing Date and
ending on the Collection Deadline, the Purchaser and the New Operator shall
cooperate with the reasonable requests of EMM for assistance in billing and
collecting the Accounts Receivable, but only to the extent that the Purchaser or
the New Operator have information relating to the Accounts Receivable or have
employees otherwise engaged in the billing and collection of accounts receivable
generally. After the Closing Date, EMM (i) shall coordinate its collection
activities with the New Operator with respect to those Accounts Receivable which
relate to individuals who are residents of any Facility at the time such
collection activities are underway, (ii) shall not unreasonably interfere with
the business relationship between the New Operator and any such individual for
so long as the individual remains a resident of any Facility, and (iii) shall in
no event initiate litigation with any such individual for so long as the
individual remains a resident of any Facility. The New Operator agrees that all
collections from such individuals shall be applied to the oldest account
receivable from such individual and each such collection attributable to one of
the Accounts Receivable shall be remitted promptly to EMM.
 
(c)  Any amounts received by the Purchaser before the Collection Deadline from a
debtor on an Account Receivable will first be applied to the oldest Account
Receivable of that debtor. If the Purchaser does not receive, on or before the
Collection Deadline, the full amount of the Accounts Receivable, then, on or
before the fifth Business Day after the Collection Deadline, the Purchaser shall
assign to the Shareholders each individual Account Receivable which has not been
paid in full and the Shareholders, jointly and severally, shall be obligated to
pay to the Purchaser an amount equal to 103.5% of an amount equal to the
difference between (i) the Accounts Receivable, and (ii) the amount received by
the Purchaser pursuant to this Section 2.05, not including the amount of
interest calculated pursuant to subsection (d) below. If the Purchaser receives
collections in excess of an amount equal to (A) the Accounts Receivable, plus
(B) the amount of interest calculated pursuant to subsection (d) below, then the
Purchaser shall transfer the entire amount of such excess to the Shareholders.
The Shareholders’ Representative shall act as the Shareholders’ agent for
purpose of executing any and all applicable transfer documents in connection
with any such assignment. The Purchaser and the New Operator shall thereafter
cooperate with the Shareholders as may be reasonably necessary to enable them to
pursue collection of the Accounts Receivable so assigned, but only to the extent
that the Purchaser and the New Operator have information relating to the
Accounts Receivable which the Shareholders do not possess. If the Purchaser
receives any funds from a debtor of an Account Receivable after the Purchaser
has assigned such Account Receivable to, and the Purchaser has received payment
in full from, the Shareholders as set forth in this subsection (c), then the
Purchaser promptly shall transfer all such funds to the Shareholders’
Representative. If the Purchaser receives any funds from a debtor of an Account
Receivable after the Collection Deadline with respect to any Account Receivable
for which the Purchaser has not received payment in full from the Shareholders
as set forth in this subsection (c), then the Purchaser shall retain such funds
and apply them to such Accounts Receivable.
 
(d)  If the Purchaser receives payment of any portion of any individual Account
Receivable during the period beginning on the 31st day after the Closing Date
and ending on the Collection Deadline, then the Shareholders, jointly and
severally, shall be obligated to pay to the Purchaser an amount equal to the
percentage of the payments so received by the Purchaser during such period as
set forth below.
 
 
Collection Period
% of the Payments Collected
During the Period
 
31 to 60 days after the Closing Date
 
1.5%
 
61 to 90 days after the Closing Date
 
2.5%
 
91 to 120 days after the Closing Date
 
3.5%
 



Not later than 15 Business Days after the end of each of the collection periods
set forth above, the Purchaser shall provide to the Shareholders’ Representative
a written report showing the amounts received by the Purchaser with respect to
the Accounts Receivable for the period then most recently ended. The
Shareholders shall be obligated to pay the amount required by this subsection
(d) not later than 10 Business Days after the date the Shareholders’
Representative receives such notice.


(e)  The Shareholders shall make such payments required by this Section 2.05 by
wire transfer of immediately available funds or by cashier’s check. If the
Shareholders do not timely make any payments required by this Section 2.05, then
the Purchaser may, in its sole discretion and at its option, direct the Escrow
Agent to promptly deliver to the Purchaser the amount owed by the Shareholders
to the Purchaser pursuant to this Section 2.05. If the Purchaser directs the
Escrow Agent to deliver such amount to the Purchaser, then the Purchaser shall
retain the right to pursue payment from the Shareholders as required by this
Section 2.05, which payment would be deposited in the Escrow Account to
replenish the funds paid to the Purchaser pursuant to this Section 2.05.
 
2.06.  Closing.
 
(a)  Subject to the terms and conditions of this Agreement, the sale and
purchase of the Company Shares contemplated hereby shall take place at a closing
(the “Closing”) to be held on June 28, 2005, at the Duquesne Club, 325 Sixth
Avenue, Pittsburgh, Pennsylvania 15222, or at such other time or on such other
date or at such other place as the Shareholders, the Purchaser and the New
Operator may mutually agree upon in writing (the day on which the Closing takes
place being the “Closing Date”). The Closing shall be deemed to be effective at
12:01 am Pittsburg, Pennsylvania time on the Closing Date (the “Effective
Time”).
 
(b)  At the Closing, the Shareholders and the Companies shall deliver or cause
to be delivered to the Purchaser and the New Operator (unless otherwise
indicated):
 
(i)  to the Purchaser, certificates representing the Company Shares (if
certificated), duly endorsed (or accompanied by duly executed stock powers or
assignment documents) for transfer to the Purchaser, or, if necessary, executed
lost certificate affidavits and indemnifications in a form satisfactory to the
Purchaser and its counsel;
 
(ii)  to the Purchaser, the Payoff Letters reflecting the Indebtedness
Liability, including the Indebtedness Liability disclosed on Schedule 2.06(b);
 
(iii)  evidence of the release of (A) all Liens on any of the Assets of any
Company, other than Permitted Liens, and the termination of all UCC financing
statements or other filings, or written instructions authorizing the Purchaser
to terminate all financing statements or other filings, relating to such Liens
and to any other financing statements filed with respect to any Company on in a
form satisfactory to the Purchaser and its counsel, including copies of
terminations of any security interest and quitclaims pertaining to all
Intellectual Property, and (B) the FET Lien, including releases by the IRS and
all applicable state taxing authorities;
 
(iv)  to the Purchaser, owner’s title insurance policies without standard
exceptions, but with endorsements for, with respect to each parcel of Real
Property located in the State of Ohio, zoning 3.1, access, contiguity, survey,
tax parcel and comprehensive, and, with respect to each parcel of Real Property
located in the State of Pennsylvania, access, contiguity and tax parcel (the
“Title Policies”) with values equal to the fair market values of each parcel of
Real Property as provided herein based upon the Title Commitments disclosed on
Schedule 2.06(b) issued by Certified Title Insurance Company and subject only to
(A) Liens for Taxes that are not yet due and payable, (B) the Liens disclosed on
Schedule 1.01(nn), and (C) any Liens or other matters created by the Purchaser
or arising out of the wrongful acts or negligence of the Purchaser;
 
(v)  to the Purchaser, invoices reflecting the unpaid Transaction Fees, if any,
which invoices shall include wire transfer instructions for payment;
 
(vi)  a certificate, dated as of the Closing Date, executed by an officer of
each Company and by the Shareholders’ Representative (on behalf of the
Shareholders), certifying the fulfillment of the conditions specified in
paragraphs (a), (b) and (c) of Sections 8.01 and 10.01, to the extent they
relate to the Shareholders or the Company;
 
(vii)  the Escrow Agreement executed by the Shareholders;
 
(viii)  evidence that the Shareholders have obtained, at their sole cost and
expense, the Tail Coverage;
 
(ix)  the certificate of incorporation or organization of each Company certified
as of the most recent practicable date by the applicable state authority in the
applicable jurisdiction;
 
(x)  a certificate of the applicable state authority as to the good standing or
full force and effect, as applicable, of each Company in its jurisdiction of
incorporation or organization as of the most recent practicable date;
 
(xi)  a certificate of the Secretary of each Company, certifying as to the code
of regulations or bylaws or operating agreement, as applicable, of such Company
and the resolutions of the board of directors or managers or partners, as
applicable, of each Company authorizing this Agreement and the transactions
contemplated hereby;
 
(xii)  a legal opinion of Buckingham, Doolittle & Burroughs, LLP, counsel to the
Shareholders and the Companies, in the form to be agreed upon by the
Shareholders’ Representative, the Purchaser and the New Operator;
 
(xiii)  written resignations and releases from the directors, officers and
managers of each Company who are disclosed on Schedule 3.01 in the form attached
as Exhibit B;
 
(xiv)  all consents and approvals contemplated by Section 3.16 and Section 4.04
or such customary assurances (which may be verbal) that such consents and
approvals will be received after the Closing Date in the Ordinary Course of
Business; provided, however, that the consents and approvals disclosed on
Schedule 2.06(b)(xiv) (the “Required Consents”) shall be delivered at the
Closing in writing;
 
(xv)  to the Purchaser, original corporate record books and stock record books
of each Company;
 
(xvi)  to the New Operator, the payment required by Section 7.02(d);
 
(xvii)  the Sick Time Agreement executed by the Shareholders.
 
(c)  At the Closing, the Purchaser shall deliver or cause to be delivered to the
Shareholders and the New Operator (unless otherwise indicated):
 
(i)  the cash payments on account of the Purchase Price due under the provisions
of Section 2.02(c);
 
(ii)  a certificate, dated as of the Closing Date, executed by an officer of
Purchaser, certifying the fulfillment of the conditions specified in paragraphs
(a) and (b) of Sections 9.01 and 10.01, to the extent they relate to the
Purchaser or the Purchaser Parent;
 
(iii)  the Escrow Agreement executed by the Purchaser;
 
(iv)  the certificate of incorporation of the Purchaser certified as of the most
recent practicable date by the State of Delaware;
 
(v)  a certificate of the State of Delaware as to the good standing of the
Purchaser in such jurisdiction as of the most recent practicable date;
 
(vi)  a certificate of the Secretary of Purchaser, certifying as to the bylaws
of the Purchaser and as to the resolutions of the board of directors of the
Purchaser authorizing this Agreement and the transactions contemplated hereby;
 
(vii)  a legal opinion of Dykema Gossett PLLC, counsel to the Purchaser, in the
form to be agreed upon by the Shareholders’ Representative, the Purchaser and
the New Operator; and
 
(viii)  the Sick Time Agreement executed by the Purchaser.
 
(d)  At the Closing, the New Operator shall deliver or cause to be delivered to
the Shareholders and the Purchaser:
 
(i)  a certificate, dated as of the Closing Date, executed by an officer of New
Operator, certifying the fulfillment of the conditions specified in paragraphs
(a) and (b) of Sections 8.01 and 9.01, to the extent they relate to the New
Operator;
 
(ii)  the Escrow Agreement executed by the New Operator;
 
(iii)  the certificate of organization of the New Operator certified as of the
most recent practicable date by the State of Ohio;
 
(iv)  a certificate of the State of Ohio as to the good standing of the New
Operator in such jurisdiction as of the most recent practicable date;
 
(v)  a certificate of the Secretary of the New Operator, certifying as to the
resolutions of the managers or members of the New Operator authorizing this
Agreement and the transactions contemplated hereby;
 
(vi)  a legal opinion of Benesch, Friedlander, Coplan & Aronoff LLP, counsel to
the New Operator, in the form to be agreed upon by the Shareholders’
Representative, the Purchaser and the New Operator; and
 
(vii)  the Sick Time Agreement executed by the New Operator.
 
                                                Article III  
                                Representations and Warranties Regarding the
Companies
 
As an inducement to the Purchaser, the Purchaser Parent and the New Operator to
enter into this Agreement, the Companies and the Shareholders, jointly and
severally, hereby represent and warrant to the Purchaser, the Purchaser Parent,
the New Operator and the New Operator Parent as follows.
 
3.01.  Organization and Power.
 
(a)  Each Company is duly organized, validly existing and in good standing under
the Laws of its state of incorporation or formation. Each Company has all
Licenses and authorizations necessary to own its properties and to carry on its
businesses as now being conducted and is duly qualified to do business as a
foreign corporation and is in good standing under the Laws of each state or
other jurisdiction, if any, except where the failure to obtain such Licenses or
authorizations or to qualify would not have a Material Adverse Effect on such
Company. Each Company has provided the Purchaser with true and correct copies of
its Charter Documents. No Company has qualified to do business outside of its
state of incorporation or organization.
 
(b)  Schedule 3.01 contains a complete and correct list of all of the officers
and directors or manager and members of each Company, as applicable. The minute
books of each Company contain complete and correct copies of the minutes of each
meeting and each action by written consent of each of its board of directors (or
comparable governing body) or shareholders or members, as applicable, and the
stock or membership interest ledger of each Company and contains a complete and
correct record of all issuances and transfers of capital stock or membership
interests of each Company.
 
3.02.  Authorization; No Violation. The execution, delivery and performance by
each Company of this Agreement and all Ancillary Documents to which the Company
is a party and the consummation of the transactions contemplated hereby and
thereby have been duly and validly authorized by all requisite corporate,
company or partnership action and no other corporate, company or partnership
proceedings on the part of any Company are necessary to authorize the execution,
delivery or performance of this Agreement and all Ancillary Documents to which
it is a party. This Agreement and all Ancillary Documents to which a Company is
a party constitute valid and binding obligations of the Company enforceable
against the Company in accordance with their respective terms, subject to
bankruptcy, insolvency, reorganization, moratorium and other similar Laws
relating to creditors’ rights generally, by general equitable principles
(regardless of whether such enforceability is considered in a proceeding in
equity or at Law) or by an implied covenant of good faith and fair dealing.
Except for agreements relating to Indebtedness which will be paid off on the
Closing Date, the execution, delivery and performance of this Agreement and all
Ancillary Documents to which a Company is a party and the consummation of the
transactions contemplated thereby do not and shall not conflict with or result
in any breach of any of the provisions of, constitute a default under, result in
a violation of, or cause the acceleration of any obligation under, or require
any authorization, consent, approval, exemption or other action by or notice to
any Governmental Agency under the provisions of any Company’s Charter Documents
or any Contract to which any Company is bound or affected or any Law to which
any Company is subject or by which any of the Assets of any Company is bound,
other than any such matters which would not have a Material Adverse Effect on
such Company.
 
3.03.  Subsidiaries. Except as disclosed on Schedule 3.03, none of the Companies
has any Subsidiaries nor do any of the Companies own any shares of capital
stock, membership interests, partnership interest, joint venture interest or
other security or interest in any Person. None of the Companies has any direct
or indirect right to acquire any interest or investment in any Person.
 
3.04.  Financial Statements. Each of the Companies and the Shareholders have
furnished the Purchaser with (a) unaudited balance sheets of each Company as of
March 31, 2005 (the “Company Latest Balance Sheet”) and the related unaudited
statements of income and cash flows for the period ended March 31, 2005, and (b)
reviewed balance sheets of each Company as of December 31, 2004 and December 31,
2003, and the related reviewed statements of income and cash flows for the years
then ended (collectively with the Company Latest Balance Sheet, the “Company
Statements”). Each of the Company Statements (including in all cases the notes
thereof) has been based upon the information contained in the Companies’ books
and records (which are accurate and complete in all material respects), has been
prepared in accordance with GAAP consistently applied throughout the periods
covered thereby, contain proper accruals and adequate reserves, and presents
fairly, in all material respects, the financial condition, results of
operations, shareholders’ equity and cash flows of each Company, as applicable,
as of the times and for the periods referred to therein, except that the Company
Statements described in clause (a) above are subject to year-end adjustments
(none of which would be material, individually or in the aggregate). Since the
date of the Company Latest Balance Sheet through the date hereof, there has been
no material adverse change in the financial condition, operating results,
assets, operations, prospects, employee relations, supplier relations or
customer relations of each Company and each Company has conducted the Business
only in the Ordinary Course of Business. 
 
3.05.  Capitalization. 
 
(a)  Schedule 3.05 sets forth (i) the number and classes of the authorized
capital stock or membership interests of each Company, other than Wexford, and
(ii) the total number of issued and outstanding shares of each class of the
capital stock or membership interests of each Company, other than Wexford, the
certificate number of each certificate which represents such shares or units,
and the name of the Shareholder who holds each such certificate.
 
(b)  All of the issued and outstanding shares of capital stock or membership
interests of each Company are validly issued, and, to the extent applicable,
fully paid and nonassessable and owned, beneficially and of record, by the
Shareholders in the classes, amounts and percentages disclosed on Schedule 3.05,
and no shares of capital stock or membership interests are subject to, or have
been issued in violation of, preemptive rights. All issuances, sales and
repurchases by each Company of its shares of capital stock or membership
interests have been effected in compliance with all applicable Laws, including
applicable federal and state securities Laws.
 
(c)  PNCN and PNP are the only partners of Wexford and hold 40% and 60%,
respectively, of the partnership interests of Wexford. The Wexford partnership
interests are not certificated. Neither PNCN nor PNP owns any assets of any kind
other than their respective partnership interests in Wexford and cash in a bank
account and neither conducts any business operations of any kind, other than the
ownership of the Wexford partnership interests.
 
(d)  No Company has outstanding (i) any stock, membership interests, partnership
interests or other securities convertible into or exchangeable for any such
equity interests, or (ii) any options, warrants or rights to subscribe for or to
purchase its any stock, membership interests, partnership interests or any
stock, membership interests, partnership interests or securities convertible
into or exchangeable for any such equity interests. No Company is subject to any
obligation (contingent or otherwise) to repurchase or otherwise acquire or
retire any shares of its any stock, membership interests or partnership
interests or any warrants, options or other rights to acquire any such equity
interests. There are no voting agreements, voting trusts or other agreements
(including contractual or statutory preemptive rights or cumulative voting
rights), commitments or understandings with respect to the voting or transfer of
the capital stock, membership interests or partnership interests of any Company.
 
3.06.  Title and Condition of Properties.
 
(a)  Schedule 3.06(a) contains a complete and accurate list of all real
property, leaseholds or other interests therein owned by each Company (the “Real
Property”). The Companies and the Shareholders have delivered or made available
to the Purchaser copies of the deeds and other instruments (as recorded) by
which each Company acquired such Real Property, and copies of all title
insurance policies, opinions, abstracts and surveys in the possession of the
Shareholders or each Company relating to such Real Property. 
 
(b)  Schedule 3.06(b) contains a detailed list of all the tangible property
grouped as to type, including the cost, accumulated depreciation and net book
value, used in the operation of the Facilities (the “Tangible Property”). Each
Company has good and marketable fee simple title to the Tangible Property free
and clear of all Liens other than the Permitted Liens and Liens relating to
Indebtedness which will be paid off at Closing. Except as disclosed on Schedule
3.06(b), all of the Tangible Property is located at the Real Property and the
Companies have the full and unqualified right to require the immediate return of
any of its Tangible Property which is not located at the Real Property. To the
knowledge of the Shareholders and the Companies, all Tangible Property is in
good working order and repair and is sufficient for the operation of the
Facilities as presently conducted. Except as disclosed on Schedule 3.06(b), to
the knowledge of the Shareholders and the Companies, all contracts or agreements
pursuant to which the Companies may hold or use any interest owned or claimed by
it in or to the Tangible Property are in full force and effect. No Company has
received written notice claiming that any such contracts or agreements are not
in full force and effect.
 
(c)  Each Company owns good and marketable title, free and clear of all Liens,
to all of the personal property and assets shown on the Company Latest Balance
Sheet or acquired thereafter in the Ordinary Course of Business or located at
any of the Facilities, except for Permitted Liens and Liens relating to
Indebtedness which will be paid off at Closing.
 
(d)  Except as disclosed on Schedule 3.06(d), to the knowledge of the
Shareholders and the Companies, each Company’s buildings, machinery, equipment
and other tangible assets used in the operation of the Facilities are in good
operating condition and repair and are usable in the Ordinary Course of Business
as conducted on the date of this Agreement. Each Company owns or leases under
valid leases all buildings, machinery, equipment and other tangible assets
necessary for the conduct of the Business as conducted on the date of this
Agreement. All buildings, improvements or other property owned or leased by each
Company are adequately supplied with utilities and other services at customary
charges necessary for the operation thereof (including gas, electricity, water,
telephone, sanitary and storm sewer and access to public roads). Any tap fees,
hook-up fees or other associated charges accrued to date with respect to the
Facilities have been fully paid with respect to all potable and industrial water
and all gas, electrical, steam, compressed air, telecommunication, sanitary and
storm sewage lines and systems and other similar systems serving the Facilities
and no such fees or charges remain outstanding. The Tangible Property,
buildings, plants, structures and equipment of each Company are sufficient for
the continued conduct of the Business of such Company after the Closing, in
substantially the same manner as conducted prior to the Closing.
 
(e)  There is no material violation of any applicable zoning, building, fire or
other ordinance or other Law relating to the operation of the Business on the
Real Property, including any applicable environmental protection or occupational
health and safety Laws. Final certificates of occupancy and/or use have been
duly issued for each Facility by the applicable Governmental Agency. Within the
three years immediately preceding the date of this Agreement, neither any
Company nor any Shareholder has received notice of any such violation or any
condemnation proceeding with respect to the Real Property.
 
3.07.  Licenses. 
 
(a)  Each of the Companies possess all material Licenses from Governmental
Agencies that are required by applicable Law in connection with the operation of
the Facilities. Schedule 3.07(a) sets forth a list of all material Licenses
(including any pharmacy licenses or other ancillary licenses) issued to any
Company. The Companies have provided true and correct copies of the Licenses to
the Purchaser and the New Operator.
 
(b)  Except as disclosed on Schedule 3.07(a) and except as would not have a
Material Adverse Effect on the Companies (i) each of the Companies has complied
with, and is currently complying with, its obligations under each of the
Licenses and all such Licenses are in full force and effect, and (ii) no written
notice from any Governmental Agency in respect to the threatened, pending or
possible revocation, termination, suspension or limitation of any of the
Licenses has been given to any Shareholder or any Company, nor has any
Shareholder or Company received notice of any proposed or threatened issuance of
any such notice. The Shareholders and Companies have made available to the
Purchaser true, correct and complete copies of any state licensing survey
reports received by the Companies in the five years immediately preceding the
date of this Agreement as well as any statements of deficiencies and plans of
correction in connection with such reports. The Shareholders and the Companies
have taken all reasonable steps to correct all deficiencies referenced in this
Section 3.07 and a description of any uncorrected deficiency is disclosed on
Schedule 3.07(b).
 
(c)  Without limiting the generality of the foregoing, except as disclosed on
Schedule 3.07(c) each Company and its respective equipment and operations
satisfy in all material respects the applicable licensing and certification
requirements to operate the Facilities in the state in which such Facilities are
operated and the requirements for participation in the Government Programs.
 
3.08.  Accounts Receivable. All accounts receivable of each Company that are
reflected on the applicable Company Latest Balance Sheet, or on its books as of
the Closing Date, represent or will represent valid obligations arising from
sales actually made or services actually performed in the Ordinary Course of
Business and are and shall be subject to no valid counterclaims or setoffs in
excess of any reserves therefore.
 
3.09.  Inventories. All inventory of food and miscellaneous supplies of each
Company is reflected on the Company Latest Balance Sheet and, as of the Closing
Date consistent with past practices, consisted and shall consist of inventory of
a quality and quantity usable and saleable in the Ordinary Course of Business. 
 
3.10.  Tax Matters.
 
(a)  Each Company has duly filed all Tax Returns of any and every nature and
description required to be filed by it (all such Tax Returns being accurate and
complete in all material respects) and has duly paid all Taxes and other
governmental charges (whether or not shown on any Tax Return) which have been
incurred or are claimed in writing to be due from or imposed on such Company, or
any of its properties, assets, income, franchises, leases, Licenses, sales or
use by any federal, state, local or foreign Tax authorities on or prior to the
date hereof and the Closing Date, other than Taxes which are being contested in
good faith and by appropriate proceedings and as to which such Company has set
aside on its books adequate reserves or which may be attributable to the
transactions contemplated hereby. The amounts recorded as reserves for Taxes on
a gross or net basis on the Company Latest Balance Sheet are sufficient in the
aggregate for payment by such Company of all unpaid Taxes (including any
interest or penalties thereon) for the period ended as of the date of the
Company Latest Balance Sheet or for any year or period prior thereto.
 
(b)  Neither the IRS nor any state, local or foreign Tax authority has ever
examined any income Tax Return of any Company, whether singly or as a member of
an affiliated group, except as otherwise specifically disclosed on Schedule
3.10, which sets forth the date or dates since December 31, 1997, through which
any federal, state, local, foreign or other Tax authority has examined or is in
the process of examining any Tax Returns of any Company. Except as disclosed on
Schedule 3.10, no Company is the beneficiary of any extension of time within
which to file any Tax Return. There are no Liens for Taxes (other than Taxes not
yet due and payable) upon any of the assets of any Company.
 
(c)  Except as disclosed on Schedule 3.10, neither the IRS nor any federal,
state, local or other Tax authority is in the process of examining any Tax
Return of any Company nor are any such exams pending, and, to the knowledge of
the Shareholders and the Companies, no such exams are threatened. There are no
disputes pending, or claims asserted, for Taxes upon any Company and, to the
knowledge of the Shareholders and the Companies, no such disputes or claims are
threatened. No Company has received written notice of any such dispute or claim.
 
(d)  No Company has given any currently effective waivers extending the
statutory period of limitation applicable to any federal, state or local Tax
Return or for any period or agreed to an extension of time with respect to a Tax
assessment or deficiency.
 
(e)  No Company has in effect any power of attorney or authorization to any
other Person to represent it with respect to any Taxes.
 
(f)  No claim has ever been made by an authority in a jurisdiction where any
Company does not file Tax Returns that such Company is or may be subject to
taxation by that jurisdiction.
 
(g)  No Company has filed any consolidated federal income Tax Return with an
“affiliated group” (within the meaning of Section 1504 of the Code), where such
Company was not the common parent of the group.
 
(h)  No Company is, or has been, a party to any Tax allocation or sharing
Contract pursuant to which it has any contingent or outstanding Liability to
anyone.
 
(i)  No Company has any Liability for Taxes of any Person as a transferee, or
successor by contract, or otherwise.
 
(j)  No Company has filed a consent under Section 341(f) of the Code.
 
(k)  The Companies have provided the Purchaser with true and correct copies of
each Company’s federal, state and local income Tax Returns filed on or prior to
the date hereof and all examination reports, if any, relating to the audit of
such Tax Returns by the IRS or other Tax authority for each taxable year
beginning on or after January 1, 1998.
 
(l)  All monies required to be withheld from employees, managers, independent
contractors, equityholders or creditors of each Company for Taxes, or collected
from customers or others as Taxes, have, in all material respects, been withheld
as appropriate and collected and paid, when due, to the appropriate Governmental
Agency, or if such payment is not yet due, an adequate reserve has been
established for such Taxes.
 
(m)  No Company has made any payments, is obligated to make any payments, or is
a party to any agreement that could obligate it to make any payments that will
not be deductible under Code Section 280G.
 
(n)  No Company has been a United States real property holding corporation
within the meaning of Code Section 897(c)(2) during the applicable period
specified in Code Section 897(c)(1)(A)(ii). No Company has acquired any United
States real property interest, as defined in Code Section 897(c), from a foreign
Person without complying with the withholding requirements contained in Code
Section 1445.
 
(o)  Each Company has disclosed on its federal income Tax Returns all positions
taken therein that could give rise to a substantial understatement of federal
income Tax within the meaning of Code Section 6662.
 
(p)  No Company has participated in a “reportable transaction” within the
meaning of Section 1.6011-4(b) of the Treasury Regulations.
 
(q)  No Company will be required to include any item of income in, or exclude
any item of deduction from, taxable income for any taxable period (or portion
thereof) ending after the Closing Date as a result of any:
 
(i)  change in method of accounting for a taxable period ending on or prior to
the Closing Date;
 
(ii)  “closing agreement” as described in Code Section 7121 (or any
corresponding or similar provision of state, local or foreign income Tax Law)
executed on or prior to the Closing Date;
 
(iii)  installment sale or open transaction disposition made on or prior to the
Closing Date; or
 
(iv)  prepaid amount received on or prior to the Closing Date.
 
(r)  No Company has distributed equity interest of another Person, or has had
any of its equity interests distributed by another Person, in a transaction that
was purported or intended to be governed in whole or in part by Code Section 355
or Code Section 361.
 
(s)  Except as disclosed on Schedule 3.10, each of Copley, Hanover I and
Suburban (and any predecessor company) has been a validly electing S corporation
within the meaning of Code Sections 1361 and 1362 at all times since its
inception. Each of Copley, Hanover I and Suburban shall revoke its S election
effective prior to the Closing Date. Hanover II shall elect to be taxed as a C
corporation prior to the Closing Date.
 
3.11.  Contracts and Commitments.
 
(a)  Except as set forth in Schedule 3.11(a) and Schedule 3.18, no Company is a
party to or bound by any written or oral:
 
(i)  provider agreement;
 
(ii)  any agreements or arrangements with physicians or sources of referrals to
any Facility;
 
(iii)  bonus, pension, profit sharing, retirement or deferred compensation plan
or stock purchase, stock option, hospitalization insurance or similar plan or
practice, whether formal or informal, or severance agreements or arrangements or
contracts requiring any Company to pay post-retirement medical benefits;
 
(iv)  Contract with any labor union or Contract for the employment of any
officer, individual employee or other person on a full-time, part-time or
consulting basis;
 
(v)  Contract relating to or evidencing any Indebtedness or relating to
mortgaging, pledging or otherwise placing a Lien on any of its Assets;
 
(vi)  guarantee of any Indebtedness, other than endorsements made for collection
in the Ordinary Course of Business;
 
(vii)  Contract with respect to the lending or investing of funds to or in other
Persons;
 
(viii)  license or royalty Contract;
 
(ix)  Contract under which it is lessee of or holds or operates any personal
property owned by any other Person, including any resident funds;
 
(x)  Contract under which it is lessor of or permits any third Person to hold or
operate any property, real or personal, owned or controlled by it;
 
(xi)  Contract or group of related Contracts with the same Person for the
purchase or sale of products or services other than the Customer Contracts
(defined below);
 
(xii)  Contract with any Person continuing over a period of more than six months
from the date or dates thereof, not terminable by it on 30 days’ or less notice
without penalties;
 
(xiii)  Contract which prohibits it from freely engaging in business or in any
way restrains its business activities anywhere in the world;
 
(xiv)  Contract relating to the supply or the distribution of its products;
 
(xv)  Contract with any officer, director, employee, manager, partner,
equityholder, employee or other Affiliate; or
 
(xvi)  Contract requiring the consent of any party thereto upon a change in
control of any Company, containing any provision which would result in a
modification of any rights or obligations of any party thereunder upon a change
in control of any Company or which would provide any party any remedy (including
rescission or liquidated damages) in the event of a change in control of any
Company.
 
(b)  No Contract has been breached in any material respect by any Company and no
Contract has been breached in any material respect or canceled by the other
party thereto. Each of the Contracts is valid, enforceable and in full force and
effect in accordance with the terms thereof. No Contract has been amended,
modified, supplemented or otherwise altered orally, in writing or by course of
conduct except as disclosed on Schedule 3.11. Since the date of the Company
Latest Balance Sheet, no supplier or customer of any Company has notified such
Company or any Shareholder that it shall stop or decrease in any material
respect the rate of business done with such Company. To the knowledge of the
Shareholders and the Companies, no supplier or customer of any Company intends
to stop or decrease in any material respect the amount of business done with
such Company or that any such supplier or customer intends to stop doing
business after the Closing on substantially the same terms (including
quantities) as prior to the Closing and no Company has received written notice
from any supplier or customer to such effect. Each Company has, in all material
respects, performed all the obligations required to be performed by it to the
date of this Agreement and is not in receipt of any claim of default under any
Contract, to which it is a party. No event has occurred which with the passage
of time or the giving of notice or both would result in a breach or default
under any Contract to which any Company is a party and, to the knowledge of the
Shareholders and the Companies, no such event is threatened or pending.
 
(c)  The Purchaser has been supplied with a true and correct copy of all written
Contracts which are referred to on Schedule 3.11 (the “Customer Contracts”),
together with all amendments, waivers or other changes thereto, and a written
description of all material terms of any such oral Contracts. Other than the
Customer Contracts, there are no other material Contracts relating to the
operation of the Business or the ownership of, or right to use, the Assets.
 
(d)  There is no pending or, to the knowledge of the Shareholders and the
Companies, threatened termination, cancellation, limitation, modification or
change in any of the Companies business relationships with any customer or
supplier or group of customers or suppliers related to the Business that might
have a Material Adverse Effect on the Business.
 
3.12.  Accreditation; Medicare and Medicaid; Third Party Payor Reimbursement.
 
(a)  Each Facility is duly licensed by the appropriate authority and certified
by Medicare and Medicaid for the operation of nursing facility beds. Schedule
3.12(a) sets forth the authority by which each Facility is licensed and the
number of nursing facility beds and other purposes for which each Facility is
certified. All such licenses are unrestricted, unconditional, in good standing,
in full force and effect and subject to no waiver or limitation.
 
(b)  No life safety code waiver, vendor hold, decertification proceeding or
licensure revocation, termination or suspension proceeding affecting any
Facility, including any payment ban or admission ban, is currently pending or
has been issued or pursued during the two years immediately preceding the date
of this Agreement. Except as disclosed on Schedule 3.12(b), no civil monetary
penalty has been imposed or assessed on any Company during the two years
immediately preceding the date of this Agreement. No Company or Shareholder has
knowledge, nor any reason to believe, that the good standing of any such license
is in jeopardy. No Company or Shareholder has received notice from any
Governmental Agency requiring the correction of any condition with respect to
any Facility which has not been the subject of a plan of correction for which
compliance has been effected. There are no outstanding deficiencies or work
orders for any Governmental Agency having jurisdiction over any Facility
requiring conformity to any applicable Laws, including the Laws of any state or
federal health care programs. No Shareholder, Company or Facility has received
any notice of any claim, requirement or demand of any licensing or certifying
agency supervising or having authority over the Facility or otherwise to rework
or redesign it or to provide additional furniture, fixtures, equipment or
inventory so as to conform to or comply with any existing Laws for which no
waiver exists and which has not been fully satisfied prior to the date hereof or
which shall not be satisfied prior to the Closing.
 
(c)  Except as disclosed on Schedule 3.12(c), each Facility is currently
accredited by the JCAHO. The Shareholders and Companies have made available to
the Purchaser true, complete and correct copies of the most recent JCAHO
accreditation survey report for each Facility and a list and description of
events in the five years immediately preceding the date of this Agreement at
each of the Facilities that constitute a “Sentinel Event” as defined by the
JCAHO, if any. The Shareholders and the Companies have taken all reasonable
steps to correct all material deficiencies referenced in this Section 3.12.
 
(d)  Except as disclosed on Schedule 3.12(d), each Facility is eligible to
receive payment without restriction on Medicare and Medicaid and each Facility
is a “provider” with a valid and current provider agreement and with one or more
provider numbers with the federal Medicare and the applicable Medicaid programs
of the states in which such Facility operates (the “Government Programs”).
Except as reimbursement payment is escrowed as a consequence of the CHOW Notice,
each of the Facilities has received Medicare or Medicaid reimbursement and is
eligible to receive payment without restriction under Medicare and Medicaid.
Except as disclosed on Schedule 3.12(d), the Facilities are in compliance in all
material respects with the conditions for participation in the Government
Programs and Private Programs and have received all approvals or qualifications
necessary for capital reimbursement on the Real Property. All billing practices
of the Companies and the Facilities to third party payors, including the
Government Programs and the Private Programs, have been in compliance in all
material respects with all applicable Laws, regulations and policies of such
third party payor and no Shareholder, Company or Facility has knowingly billed
or received any payment or reimbursement in excess of the amounts allowed by
Law. Except as disclosed on Schedule 3.12(d), neither the Shareholders nor the
Company have received written notice of any pending or threatened proceeding or
investigation by the OIG or other Governmental Agency or under the Government
Programs involving the Companies, the Shareholders, any of the Facilities or the
Real Property. No Shareholder, Company or Facility (i) currently operates under
a Corporate Integrity Agreement entered by the OIG or other Governmental Agency,
or (ii) has received any written complaints or complaints through telephonic
hotlines from the Employees, independent contractors, vendors, physicians or any
other Person that would indicate a violation of any Laws. The Shareholders have
made available to the Purchaser and the New Operator true, correct and complete
copies of the most recent Medicare and Medicaid certification survey reports of
each Facility, including any statement of deficiencies and plans of correction,
and such Facility’s corrective action plans related thereto. The Shareholders
and the Companies have taken all reasonable steps to correct all deficiencies
referenced to this Section 3.12(d) and a description of any uncorrected
deficiency is disclosed on Schedule 3.12(d).
 
(e)  The Facilities participate in those private, non-governmental programs
(including any private insurance program) disclosed on Schedule 3.12(e) under
which it directly or indirectly is presently receiving payments in excess of
$50,000 per annum (such private, non-governmental programs are referred to
collectively as “Private Programs”).
 
(f)  The Companies have timely filed, or caused to be filed, all cost reports
required by third party payors, including Government Programs and Private
Programs, or with any Governmental Agency, and, except as disclosed on
Schedule 3.12(f), all such reports are complete and accurate in all material
respects. Except as disclosed on Schedule 3.12(f), the Companies have been in
compliance in all material respects with filing requirements with respect to
cost reports of each Facility, and such reports do not claim that any Facility
has received payment or reimbursement materially in excess of the amount
provided or allowed by applicable Law or any applicable agreement, except where
reimbursement was noted on the cost report. The Companies have provided the
Purchaser and the New Operator with true and correct copies of all such reports
for the three most recent fiscal years of each Facility. No Shareholder or
Company has received written notice of a material dispute between any Facility
and the applicable government agency, including any fiscal intermediary or
carrier, federal, state or local government body or entity, or the Administrator
of the Center for Medicare and Medicaid Services, with respect to any Government
Program cost reports or claims filed on behalf of the Companies, on or before
the date of this Agreement.
 
(g)  No Company is a party to, and neither any Company nor any Shareholder has
received written notice of the commencement of, any investigation or debarment
proceedings or any governmental investigation or action (including any civil
investigation demand or subpoena) under the False Claims Act (31 U.S.C. Section
3729 et seq.), the Anti-Kickback Act of 1986 (41 U.S.C. Section 51 et seq.), the
Federal Health Care Programs Anti-Kickback statute (42 U.S.C. Section
1320a-7a(b)), the Ethics in Patient Referrals Act of 1989, as amended (Stark
Law) (42 U.S.C. 1395nn), the Civil Money Penalties Law (42 U.S.C. Section
1320a-7a), or the Truth in Negotiations (10 U.S.C. Section 2304 et seq.), Health
Care Fraud (18 U.S.C. 1347), Wire Fraud (18 U.S.C. 1343), Theft or Embezzlement
(18 U.S.C. 669), False Statements (18 U.S.C. 1001), False Statements (18 U.S.C.
1035) and Patient Inducement Statute and equivalent state statutes or any rule
or regulation promulgated by a Governmental Agency with respect to any of the
foregoing (the “Healthcare Fraud Laws”) affecting the Shareholders or the
Companies with respect to the Companies and the Business. For the five years
immediately preceding the date of this Agreement, each Company has been in full
compliance with all applicable Healthcare Fraud Laws.
 
(h)  For the five years immediately preceding the date of this Agreement, no
Company has been investigated or charged with any violation involving false,
fraudulent or abusive practices relating to its participation in a Government
Program, nor has any Shareholder or any Company (i) knowingly and willfully made
or caused to be made a false statement or representation of a material fact in
any applications for any benefit or payment under any Governmental Program, (ii)
knowingly and willfully made or caused to be made any false statement or
representation of a material fact for use in determining rights to any benefit
or payment under any Governmental Program, (iii) knowingly and willfully failed
to disclose any event affecting the initial or continued right to any benefit or
payment under any Governmental Program on their own behalf or on behalf of
another, with intent to secure such payment or benefit fraudulently, (iv)
knowingly and willfully solicited, paid or received any remuneration (including
kickback, bribe or rebate), directly or indirectly, in violation with any
applicable Law, (v) presented or caused to be presented a claim for
reimbursement for services that is for an item or service that was known or
should have been known to be (A) not provided as claimed or (B) false or
fraudulent, or (vi) knowingly and willfully made or caused to be made or induced
or sought to induce the making of any material false statement or representation
(or omitted to state a material fact required to be stated therein or necessary
to make the statements contained therein not materially misleading) of a
material fact with respect to (A) a Facility in order that the Facility may
qualify for a Governmental Agency certification or (B) information to be provide
under 42 U.S.C. Section 1320a-3.
 
(i)  The Companies are in compliance in all material respects with the Standards
for Privacy of Individually Identifiable Health Information and the Transaction
and Code Set Standards which were promulgated pursuant to HIPAA.
 
(j)  Attached as Schedule 3.12(j) is a copy of the Facilities’ standard resident
agreement form(s). There are no agreements with residents of any Facility or
with any other Person or organization which deviate significantly from the
attached standard resident form(s).
 
3.13.  Intellectual Property Rights.
 
(a)  Schedule 3.13 contains a complete and accurate list of all (i) patented or
registered Intellectual Property owned or licensed by each Company or used in
the Business, (ii) pending patent applications and applications for
registrations of other Intellectual Property filed by any Company, and (iii)
material unregistered Intellectual Property owned or licensed by any Company
(other than commercially available Software with an annual license fee or
purchase price of less than $1,000). Schedule 3.13 also contains a complete and
accurate list of all licenses and other Contract rights granted by any Company
to any third party with respect to any Intellectual Property and all licenses
and other Contract rights granted by any third party to any Company with respect
to any Intellectual Property, in each case identifying the subject Intellectual
Property. Each Company owns, and the Assets of such Company includes, all right,
title and interest to, free and clear of all Liens, or such Company has the
right to use pursuant to a valid and enforceable written license or other
Contract, all Intellectual Property necessary for or used in the operation of
the Business as presently conducted, including all Intellectual Property
identified on Schedule 3.13. The loss or expiration of any Intellectual Property
or related group of Intellectual Property owned or used by each Company would
not reasonably be expected to have a Material Adverse Effect on any Company, and
no such loss or expiration is pending or, to the knowledge of the Shareholders
and the Companies, threatened.
 
(b)  There have been no claims made by any third party asserting the invalidity,
misuse or unenforceability of any Intellectual Property owned or used by any
Company and there are no valid grounds for the same. No Company has received any
charge, complaint, claim, demand or notices of, and no Shareholder is aware of
any facts that indicate a likelihood of, any infringement or misappropriation
by, or conflict or interference with, any third party with respect to such
Intellectual Property (including any written demand or request that any Company
license any rights from a third party). To the knowledge of the Shareholders and
the Companies, the conduct of the Business has not infringed, misappropriated or
conflicted with and does not infringe, misappropriate or conflict with any
Intellectual Property of any other Person. To the knowledge of the Shareholders
and the Companies, the Intellectual Property owned by or licensed to each
Company has not been infringed, misappropriated or conflicted by any other
Person. No Company has received written notice claiming that the conduct of the
Business or the Intellectual Property owned or licensed by such Company has
infringed, misappropriated or conflicted with any Intellectual Property of any
other Person. The Intellectual Property disclosed on Schedule 3.13 shall be
owned or otherwise available for use by each Company on substantially identical
terms and conditions immediately after the Closing.
 
3.14.  Litigation; Proceedings. Except as disclosed on Schedule 3.14, there are
no actions, suits, proceedings, orders or investigations pending or, to the
knowledge of the Shareholders and the Companies, threatened, against or
affecting any Company or the Company Shares at law or in equity, or before or by
any Governmental Agency and there is no basis for any of the foregoing. No
shareholder, officer, director, manager, member, partner, employee or agent of
any Company has been or is authorized to make or receive, and no Shareholder
knows of any such Person making or receiving, any bribe, kickback or other
illegal payment at any time. Within the three years immediately preceding the
date of this Agreement, no Company nor any Shareholder has received any opinion
or legal advice in writing to the effect that any Company is exposed from a
legal standpoint to any Liability or disadvantage which may be material to the
Business as previously or presently conducted.
 
3.15.  Brokerage. No broker, finder or financial advisor or other person is
entitled to any brokerage fees, commissions, finders’ fees or financial advisory
fees in connection with the transactions contemplated hereby by reason of any
action taken by any of the Shareholders or the Companies or any of their
respective directors, officers, members, managers, partners, employees,
representatives or agents.
 
3.16.  Governmental Consent, etc. No permit, consent, approval or authorization
of, or declaration to or filing with, any Governmental Agency is required of any
Company in connection with the execution, delivery or performance of this
Agreement, or the consummation by each Company of any of the transactions
contemplated hereby, except as disclosed on Schedule 3.16.
 
3.17.  Employees and Agents. 
 
(a)  Each Company has complied in all material respects with all applicable Laws
relating to the employment of labor and independent contractors, including
provisions thereof relating to wages, hours, equal opportunity, immigration,
collective bargaining, disabilities, family leave and the payment of social
security and other Taxes.
 
(b)  Except as disclosed on Schedule 3.17 (i) no Company has any existing
relationships with, or is a party to any collective bargaining agreement with,
any union or employee representative, (ii) to the knowledge of the Shareholders
and the Companies, there has been no union organization efforts by any employee
of any Company, and (iii) no Company has received written notice that any such
union organization efforts are threatened or pending. Except as disclosed on
Schedule 3.17, no Company has made any proposals regarding the terms of any
Collective Bargaining Agreement. Except as disclosed on Schedule 3.17, no
Shareholder or Company has any knowledge of any facts that could give rise to
any charge or claim of discrimination, unfair labor practices, or any other
illegal activity with regard to any Employee.
 
(c)  No employee of any Company is subject to any noncompete, nondisclosure,
confidentiality, employment, consulting or similar Contracts relating to,
affecting or in conflict with the Business and related activities thereto. No
Company nor any Shareholder has received any notice alleging that any violation
of any such Contracts has occurred. Schedule 3.17 also contains a true, complete
and correct list setting forth (i) the names, position, hiring date, current
compensation rate and other compensation of all individuals currently employed
by each Company on a salaried basis, (ii) the names and current compensation
rate of all individuals currently employed by each Company on an hourly or
piecework basis, and (iii) the names and total annual compensation for all
independent contractors who render services on a regular basis to each Company
and whose current annual compensation is in excess of $10,000 (collectively, the
“Employees”). Schedule 3.17 contains a correct and complete list of all
employees and consultants of each Company who have executed and delivered to
such Company any Contract providing for the nondisclosure by such Person of any
confidential information of such Company. Within the 90 days immediately
preceding the Closing Date, no employee of any Company has suffered, or will
have suffered, an “employment loss” with such Company, as the term “employment
loss” is defined under the WARN Act, except as contemplated by Section 7.02(a).
Except as disclosed on Schedule 3.17, all of the Employees are employees-at-will
or otherwise employed such that the Shareholders or the Companies may terminate
their employment as of the Closing Date without creating any meritorious cause
of action against the Shareholders, the Companies, the Purchaser or the
Purchaser Parent or otherwise giving rise to any liability for wrongful
discharge, breach of contract, tort or any other cause at law or in equity. 
 
3.18.  Employee Benefit Plans. For purpose of this Section 3.18 and any
indemnification obligations of the Shareholders related to this Section 3.18,
EMM is deemed to be a “Company.” 
 
(a)  Schedule 3.18(a) contains a list of all employee benefit plans, within the
meaning of Section 3(3) of ERISA, which each Company and/or any ERISA Affiliate
maintains or maintained at any time during the five year period ending on the
Closing Date or to which such Company contributes or contributed to at any time
during the five year period ending on the Closing Date, or under which any
employee or former employee, officer or former officer, director or former
director, manager or former manager of such Company is covered or has benefit
rights, and each other arrangement, program or plan pursuant to which any
benefit is or shall be provided to an employee, former employee or retired
employee whether formal or informal, including those providing any form of
medical, health and dental insurance, pension or retirement benefits, fringe
benefits, severance pay and benefits continuation, relocation assistance,
vacation pay, tuition aid, voluntary employee benefit association benefits and
matching gifts for charitable contributions to educational or cultural
institutions (collectively, the “Benefit Plans”). Each Company has provided the
Purchaser and the New Operator with true and correct copies of the following
items with respect to each of the Benefit Plans: (i) plan and trust documents
and all other insurance contracts and other funding arrangements, including all
amendments thereto; (ii) the most recent determination letter received from the
Internal Revenue Service with respect to each Benefit Plan that is intended to
be qualified under Section 401 of the Code, and with respect to each welfare
Benefit Plan Trust that is intended to be exempt federal income tax under
Section 501(a) of the Code; (iii) the most recent three years’ Forms 5500 for
each Benefit Plan which is required to file such reports, except as disclosed on
Schedule 3.18; and (iv) the most recent summary annual report and summary plan
description. For purposes hereof, an “ERISA Affiliate” is any trade or business
whether or not incorporated that together with any Company would be deemed a
“single employer” within the meaning of ERISA Section 4001 or affiliated with
such Company within the meaning of Code Section 414(b), (c), (m) or (o). 
 
(b)  Except as disclosed on Schedule 3.18(b), no Company maintains or has
entered into any Benefit Plan or other document, plan or agreement that contains
any change in control provisions which would cause an increase or acceleration
of benefits or vesting, or contains any benefit entitlements (including
severance pay, unemployment compensation, or any other type of payment) to
employees or former employees of such Company or other provisions, which would
cause an increase in liability of such Company or to the Purchaser as a result
of the transactions contemplated by this Agreement or any related action
thereafter.
 
(c)  Each of such Benefit Plans that is an employee pension Benefit Plan within
the meaning of ERISA Section 3(2) and that is intended to be a qualified plan
under Code Section 401(a): (i) has been amended to comply with current Law as
required on the date hereof and will comply with current Law on the Closing
Date; (ii) is, and has been, subject to a favorable determination letter issued
by the Internal Revenue Service with respect to plan qualification or an
application has been filed within the applicable remedial amendment period; and
(iii) to the knowledge of the Shareholders and the Companies, nothing has
occurred with respect to the operation of any such Benefit Plan that could cause
the loss of such qualification of exemption or the imposition of any liability,
penalty or tax under Law.
 
(d)  Any trust maintained in connection with a Benefit Plan (and from its
establishment) has been exempt from federal income taxation under Code Section
501 and has not, at any time, had any “unrelated business taxable income” (as
defined under the Code Section 512) and, to the knowledge of the Shareholders
and the Companies, nothing has occurred with respect to the operation of any
such Benefit Plan that could cause the loss of such qualification of exemption
or the imposition of any liability, penalty or tax under Law.
 
(e)  Except as disclosed on Schedule 3.18(e): (i) all accrued contributions and
other payments required to be made by each Company or any ERISA Affiliate to any
Benefit Plan through the date of the Company Latest Balance Sheet have been made
or reserves adequate for such purposes as of the date of the Company Latest
Balance Sheet have been set aside therefore and reflected on the Company Latest
Balance Sheet; (ii) no Company nor any ERISA Affiliate is in default in any
material respect in performing any of its contractual obligations under any of
the Benefit Plans or any related trust agreement or insurance contract, and
there are no outstanding Liabilities of any Benefit Plan other than Liabilities
for benefits to be paid to participants in such Benefit Plan; and (iii) all such
contributions are fully deductible under the Code as employer contributions and
there is no actual or potential liability for the ten percent (10%) excise tax
under Code Section 4972 on nondeductible contributions to Benefit Plans.
 
(f)  There is no pending or, to the knowledge of the Shareholders and the
Companies, threatened litigation or claim (other than routine benefit claims) by
or on behalf of or against any of the Benefit Plans (or with respect to the
administration of any of the Benefit Plans) now or heretofore maintained by any
Company which allege violations of applicable Law, nor, to the knowledge of the
Shareholders and the Companies, are there any facts which could form the basis
for any such claim or lawsuit. 
 
(g)  Except as disclosed on Schedule 3.18(g), each Benefit Plan is and has been
in compliance in all material respects with, and each such Benefit Plan is and
has been operated in all material respects in accordance with, its terms and the
applicable Laws governing such Benefit Plan, including the rules and regulations
promulgated by the Department of Labor, the Pension Benefit Guaranty Corporation
(the “PBGC”) and the IRS under ERISA, the Code, HIPAA, COBRA or any other
applicable Law. 
 
(h)  Except as disclosed on Schedule 3.18(h), no Company nor any ERISA Affiliate
maintains or has ever maintained, contributes or has ever contributed to or is
or has ever been obligated to contribute to, any Benefit Plan subject to the
funding standards of Code Section 412 or ERISA Title I, Subtitle B, Part 3, or
to ERISA Title IV. No condition exists that presents a material risk to any
Company or any ERISA Affiliate of incurring a Liability under Title IV of ERISA
with respect to any Benefit Plan. The PBGC has not instituted proceedings to
terminate any Benefit Plan and no condition exists that presents a material risk
that such proceedings shall be instituted. Except as disclosed on Schedule
3.18(h), all reporting and disclosure requirements of ERISA and the Code have
been satisfied in all material respects with respect to each of the Benefit
Plans. Except as disclosed on Schedule 3.18(h), no Company nor any ERISA
Affiliate is required to contribute to, or has contributed or been obligated to
contribute to, any Benefit Plan that is a “multiemployer plan” within the
meaning of Section 3(37) of ERISA nor is there any withdrawal liability with
respect to any such multiemployer plan.
 
(i)  No prohibited transaction has occurred with respect to any Benefit Plan
that would result, directly or indirectly, in the imposition of any excise Tax
under Section 4975 of the Code nor has any reportable event under Section 4043
of ERISA occurred with respect to any Benefit Plan.
 
(j)  All taxes, penalties, interest charges and other financial obligations to
federal, state and local governments and to participant or beneficiaries under
any Benefit Plans (i) have been or shall be met in full by the Closing Date to
the extent due on or before the Closing Date, and (ii) shall be accrued in full
on the Closing Date Balance Sheet, as finally determined, to the extent due
after the Closing Date.
 
(k)  To the knowledge of the Shareholders and the Companies, with respect to
each Benefit Plan, no change has occurred with respect to the matters covered by
the last Form 5500 series since its filing date.
 
(l)  No Company nor any ERISA Affiliate maintains, contributes to or has ever
contributed to or is or has been obligated to contribute to any Benefit Plan
that is an “employee welfare benefit plan” (as defined in ERISA Section 3(1))
that provides benefits to or on behalf of any person following retirement or
other termination of employment (except to the extent required by Code Section
4980B).
 
(m)  Except as disclosed on Schedule 3.18(m), each Benefit Plan that is a “group
health plan” (as defined in Code Section 5000(b)(1)) has complied and will
comply at all times in all material respects with the requirements of applicable
Law, including COBRA obligations under ERISA §601 through 607, Code §162(k)
(through December 31, 1988) and Code §4980B (commencing on January 1, 1989), and
the Health Insurance Portability and Accountability Act of 1996 (including the
portability, non-discrimination and administrative simplification requirements
of HIPAA).
 
(n)  Schedule 3.18(n) contains a true and correct list of the name and address
of each individual (including a covered employee, covered spouse or covered
dependent-child) who is currently receiving or entitled to elect to receive
COBRA continuation coverage under any and all of the Companies’ group health
plans, except for group health plans maintained by EMM solely for the benefit of
its management or administrative employees, and a copy of any COBRA notice and
election forms related to these individuals. For each person identified on
Schedule 3.18(n), the Companies shall provide the Purchaser and the New Operator
with the following information: (i) indication as to whether the individual is
currently receiving COBRA coverage or instead has the right to elect (but has
not yet elected) COBRA coverage (in which case, identify the last day of the
60-day election period); (ii) the legal name and a description of the type (e.g.
medical, dental, vision, etc) of group health plan involved; (iii) the identity
of the Company that employed the covered employee; (iv) a description of the
qualifying event (and any second qualifying event) (as defined under Treas. Reg.
54.4980B-4 and 54.4980B-7); (v) the date on which such qualifying event (and any
second qualifying event) occurred; and (v) the last day of the maximum 18, 29 or
36-month COBRA period; provided, however, that the Shareholders and the
Companies shall provide all information set forth in this subsection in a manner
which complies with HIPAA.
 
(o)  Schedule 3.18(o) contains a true and correct list of the name and address
of each covered employee of any Company (other than EMM) who is receiving group
health plan coverage under any of the Companies’ group health plans. Schedule
3.18(o) shall include the following information for each such covered employee:
(i) the name, age and relationship of any dependents covered under the
applicable group health plan, (ii) the legal name and description of the type of
group health plan involved, and (iii) the identity of the Company that employs
the covered employee; provided, however, that the Shareholders and the Companies
shall provide all information set forth in this subsection in a manner which
complies with HIPAA.
 
3.19.  Insurance. Schedule 3.19 lists and briefly describes each insurance
policy maintained by each Company with respect to its Facilities. The
Shareholders have delivered to the Purchaser complete and correct copies of all
such policies together with all riders and amendments thereto. All of such
insurance policies are in full force and effect, and no Company is or has ever
been in default with respect to its obligations under any of such insurance
policies. During the three years immediately preceding the date of this
Agreement, no Company has ever been refused any insurance coverage for which it
has applied or had any insurance policy canceled. Each Company is insured in
commercially reasonable amounts with respect to each of the matters disclosed on
Schedule 3.19, except for any applicable deductions.
 
3.20.  Affiliate Transactions. Except as disclosed on Schedule 3.20:
 
(a)  no equityholder, employee, manager, officer or director of any Company nor
Affiliate of any equityholder, employee, manager, officer or director of any
Company, and no member of the immediate family of any employee, manager, officer
or director of any Company is indebted to any Company;
 
(b)  no Company is indebted, and is committed to make loans or extend or
guarantee credit, to any employee, manager, officer or director of any Company
or any Affiliate of any employee, manager, officer or director of any Company,
or any member of the immediate family of any employee, manager, officer or
director of any Company; and
 
(c)  no Affiliate of any Company, manager, officer or director and no member of
the immediate family of any Affiliate of any Company, manager, officer or
director is interested, directly or indirectly, in any material Contract with
any Company except for employment agreements entered into in the Ordinary Course
of Business and approved by the Board of Directors (or comparable governing
body) of such Company. No employee and no member of the immediate family of any
employee is interested, directly or indirectly, in any material Contract with
any Company.
 
3.21.  Compliance with Laws; Licenses; Certain Operations. Except as disclosed
on Schedule 3.21, each Company has complied with and is in compliance in all
material respects with all applicable Laws which affect the Business or the
Assets of such Company or to which such Company may otherwise be subject, and no
claims have been filed or asserted against such Company within the three years
immediately preceding the date of this Agreement alleging any violation of any
such Law; provided, however, that the terms of this section shall not limit or
modify in any way the representations and warranties contained in Section 3.12.
 
3.22.  Environmental Matters.
 
(a)  As used in this Section 3.22, the following terms shall have the following
meanings:
 
(i)  “Hazardous Materials” mean any dangerous, toxic, hazardous or radioactive
pollutant, contaminant, chemical, waste, material or substance as defined in or
governed by any federal, state or local Law or other requirement relating to
such substance or otherwise relating to the environment or human health or
safety including any waste, material, substance, pollutant or contaminant that
might cause any injury to human health or safety or to the environment or might
subject any Company to any imposition of costs or liability under any
Environmental Law.
 
(ii)  “Environmental Laws” mean all applicable federal, state and local laws,
rules, regulations, codes, ordinances, orders, decrees, directives, Licenses and
judgments relating to pollution, contamination or protection of the environment
(including all applicable federal, state and local laws, rules, regulations,
codes, ordinances, orders, decrees, directives, Licenses and judgments relating
to Hazardous Materials in effect as of the date of this Agreement).
 
(iii)  “Release” shall mean the spilling, leaking, disposing, discharging,
emitting, depositing, ejecting, leaching, escaping or any other release or
threatened release, however defined, whether intentional or unintentional, of
any Hazardous Material.
 
(b)  Except as would not have a Material Adverse Effect, each Company’s
operation of the Business at or from all real estate owned, leased or operated
by such Company at any time complied and complies and its operation of its
Assets comply with all applicable Environmental Laws. All real estate owned,
leased or operated by each Company, whether occupied by such Company or third
parties or vacant, complies with all applicable Environmental Laws, except for
any such noncompliance that would not require the Purchaser or any Company to
incur any material cost or expense to remedy.
 
(c)  Each Company has obtained and maintained in full force and effect all
environmental Licenses, certificates of compliance, approvals and other
authorizations necessary to own or operate their respective Assets
(collectively, the “Environmental Permits”) all of which are disclosed on
Schedule 3.22. Each Company has filed all reports and notifications required to
be filed under and pursuant to all applicable Environmental Laws with respect to
the operation of the Business and the operation of their respective Assets, the
Real Property and any other property owned, operated, or leased by any Company
at any time.
 
(d)  No Hazardous Materials have been generated, stored, treated, contained,
handled, located, used, manufactured, processed, buried, incinerated, deposited,
or released by any Company on, under or about any part of any real property now
or ever owned, leased or operated by any Company in violation of any
Environmental Law where such violation would have a Material Adverse Effect on
such Company. No real property now or ever owned, leased or operated by any
Company or any of their respective other Assets contain any asbestos, urea,
formaldehyde, radon, polychlorinated biphenyls (“PCBs”) or pesticides at levels
or amounts, or in a condition, that violate any Environmental Law or that
otherwise would give any third party a cause of action against such Company.
 
(e)  No Company nor any Shareholder has received any notice alleging in any
manner that any Company is, or might be potentially, responsible for any Release
of Hazardous Materials, or any costs arising under or in violation of
Environmental Laws with respect to its Assets, the Real Property, the operation
of the Business or otherwise.
 
(f)  None of the real estate now or ever owned, leased or operated by any
Company is or has been listed on the United States Environmental Protection
Agency National Priorities List of Hazardous Waste Sites, or any other list,
schedule, Law, inventory or record of hazardous or solid waste sites maintained
by any Governmental Agency.
 
(g)  To the knowledge of the Shareholders and the Companies, no condition exists
at any property which any Company owns, operates or leases, or any property
which any Company formerly owned, operated, or leased or where any wastes
generated at any time by any Company may have been stored, treated, or disposed,
which constitutes or which, with the passage of time, may constitute a violation
of or give rise to Liability under any Environmental Law. No Company has
received any notice alleging that any such condition exists.
 
(h)  The Shareholders have disclosed and delivered to the Purchaser all
environmental reports and investigations which any Company has obtained or
ordered with respect to its Assets (including the Real Property) or the
Business.
 
(i)  No Lien has been attached or filed against any Company with respect to
their respective Assets (including the Real Property) in favor of any
Governmental Agency or private entity for (i) any Liability or imposition of
costs under or in violation of any applicable Environmental Law; or (ii) any
Release of Hazardous Materials.
 
3.23.  Bank Accounts. Schedule 3.23 hereto contains a complete and correct list
setting forth the names of each bank or other financial institution in which
each Company has an account or safe deposit or lock box, the account or box
number, as the case may be, and the name of every Person authorized to draw
thereon or having access thereto.
 
3.24.  FET Lien. The Revocable Trust, the Remainder Trust, the Family Trust and
the Garfield Estate, in the aggregate, have on the date of this Agreement, and
will have on the Closing Date, sufficient assets available to them (including
the proceeds of the sale of the Company Shares held by each) to pay any and all
Tax liability, claims and other liabilities of the Garfield Estate and will have
sufficient assets when such Taxes become due and payable to pay any and all such
liabilities without any of the Company Shares being subject to any claim or
judgment by any Governmental Agency after such Company Shares have been
transferred to the Purchaser pursuant to this terms of this Agreement. 
 
3.25.  Rent Roll; Bed Tax and Fees. 
 
(a)  Schedule 3.25(a) contains a complete and correct “rent roll” for each
Company, including a list of current residents, the term of resident agreement
for each such resident and current occupancy rates (the “Rent Rolls”). The Rent
Rolls shall be updated as of the Closing Date.
 
(b)  With respect to each Facility, except as disclosed on Schedule 3.25(b), no
Company or Shareholder has any Liability for any bed taxes or provider franchise
fees. All such Liabilities will be paid in full prior to the Closing to the
extent due on or before the Closing Date and, to the extent due after the
Closing Date, all such liabilities will be accrued on the Closing Date Balance
Sheet, as finally determined, to the extent they relate to any time before the
Closing Date.
 
3.26.  Resident Trust Funds. Each Company and Facility has complied in all
material respects with all Laws relating to resident deposits in the possession
of such Company made by or on behalf of residents of each Facility or other
privately funded accounts for residents’ personal use (the “Trust Accounts”). 
 
3.27.  Absence of Certain Developments. Except as set forth on Schedule 3.27 or
as otherwise contemplated by this Agreement, since the date of the Company
Latest Balance Sheet, no Company has:
 
(a)  incurred any Indebtedness or agreed to incur any Indebtedness or incurred
or become subject to any other material Liabilities, except current Liabilities
incurred in the Ordinary Course of Business, and Liabilities under Contracts
entered into in the Ordinary Course of Business;
 
(b)  discharged or satisfied, or agreed to discharge or satisfy, any material
Lien or paid any material Liability, other than current Liabilities paid in the
Ordinary Course of Business;
 
(c)  subjected to any Lien any portion of its Assets, except for Permitted
Liens;
 
(d)  sold, assigned or transferred any of its Assets, or agreed to do so, except
in the Ordinary Course of Business, or canceled without fair consideration any
material debts or claims owing to or held by it;
 
(e)  sold, assigned, licensed, transferred, abandoned or permitted to lapse any
material Intellectual Property or disclosed any material proprietary
confidential information to any Person;
 
(f)  made or granted, or agreed to make or grant, any bonus or any wage or
salary increase to any employee or group of employees or made or granted any
increase in any Benefit Plan or arrangement, or amended or terminated, or agreed
to terminate or amend, any existing Benefit Plan or arrangement or adopted any
new Benefit Plan or arrangement;
 
(g)  sold, leased, transferred or otherwise disposed of capital assets, real,
personal, or mixed, which have an aggregate book value in excess of $10,000,
mortgaged or encumbered any properties or assets, whether real or personal,
which have an aggregate book value in excess of $10,000, or made or agreed to
make any capital expenditures or capital commitments that aggregate in excess of
$10,000, other than equipment replacements made in the ordinary course of
business.
 
(h)  made, or agreed to make, any loans or advances to, or guarantees for the
benefit of, any Persons;
 
(i)  suffered any extraordinary losses or waived any rights of material value
with respect to its Assets or its Liabilities, whether or not in the Ordinary
Course of Business or consistent with past practice;
 
(j)  entered into, or agreed to enter into, any other transaction other than any
transactions in the Ordinary Course of Business that do not involve the payment
by any Company of more than $10,000;
 
(k)  suffered any damage, destruction or casualty loss to its Assets, whether or
not covered by insurance, other than normal wear and tear;
 
(l)  made any material purchase commitment of services or goods which were in
excess of the then current market price therefore or made any purchase
commitment of services or goods upon terms and conditions materially more
onerous than those usual and customary in the industry;
 
(m)  made, or agreed to make, any declaration or payment to its shareholders of
any dividend or other distribution in respect of its stock;
 
(n)  issued or sold or caused to be issued or sold, any shares of its capital
stock, or any securities or equity interests convertible into or exchangeable
for any such shares of its capital stock, or repurchased, redeemed or otherwise
acquired any outstanding shares of its capital stock or other equity interests
of any Company, or agreed to take any such action;
 
(o)  made any change in any method of accounting or accounting policies (for
book or Tax purposes), other than those required by GAAP which have been
disclosed in writing to the Purchaser;
 
(p)  made or changed any election, changed an annual accounting period, adopted
or changed any accounting method, filed any amended Tax Return, entered into any
closing agreement, settled any Tax claim or assessment relating to any Company,
surrendered any right to claim a refund of Taxes, consented to any extension or
waiver of the limitation period applicable to any Tax claim or assessment
relating to such Company, or taken any other similar action relating to the
filing of any Tax Return or the payment of any Tax, if such election, adoption,
change, amendment, agreement, settlement, surrender, consent or other action
would have the effect of increasing the Tax Liability of any Company for any
period ending after the Closing Date or decreasing any Tax attribute of any
Company;
 
(q)  delayed or postponed the payment of accounts payable or other Liabilities
outside of the Ordinary Course of Business; or
 
(r)  changed or authorized any change in its Charter Documents.
 
3.28.  Absence of Undisclosed Liabilities. Except as disclosed on Schedule 3.28,
none of the Companies has any material liabilities or obligations of any nature
(whether known or unknown and whether absolute, accrued, contingent, or
otherwise) except for liabilities or obligations reflected or reserved against
in the Company Statements and current liabilities incurred in the Ordinary
Course of Business since the dates of the Company Statements and any accrued
income tax liabilities reflected on the Company Statements.
 
3.29.  Proceedings and Orders. There are no actions or proceedings pending or,
to the knowledge of the Companies, threatened, against the Companies that
challenge the Companies’ ability to consummate any of the transactions
contemplated by this Agreement, and the Companies are not in default of any
Order.
 
3.30.  Record Retention Policies. The Companies do not have written retention
policies regarding residents’ or employees’ health records, personnel files or
other documentation relating to the Business. The practices of each Company
regarding retention of such records comply with applicable Laws in all material
respects. 
 
3.31.  Disclosure. No representation or warranty by any Shareholder contained in
this Agreement nor any of the schedules, attachments or exhibits hereto contains
any untrue statement of a material fact or omits a material fact necessary to
make the statements contained herein or therein, in light of the circumstances
in which they were made, not misleading.
 
                                              Article IV  
                                Representations and Warranties of the
Shareholders
 
As an inducement to the Purchaser, the Purchaser Parent, the New Operator and
the New Operator Parent to enter into this Agreement, each Shareholder, jointly
and severally, represents and warrants to the Purchaser, the Purchaser Parent,
the New Operator and the New Operator Parent as follows.
 
4.01.  Authorization. Each Shareholder has the requisite power and authority to
execute, deliver and carry out this Agreement and the Ancillary Documents to
which such Shareholder is a party. This Agreement and the Ancillary Documents to
which such Shareholder is a party have been duly executed and delivered by such
Shareholder and this Agreement and the Ancillary Documents to which such
Shareholder is a party constitute valid and binding obligations of such
Shareholder, enforceable against such Shareholder in accordance with their
respective terms, subject to bankruptcy, insolvency, reorganization, moratorium
and other similar Laws relating to creditors’ rights generally, by general
equitable principles (regardless of whether such enforceability is considered in
a proceeding in equity or at law) or by an implied covenant of good faith and
fair dealing.
 
4.02.  No Violation. The execution, delivery and performance of this Agreement
and the Ancillary Documents to which such Shareholder is a party and the
consummation of the transactions contemplated hereby and thereby do not and
shall not, in any material respect (a) conflict with or result in any breach of
any of the provisions of, (b) constitute a default under, result in a violation
of, or cause the acceleration of any obligation under, (c) result in the
creation of any Lien upon any of the Assets of any Company or such Shareholder
under, or (d) require any authorization, consent, approval, exemption or other
action by or notice to any court or other Governmental Agency under the
provisions of any Company’s or any Shareholder’s Charter Documents or any
Contract to which such Shareholder or any Company is bound or affected or any
Law to which such Shareholder or any Company is subject or by which any of the
Assets of any Company or such Shareholder is bound, except for agreements
relating to Indebtedness that will be paid off on the Closing Date and provider
agreements that are affected by the change of ownership of the Companies and the
Business.
 
4.03.  Company Shares. Each Shareholder is the sole record and beneficial owner
of the Company Shares set forth opposite such Shareholder’s name on Schedule
3.05 and has, except as disclosed on Schedule 4.03, good and marketable title to
such Company Shares, free and clear of any Liens, other than transfer
restrictions under federal and state securities Laws. Except as disclosed on
Schedule 4.03, upon consummation of the transactions provided for in this
Agreement in accordance with the terms hereof, such Shareholder will deliver to
the Purchaser good and marketable title to the Company Shares owned by him, free
and clear of any Liens, other than transfer restrictions under federal and state
securities Laws. The Company Shares are not subject to any contract restricting
or otherwise relating to the voting or dividend rights or disposition of such
shares. Other than the Company Shares, no Shareholder has any other equity
interests or rights to acquire equity interests in any of the Companies.
 
4.04.  Governmental Consents, etc. Except as disclosed on Schedule 4.04, no
permit, consent, approval or authorization of, or declaration to or filing with,
any Governmental Agency is required of such Shareholder in connection with the
execution, delivery or performance of this Agreement or any Ancillary Documents
to which such Shareholder is a party, or the consummation by such Shareholder of
any of the transactions contemplated hereby and thereby.
 
4.05.  Proceedings and Orders. There are no actions or proceedings pending or,
to the knowledge of the Shareholders, threatened, against the Shareholders or
the Companies that challenge the Shareholders’ or the Companies’ ability to
consummate any of the transactions contemplated by this Agreement, and neither
the Shareholders nor the Companies are in default of any Order.
 
4.06.  Sufficient Funds. On the Closing Date and thereafter, the Shareholders
will have sufficient assets, in immediately available funds, to pay any amounts
that they are obligated to pay hereunder.
 
Article V  
Representations and Warranties of the Purchaser and the Purchaser Parent
 
As an inducement to the Shareholders, the New Operator and the New Operator
Parent to enter into this Agreement, the Purchaser and the Purchaser Parent,
jointly and severally, represent and warrant to the Shareholders, the New
Operator and the New Operator Parent as follows.
 
5.01.  Company Organization and Power. The Purchaser and the Purchaser Parent
are, respectively, a limited liability company and corporation, and each are
duly organized, validly existing and in good standing under the Laws of the
State of Delaware. Each of the Purchaser and the Purchaser Parent has all
Licenses and authorizations necessary to own its properties and to carry on its
businesses as now being conducted and is duly qualified to do business as a
foreign company or corporation, as applicable, and is in good standing under the
Laws of each state or country, if any, in which failure to obtain such Licenses
or authorizations or to qualify would have a Material Adverse Effect on the
Purchaser or the Purchaser Parent. Each of the Purchaser and the Purchaser
Parent has provided the Shareholders with true and correct copies of its Charter
Documents.
 
5.02.  Authorization. The execution, delivery and performance by the Purchaser
and the Purchaser Parent of this Agreement and the Ancillary Documents to which
the Purchaser or the Purchaser Parent is a party and the consummation of the
transactions contemplated hereby and thereby have been duly and validly
authorized by all requisite company or corporate action, as applicable, and no
other company or corporate proceedings on the part of the Purchaser or the
Purchaser Parent, as applicable, are necessary to authorize the execution,
delivery or performance of this Agreement or the Ancillary Documents to which it
is a party. This Agreement and the Ancillary Documents to which the Purchaser or
the Purchaser Parent is a party constitute the valid and binding obligations of
the Purchaser and the Purchaser Parent enforceable against the Purchaser and the
Purchaser Parent in accordance with their respective terms, subject to
bankruptcy, insolvency, reorganization, moratorium and other similar Laws
relating to creditors’ rights generally, by general equitable principles
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) or by an implied covenant of good faith and fair dealing.
 
5.03.  No Violation. The execution, delivery and performance of this Agreement
and the Ancillary Documents to which the Purchaser or the Purchaser Parent is a
party and the consummation of the transactions contemplated hereby and thereby
do not and shall not, in any material respect (a) conflict with or result in any
breach of any of the provisions of, (b) constitute a default under, result in a
violation of, or cause the acceleration of any obligation under, or (c) require
any authorization, consent, approval, exemption or other action by or notice to
any Governmental Agency under the provisions of the Purchaser’s or the Purchaser
Parent’s Charter Documents or any Contract to which the Purchaser or the
Purchaser Parent is bound or affected or any Law to which the Purchaser or the
Purchaser Parent is subject or by which any of the Assets of the Purchaser or
the Purchaser Parent is bound.
 
5.04.  Governmental Consent, etc. No permit, consent, approval or authorization
of, or declaration to or filing with, any Governmental Agency is required of the
Purchaser or the Purchaser Parent in connection with the execution, delivery or
performance of this Agreement or any Ancillary Documents to which the Purchaser
or the Purchaser Parent is a party, or the consummation by the Purchaser or the
Purchaser Parent of any of the transactions contemplated hereby and thereby,
except as disclosed on the Schedule 5.04.
 
5.05.  Purchase for Investment. The Purchaser is purchasing the Company Shares
for its own account for investment and not for resale or distribution in any
transaction that would be in violation of the securities Laws of the United
States of America or any state thereof. The Purchaser is an “accredited
investor” as defined in Rule 501 of Regulation D promulgated under the
Securities Act of 1933, as amended.
 
5.06.  Proceedings and Orders. There are no actions or proceedings pending or,
to the knowledge of the Purchaser or the Purchaser Parent, threatened, against
the Purchaser or the Purchaser Parent that challenge its ability to consummate
any of the transactions contemplated by this Agreement, and the Purchaser and
the Purchaser Parent are not in default of any Order.
 
5.07.  Sufficient Funds. On the Closing Date and thereafter, the Purchaser will
have sufficient assets, in immediately available funds, to pay the Purchase
Price and any additional amounts that it is obligated to pay hereunder.
 
Article VI  
Representations and Warranties of the New Operator and the New Operator Parent
 
As an inducement to the Shareholders, the Companies, the Purchaser, and the
Purchaser Parent to enter into this Agreement, the New Operator and the New
Operator Parent, jointly and severally, hereby represent and warrant to the
Shareholders, the Companies, the Purchaser, and the Purchaser Parent as follows.
 
6.01.  Corporate Organization and Power. The New Operator and the New Operator
Parent are, respectively, a limited liability company and a corporation duly
organized, validly existing and in good standing under the Laws of the State of
Ohio. Each of the New Operator and the New Operator Parent has all Licenses and
authorizations necessary to own its properties and to carry on its businesses as
now being conducted and is duly qualified to do business as a foreign company or
corporation, as applicable, and is in good standing under the Laws of each state
or country, if any, in which failure to obtain such Licenses or authorizations
or to qualify would have a Material Adverse Effect on the New Operator or New
Operator Parent. Each of the New Operator and the New Operator Parent has
provided the Shareholders with true and correct copies of its Charter Documents.
 
6.02.  Authorization. The execution, delivery and performance by the New
Operator and the New Operator of this Agreement and the Ancillary Documents to
which the New Operator or the New Operator Parent is a party and the
consummation of the transactions contemplated hereby and thereby have been duly
and validly authorized by all requisite company action, and no other company
proceedings on the part of the New Operator and the New Operator Parent, as
applicable, are necessary to authorize the execution, delivery or performance of
this Agreement or the Ancillary Documents to which it is a party. This Agreement
and the Ancillary Documents to which the New Operator or the New Operator Parent
is a party constitute the valid and binding obligations of the New Operator and
the New Operator Parent enforceable against the New Operator and the New
Operator Parent in accordance with their respective terms, subject to
bankruptcy, insolvency, reorganization, moratorium and other similar Laws
relating to creditors’ rights generally, by general equitable principles
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) or by an implied covenant of good faith and fair dealing.
 
6.03.  No Violation. The execution, delivery and performance of this Agreement
and the Ancillary Documents to which the New Operator or the New Operator Parent
is a party and the consummation of the transactions contemplated hereby and
thereby do not and shall not, in any material respect (a) conflict with or
result in any breach of any of the provisions of, (b) constitute a default
under, result in a violation of, or cause the acceleration of any obligation
under, or (c) require any authorization, consent, approval, exemption or other
action by or notice to any Governmental Agency under the provisions of the New
Operator’s or the New Operator Parent’s Charter Documents or any Contract to
which the New Operator or the New Operator Parent is bound or affected or any
Law to which the New Operator or the New Operator Parent is subject or by which
any of the Assets of the New Operator or the New Operator Parent is bound.
 
6.04.  Governmental Consent, etc. No permit, consent, approval or authorization
of, or declaration to or filing with, any Governmental Agency is required of the
New Operator or the New Operator Parent in connection with the execution,
delivery or performance of this Agreement or any Ancillary Documents to which
the New Operator or the New Operator Parent is a party, or the consummation by
the New Operator or the New Operator Parent of any of the transactions
contemplated hereby and thereby, except as disclosed on the Schedule 6.04.
 
6.05.  Proceedings and Orders. There are no actions or proceedings pending or,
to the knowledge of the New Operator or the New Operator Parent, threatened,
against the New Operator or the New Operator Parent that challenge its ability
to consummate any of the transactions contemplated by this Agreement, and the
New Operator and the New Operator Parent are not in default of any Order.
 
6.06.  Sufficient Funds. On the Closing Date and thereafter, the New Operator
and the New Operator Parent will have sufficient assets, in immediately
available funds, to pay any amounts that either is obligated to pay hereunder.
 
Article VII  
Certain Covenants
 
7.01.  Access and Investigation; Record Retention and Transfer. 
 
(a)  Between the date of this Agreement and the Closing Date, the Shareholders
and the Companies will, and will cause their representatives, to (i) afford the
Purchaser and the New Operator and their respective representatives
(collectively, the “Advisors”), each of whom has been advised of or agreed to
the terms of the Confidentiality Agreement dated May 4, 2005, by and among the
Purchaser Parent, the New Operator Parent and EMM, full and free access to the
Real Property (including subsurface testing), the Facilities and each Company’s
personnel, contracts, books and records and other documents and data, (ii)
furnish the Purchaser, the New Operator and their respective Advisors copies of
all such contracts, books and records, and other existing documents and data as
the Purchaser or the New Operator may reasonably request, and (iii) furnish the
Purchaser, the New Operator and their respective Advisors with such additional
financial, operating and other data and information as the Purchaser, the New
Operator or their respective Advisors may reasonably request.
 
(b)  After the Closing Date, but subject to Section 7.03, if there is a
legitimate purpose (including the preparation of Tax Returns and preparation of
the Closing Date Balance Sheet) or if there is an audit by the IRS, other
Governmental Authority inquiry, or litigation or prospective litigation to which
any Party is, or may become, a party, making necessary a Party’s access to the
records of any other Party related to the Companies or the Business or making
necessary a Party’s access to records of any other Party, then each Party shall
allow representatives of the other Party access to such records at such Party’s
place of business for the sole purpose of obtaining information for use
described in this Agreement.
 
(c)  The Parties shall preserve all records relating to the Companies and the
Business until the later of (i) the third anniversary of the Closing Date, or
(ii) the expiration of the applicable retention period for each such class of
records under applicable Law or, if there is no such required retention period,
the expiration of the internal document retention policy period of the Party
holding such records (the “Document Retention Period”). After the end of the
Document Retention Period, the Party holding such records may dispose of such
records in its sole discretion after providing the other Parties with sixty days
advance written notice of its intention to do so. The Party holding such records
shall make such records available to any other Party which, before the end of
the Document Retention Period, notifies the holding Party that it desires to
take possession of such records. If more than one Party timely provides such
notice, then the Party holding the records shall make such records available to
all Parties who provide such notice and such Parties shall be evenly share the
cost of copying such records, if necessary. The Party holding the records shall
make records available at a location designated by the holding Party and shall
not be responsible for any transportation, copying, storage or other costs or
expenses of any kind relating to such records. Notwithstanding anything to the
contrary in this section, the Party holding the records shall have the right in
its sole discretion to dispose of all such records on the 30th day after the end
of the Document Retention Period if the records are not removed from the
designated location by another Party.
 
(d)  The Shareholders shall be responsible at their sole cost and expense for
responding to requests from any third party for records relating to any time
period before the Closing Date. The Shareholders shall store any records which
are retained by the Shareholders in an commercially reasonable manner at the
warehouse maintained by Suburban as of the date of this Agreement in segregated
space to be designated in such warehouse or such other location as the
Purchaser, the New Operator, and the Shareholders’ Representative may agree. The
New Operator shall cause such segregated space to be secured such that only the
Shareholders’ Representative shall have access to it. The Shareholders shall not
move any records from such location without the prior written consent of the
Purchaser and the New Operator, which consent shall not be unreasonably withheld
or delayed.
 
7.02.  Employment Matters; Benefit Plans. For purpose of this Section 7.02 and
any indemnification obligations of the Shareholders related to this Section
7.02, EMM is deemed to be a “Company.” 
 
(a)  Effective at 11:59:59 pm Cleveland, Ohio time on the day before the Closing
Date (the “Employee Termination Time”), the Shareholders shall cause the
Companies to terminate the employment of all of the Employees, with the
Shareholders and the Companies remaining responsible for the payment of all
obligations to the Employees accrued through the Employee Termination Time,
other than any WARN Act Liabilities arising out of the consummation of the
transactions contemplated by this Agreement and the COBRA obligations to the M&A
Qualified Beneficiaries as set forth in Section 7.02(f).
 
(b)  The New Operator shall make employment offers to not less than 67% of the
Employees as of the Effective Time, and to all of the Employees covered by the
Collective Bargaining Agreement. All Employees who accept employment with the
New Operator are referred to in this Agreement as the “Hired Employees”. Other
than as set forth in this Agreement, the New Operator may establish the wages,
rates, and terms and conditions of employment for the Hired Employees. The
Shareholders and the Companies shall not advise or represent to the Employees
what wage rates and terms and conditions of employment that the New Operator
will be offering them; provided, however, that the New Operator may advise the
Employees that if the New Operator hires them, the New Operator will honor any
paid vacation time off and sick day benefits which are earned but unused as of
the Closing Date. The Companies shall pay, on or before the 10th Business Day
after the Closing Date, to the New Operator an amount equal to the aggregate
accrued, unused paid vacation time for Hired Employees and the portion of paid
vacation time that the Hired Employees have by the Closing Date accumulated
toward their next annual allotment of paid vacation time (such aggregate amount,
the “Paid Time Off Liability”). The Paid Time Off Liability shall be reflected
on the Closing Date Balance Sheet as finally determined to the extent not paid
directly by the Companies to the New Operator on or before the Closing Date. If,
for any reason during the period beginning on the Closing Date and ending on the
18 month “anniversary” of the Closing Date, the New Operator does not actually
incur any portion of the Paid Time Off Liability, then the New Operator shall
refund the full amount of such portion to the applicable Company on or before
the 15th Business Day after the date of such 18 month “anniversary.” The
applicable Company shall then refund the full amount of such portion to the
Shareholders on or before the 15th Business Day after receipt of such funds from
the New Operator. The Companies shall cooperate with the New Operator’s
reasonable requests to obtain copies of the Employees’ personnel files and to
meet with the Employees; provided, however, that under no circumstances shall
any Company have any obligation to provide the New Operator with medical records
of, or any other information the distribution of which is restricted by Law
relating to, any Employee without the prior written consent of the applicable
Employee. On the Closing Date, the Shareholders shall deliver to the Purchaser
and the New Operator a schedule showing the earned but unused paid vacation time
off and sick day benefit for each Employee as of the Closing Date, and the
amount of paid vacation time off benefit each such employee would earn if the
Employee were to be employed by the applicable Company as of the Employee’s next
hiring date anniversary. Such schedule shall be attached to this Agreement as
Schedule 7.02(b). On or before the Closing Date, the Companies, the New Operator
and the Purchaser shall execute and deliver an agreement, on terms acceptable to
each in their reasonable discretion, which shall address how the amount of
Liabilities relating to sick time which have been earned but not used before the
Closing Date by Hired Employees shall be calculated (the “Sick Time Agreement”).
The Sick Time Agreement shall provide, among other things, that the Liability
for sick time, as finally determined, shall be included with Paid Time Off
Liabilities on and after the Closing Date for purposes of this subsection (b).
 
(c)  Upon the termination of the Employees, each Company shall make provision
for paying all accrued compensation due to its respective Employees, including
the Hired Employees through but not including the Closing Date. Other than as
set forth in this Agreement and as shall be accrued on the Closing Date Balance
Sheet, as finally determined, neither the Purchaser nor the New Operator nor,
after the Closing Date, any Company shall be responsible for any compensation or
benefits owed to any Employees for periods prior to the Closing Date.
 
(d)  At the Closing, the Shareholders and Companies shall pay the New Operator
$165,000 in respect of the amount of the excess insurance premium charged to the
New Operator for covering the “M&A Qualified Beneficiaries” (as that term is
defined in Treas. Reg. 54.4980B-9; Q-A: 4 and 5). 
 
(e)  Effective on the Closing Date, the New Operator shall recognize the union
that is party to the Collective Bargaining Agreement and shall assume the
obligations of Company that is party to the Collective Bargaining Agreement,
including the hiring of all Employees covered under the Collective Bargaining
Agreement. The union that is party to the Collective Bargaining Agreement shall
not have any rights as a third party beneficiary of the obligations of the New
Operator pursuant to this subsection.
 
(f)  Effective on the Closing Date, the New Operator (and not the Purchaser, the
Companies, the Shareholders or the “selling group” (as that term is defined in
Treas. Reg. 54.4980B-9, Q-A:2)) shall assume and be fully responsible and liable
to provide COBRA coverage to all M&A Qualified Beneficiaries under a group
health plan maintained or established by the New Operator. In this regard, the
New Operator, after the Closing Date, shall comply with all COBRA requirements
under Law with respect to these M&A Qualified Beneficiaries (including Code
Section 4980B, ERISA Section 601 through 607, Treas. Reg. 4980B and Labor Reg.
2590.606). The New Operator’s assumption of COBRA liability on and after the
Closing Date under this subsection shall not relieve the Shareholders from their
representations and warranties that the Companies and any ERISA Affiliates have,
prior to Closing and prior to the termination of employment of the Employees as
contemplated by Section 7.02(a), fully complied in all material respects with
the COBRA provisions under applicable Law, and shall only cover or include those
individuals who are or were directly employed by one of the Companies (other
than EMM or any other ERISA Affiliate).
 
(g)  The Companies shall establish on the Closing Date Balance Sheet such
reserves as, in combination with any funds being held as of the Closing Date
under the Emery Medical Management Company VEBA (the “VEBA”), shall be
sufficient to pay any and all claims under any Benefit Plan (other than COBRA
obligations arising out of the termination of the employment of the Employees as
contemplated by Section 7.02(a)), arising out of or attributable to periods
prior to the Closing and for the costs of administering such claims (“Benefit
Plan Claims”). The amount of such reserves shall be determined by the Companies’
regular actuarial firm as set forth in the preceding sentence. The Shareholders
shall at all times only permit distributions from the VEBA in a manner that will
not jeopardize the tax-exempt status of the VEBA under the Code, and shall
otherwise cause the VEBA to be maintained and administered in accordance with
all applicable Laws until the earlier of the date (whether prior to or after the
Closing) on which no funds remain in the VEBA, or the date on which all Benefit
Plan Claims have been paid (to the extent payable from the VEBA), at which time
the Shareholders will cause the VEBA to be terminated. In the event the VEBA
continues in existence after the Closing, no Company shall make, and shall not
be required to make, any contributions to the VEBA in excess of the amount
accrued on the Closing Date Balance Sheet, as finally determined. If the
aggregate amount of Benefit Plan Claims exceeds the amount of funds in the VEBA
and the reserves contemplated by this subsection (g), then the Shareholders
shall be responsible for the amount of such excess, subject to the limitations
on the maximum amount of indemnification obligations as set forth in Section
11.03(b).
 
(h)  Between the date of this Agreement and the Closing Date, the Shareholders
shall, except as otherwise required pursuant to the terms of this Agreement,
cause the Companies and any ERISA Affiliate to maintain the Benefit Plans in
accordance with all applicable Laws.
 
(i)  Prior to the Closing (or at least one day before Closing in the case of
plan that is a pension plan (as defined in ERISA Section 3(2)), the Shareholders
shall cause each Company (other than EMM) to cease its sponsorship of,
participation in, obligation to contribute to and, in any other manner,
acceptance of or continued responsibility for the administration or funding of
any and all Benefit Plans. To the extent necessary, if one or more of the
Companies is the sole sponsor of any such Benefit Plans, the Shareholders shall
cause such Benefit Plan to be terminated by the Companies (other than EMM)
effective not later than the Closing Date (or, if the plan is a pension plan,
one day before the Closing Date). If one or more of the Companies is a sponsor
but is not the sole sponsor of any such Benefit Plans, then the Shareholders
shall cause the Companies to take such action as may be necessary to completely
sever the Companies’ (other than EMM) sponsorship or participation of such
Benefit Plan, effective not later than the Closing Date (or, if the plan is a
pension plan, one day before the Closing Date). If the plan is a plan subject to
ERISA Section 204(h), the Shareholders shall cause the Companies to take all
further actions that may be required for the Companies (other than EMM) to cease
permanently the accrual of any further benefits under the Benefit Plan including
the timely issuance of any notices in advance of such cessation. In addition,
the Shareholders shall cause to be taken all further actions as may be necessary
to implement the Benefit Plan terminations and/or the discontinuance of
sponsorship by the Companies of any Benefit Plan as required under this
subsection in a manner that complies with all applicable Laws, including the
preparation, submission and dissemination of annual reports (including Forms
5500), the providing of notices to participants, trustees and administrators,
and the processing of benefit payments due there under.
 
(j)  Anything to the contrary notwithstanding, this Agreement shall not be
deemed to create or grant to any of the Employees any third party beneficiary
rights or claims or any cause of action of any kind or nature.
 
7.03.  Cost Reports. 
 
(a)  The Shareholders shall prepare, or cause to be prepared, and file, or cause
to be filed timely, all third party payor cost reports for the Facilities for
periods prior to the Closing Date, and shall deliver copies of such reports to
the Purchaser and the New Operator in form and content suitable in all material
respects for filing with the appropriate governmental agency, not later than 10
Business Days prior to the deadline for any such report to be filed. The
Shareholders shall be responsible for including in such cost reports all refunds
or reimbursements payable to any Person or Governmental Agency with respect to
payments made to the Companies before the Closing Date.
 
(b)  After the Closing Date, the Purchaser shall grant the Shareholders
sufficient authority to execute all such cost reports on behalf of the
Companies; provided, however, that in no event shall the Shareholders cause any
such cost reports to be filed until after the 10th Business Day after the
Shareholders submit such cost report to the Purchaser for its review. The
Purchaser, the New Operator and, after the Closing Date, the Companies shall
cooperate with the Shareholders’ reasonable requests for assistance in
connection with the Shareholders’ obligation to timely file or cause to be filed
all such cost reports with the appropriate Governmental Agencies, including each
Company’s final cost report for each Facility.
 
(c)  Subject to Section 11.03(e), the Shareholders shall pay, or cause to be
paid, from its own funds and not from the Escrow Account all overpayments,
recoupments, adjustments and/or recaptures which are or which become due
pursuant to any such cost report for any period prior to the Closing Date
concurrently with the filing of such final cost report to the extent the amount
of any such overpayments, recoupments, adjustments and/or recaptures are not
accrued on the Closing Date Balance Sheet, as finally determined. The
Shareholders shall promptly and fully respond to any and all inquires or audits
relating to such cost reports and the Purchaser and the New Operator shall
permit the Shareholders access to the books and records of the Facilities for
such purpose in accordance with the provisions of this Agreement.
 
(d)  In the event that, after the Closing Date (i) any Governmental Agency or
any other third party payor, with respect to any time prior to the Closing Date,
withholds amounts from reimbursement checks of the New Operator arising from any
purported (A) overpayment, recoupment, adjustment and/or recapture with respect
to a Company attributable to amounts paid to the Companies prior to the Closing
Date, (B) failure of a Company to pay assessment taxes, license fees/taxes or
any other amounts due prior to the Closing Date, or (C) otherwise “clawsback”
from the New Operator any insurance proceeds, rebates or other monies
attributable to amounts paid to the Companies prior to the Closing Date, (ii)
any civil monetary penalties are assessed against any of the Facilities with
respect to any time prior to the Closing Date, or (iii) the New Operator incurs
any Liability for any Taxes arising out of the ownership of the Assets or the
operation of the Business before the Closing Date which are not accrued on the
Closing Date Balance Sheet, as finally determined, then the Shareholders shall
pay such amount to the New Operator on or before the tenth day after the New
Operator’s demand; provided, however, that the New Operator shall be required to
satisfy its rights under this section from the Escrow Account, to the extent
funds remain in the Escrow Account, before proceeding against any Shareholder.
 
7.04.  Survey Reports. Complete copies of any and all survey reports, and
waivers of deficiencies, plans of correction and any other governmental
investigation reports issued with respect to the Facilities during the three
years immediately preceding the Closing Date have been provided to the Purchaser
and the New Operator. The Shareholders and the Companies shall provide the
Purchaser and the New Operator with any survey reports, waivers of deficiencies,
plans of correction and any other governmental investigation reports issued with
respect to the Facilities from and after the date of this Agreement through the
Closing Date on or before the fifth Business Day after the receipt thereof by
the Shareholders and the Companies.
 
7.05.  Resident Trust Accounts. The Shareholders and the Companies shall
maintain the Trust Accounts in compliance with residents’ rights and all
applicable Laws. At the Closing, the Shareholders and the Companies shall
deliver to the Purchaser and the New Operator a certified schedule of the Trust
Account for each Facility. 
 
7.06.  Affirmative Covenants. Prior to the Closing, the Shareholders will,
except as otherwise required by the provisions of this Agreement, cause each
Company to:
 
(a)  conduct the Business only in the Ordinary Course of Business;
 
(b)  keep in full force and effect its corporate existence and all rights,
franchises and Intellectual Property relating to or pertaining to the Business;
 
(c)  use its commercially reasonable efforts to retain its employees and agents
and preserve its present business relationships, and continue to compensate its
employees and agents in accordance with past custom and practice;
 
(d)  maintain its Assets in reasonable and customary repair, order and condition
and maintain insurance comparable to that in effect on the date of this
Agreement; replace in accordance with past practice its inoperable, worn out and
obsolete Assets with Assets of comparable quality; in the event of any casualty,
loss or damage to any of its Assets prior to Closing, either repair or replace
such Assets with Assets of comparable quality or, if Purchaser agrees in
writing, transfer to Purchaser at Closing the proceeds of any insurance recovery
with respect thereto;
 
(e)  maintain its books, accounts and records in accordance with past custom and
practice as used in the preparation of the Company Statements, file with the
appropriate Tax authorities any and all Tax Returns required to be filed by it
for the periods covered thereby and pay all Taxes required to be paid by it;
 
(f)  terminate or cause to be terminated the management agreements and leases
except as disclosed on Schedule 7.06(f);
 
(g)  maintain and keep in full force and effect the insurance policies disclosed
on Schedule 3.19. The Shareholders shall obtain a “tail” insurance endorsement
for the benefit of the Companies with respect to those insurance policies
disclosed on Schedule 7.06(g) for acts or events occurring prior to the Closing
Date, which endorsement shall extend until the third anniversary of the Closing
Date the coverage of such policies as in effect on the date of this Agreement
(the “Tail Coverage”);
 
(h)  terminate or cause to be terminated all Contracts disclosed on Schedule
7.06(h); any Damages incurred by the New Operator or the Purchaser in connection
with the termination of the Contracts listed on Schedule 7.06(h) shall be
promptly paid by the Companies to the New Operator or Purchaser, as applicable,
on or before the Closing Date; provided, however, that, to the extent such
Damages are not paid by the Companies to the New Operator or Purchaser on or
before the Closing Date, the Damages shall be reflected on the Closing Date
Balance Sheet, as finally determined, as a liability of the Companies incurred
in full prior to the Closing Date; and
 
(i)  use its commercially reasonable efforts to obtain all consents and
approvals necessary or desirable to consummate the transactions contemplated
hereby, including with respect to each Contract that contains a change of
control provision, a consent to the change of control of each Company
contemplated hereby, to the Purchaser, and to cause the other conditions to the
Purchaser’s obligation to close to be satisfied.
 
7.07.  Negative Covenants. Prior to the Closing, without the prior written
consent of the Purchaser and the New Operator or as expressly required by this
Article VII, no Company shall and no Shareholder shall permit any Company to:
 
(a)  take any action that would require any supplement or amendment to the
disclosure Schedules;
 
(b)  intentionally or negligently take or omit to take any action, or permit its
Affiliates to take or omit to take any action, which would reasonably be
anticipated to have a Material Adverse Effect upon the Business or the Assets of
each Company, other than as a result of any change of ownership notice required
to be made to any Governmental Agency as a result of the transactions
contemplated by this Agreement;
 
(c)  (i) issue or sell any shares of its capital stock or membership interests
or any partnership interests, (ii) issue or sell any securities convertible
into, or options with respect to, warrants to purchase or rights to subscribe
for any shares of its capital stock or membership interests or any partnership
interests, (iii) effect any recapitalization, reclassification, stock dividend,
stock split or like change in its capitalization, (iv) amend its Charter
Documents or (v) make any redemption or purchase of any shares of its capital
stock or membership interests or any partnership interests;
 
(d)  invest in or otherwise purchase any interest in any third Person or create
any Subsidiaries;
 
(e)  create, incur, assume or guarantee any indebtedness for borrowed money
(including obligations in respect of capital leases), other than Indebtedness
Liability in the Ordinary Course of Business;
 
(f)  enter into any lease, tenancy, easement, encumbrance, contract or other
commitment affecting any of the Real Property;
 
(g)  increase the rate of compensation or benefits of, or pay or agree to pay
any benefit to (including severance or termination pay), present or former
managers, directors, officers or employees or enter into any employment or
severance agreement, or amendments thereto, with any director, officer or senior
manager of the Company, except as may be required by an existing Benefit Plan,
agreement or arrangement disclosed to the Purchaser in the schedules to this
Agreement;
 
(h)  enter into, adopt, terminate, amend or contribute to any Benefit Plan,
employment or severance agreement or any plan, agreement, program, policy,
trust, fund or other arrangement that would be a Benefit Plan if it were in
existence as of the date of this Agreement, except as required by applicable
Laws or the provisions of this Agreement;
 
(i)  waive or release any rights of a material value, or cancel, compromise,
release or assign any material Indebtedness owed to it or any material claims
held by it;
 
(j)  cancel, terminate or permit to lapse any material insurance policy or
coverage naming it as a beneficiary or a loss payable payee without obtaining
comparable substitute insurance coverage;
 
(k)  effectuate a “plant closing” or “mass layoff”(as those terms are defined
under the WARN Act) affecting in whole or in part any site of employment,
facility, operating unit or employees of any Company;
 
(l)  fail to maintain the books, accounts and records relating to any Company in
the usual regular and ordinary manner consistent with past practices or change
any of material accounting principles, methods or practices;
 
(m)  fail to comply with all applicable Laws and contractual provisions in all
material respects, including with respect to the Collective Bargaining
Agreement;
 
(n)  operate the Business of the Companies other than in the usual regular
ordinary manner, consistent with current practices, including practices relating
to the collection of accounts receivable and payment of accounts payable and
fail to use commercially reasonable efforts to preserve intact the present
business organization of each Company, keep available the services of the
present employees of each Company and preserve such Company’s present
relationships with Persons having business dealings with any Company; or
 
(o)  take any affirmative action, or fail to take any commercially reasonable
action within their or its control, as a result of which any of the changes or
events listed in Section 3.24 is likely to occur.
 
7.08.  Shareholder Covenant Not to Compete. 
 
(a)  Except as provided below, each Shareholder agrees that for a period
commencing on the Closing Date and ending on the second anniversary of the
Closing Date, he, she or it will not engage, directly or indirectly, in the
business of operating nursing home properties either directly or as a partner,
owner, shareholder, member, operator or consultant of any Person in any location
within a 50 mile radius of any Facility without the prior written consent of the
Purchaser, which consent the Purchaser may withhold in its sole discretion.
 
(b)  Notwithstanding anything to the contrary in this Section 7.08, nothing in
this Agreement shall prohibit the Shareholders either directly or indirectly,
separately or in association with others from owning 5% or less of the issued
and outstanding securities of any Person which is engaged in the business of
operating nursing home properties whose securities are listed on a national
securities exchange or listed on The Nasdaq National Market System.
 
7.09.  Hired Employees. Prior to the Closing Date, the New Operator shall
deliver to the Purchaser and the Shareholders’ Representative a schedule of
Hired Employees. In offering employment to the Hired Employees, neither the
Purchaser nor the New Operator shall become liable for any employment-related
Liabilities attributable to periods through the Employee Termination Time other
than WARN Act Liabilities arising out of the consummation of the transactions
contemplated by this Agreement and the COBRA obligations to the M&A Qualified
Beneficiaries as set forth in Section 7.02(f). 
 
7.10.  Cooperation Regarding Licensing Matters. The Shareholders, the Companies
and the Purchaser agree to cooperate fully with each other and use their
commercially reasonable efforts in preparing, filing, prosecuting and taking any
other actions with respect to applications, requests or other actions that are
or may be reasonable, necessary, proper or advisable to consummate and make
effective, in the most expeditious manner practicable, the transactions
contemplated by this Agreement, including, (i) the obtaining of all necessary
waivers, consents or approvals of any Governmental Agency in connection with any
licensing or License approval, and the making of all necessary registrations and
filings; and (ii) the obtaining of all necessary consents, approvals or waivers
from any Person other than Governmental Agencies. 
 
7.11.  Regulatory and Other Authorizations; Consents. 
 
(a)  Each of the Parties shall use its commercially reasonable efforts to (i)
take, or cause to be taken, all appropriate action, and do, or cause to be done,
all things necessary, proper or advisable under any Law or otherwise to
consummate and make effective the transactions contemplated by this Agreement,
(ii) obtain any consents, Licenses, certifications, waivers, approvals,
authorizations or orders required to be made in connection with the
authorization, execution and delivery of this Agreement and the consummation of
the transactions contemplated hereby, and (iii) make all filings and give
notice, and thereafter make any other submissions either required or reasonably
deemed appropriate by each of the parties, with respect to this Agreement, and
the transactions contemplated hereby required under any Law, including any
applicable securities or antitrust Law.
 
(b)  In furtherance and not in limitation of the foregoing, each Party shall use
its commercially reasonable efforts to resolve such objections, if any, as may
be asserted with respect to the transactions contemplated by this Agreement
under any Law of any Governmental Agency.
 
(c)  The Shareholders shall cooperate with the Purchaser, before and after the
Closing, in regards to the assignment of Medicare and Medicaid provider numbers
and agreements, or in respect to any application by the Purchaser for
participation in the Medicare and Medicaid programs or in respect to the
licensure of the Business.
 
7.12.  Exclusivity. From the date hereof through the Closing or the earlier
termination of this Agreement, each Shareholder, each Company, and each of their
respective directors, officers, managers, partners, employees, advisors,
representatives, agents or affiliates, shall not engage in, solicit or initiate
any discussions or negotiations with, or provide any information to (except to
confirm that this Agreement exists or as may be required by Law or court order),
or negotiate or enter into any agreement or agreement in principle with, any
other person with respect to a sale of any Company, the assets of any Company
(except as permitted by Section 7.06), the equity interests of any Company or
any similar business combination transaction. The Shareholders shall notify the
Purchaser promptly if any unsolicited proposal or offer, or any inquiry or
contact with any person with respect thereto, is made, such notice to include
the identity of the person making such proposal, offer, inquiry or contact, and
the terms of such offer.
 
7.13.  Monthly Financial Statements. Until the Closing Date, each Company shall
deliver to the Purchaser on or before the 30th day after the end of each month a
copy of the unaudited consolidating balance sheet of such Company and related
unaudited consolidating statements of income and cash flows for such month
prepared in a manner and containing information consistent with such Company’s
current practices.
 
7.14.  Transition. The Shareholders and the Companies will not take any action
that is designed or intended to have the effect of discouraging any lessor,
licensor, customer, supplier, or other business associate of any Company from
maintaining the same business relationships with such Company after the Closing
as it maintained with such Company prior to the Closing.
 
7.15.  Proration and Expenses. 
 
(a)  Subject to Section 7.15(b), all recording fees arising out of or relating
to the transactions contemplated by this Agreement (excluding transfer tax type
fees), if any, shall be paid by the Shareholders. The Shareholders shall pay (i)
any transfer taxes or fees due in connection with the transfer of the Company
Shares, and (ii) one-half of any real estate transfer taxes incurred if the
Purchaser assigns or transfers any parcel of Real Property to an Affiliate on or
before the 45th day after the Closing Date. The Shareholders shall cause the
Companies to pay (A) the cost of either new Title Policies or updates to
existing title insurance policies for the Real Properties in an amount equal to
the value of the specific Real Property as disclosed on Schedule 7.15 (whichever
are applicable to the specific Real Property), and (B) if the Closing does not
occur, the costs of the updated surveys and environmental site assessments
procured by the Companies or the Shareholders for the Purchaser. The
Shareholders shall cause all such environmental site assessments also to be
certified in favor of the New Operator.
 
(b)  The Purchaser shall pay for (i) the costs of endorsements to the Title
Policies, appraisals, property inspection reports and other costs of its due
diligence, (ii) if the Closing occurs, the costs of the updated surveys and
environmental site assessments procured by the Companies or the Shareholders for
the Purchaser’s specific benefit, and (iii) all real estate transfer taxes
incurred with respect to the assignment or transfer of any parcel of Real
Property after the Closing Date, other than as set forth in Section 7.15(a)(ii),
and recording fees incurred in connection with such assignment or transfer.
 
(c)  Regardless of whether the transactions contemplated by this Agreement and
the Ancillary Documents are consummated, each Party shall pay its or their own
legal, accounting, consulting, and other professional fees, incurred in
connection with the negotiation, preparation, investigation, and performance by
such Party of this Agreement and the transactions contemplated hereby.
 
(d)  The Closing Date Balance Sheet shall reflect a Liability for real estate
Taxes attributable to the Facilities for any time prior to the Closing Date (the
“Real Property Tax Liability”). The Real Property Tax Liability shall be
computed on an accrual basis, using actual final tax bills to the extent
available. If the final tax bills are not available as of the Closing Date, then
the proration to determine the Real Property Tax Liability for any time prior to
the Closing Date shall be based on 105% of the most recent currently available
tax bills attributable to the portion of the calendar year in question. If the
aggregate Real Property Tax Liability, as finally determined after any appeal
undertaken as has been elected or otherwise directed as set forth in this
subsection (d), is greater than the amount reflected on the Closing Date Balance
Sheet, then the Shareholders shall pay to the Purchaser the amount of the
difference on or before the tenth day after the Shareholders’ Representative
receives written notice of such final determination, which notice shall include
reasonable documentation of the amount of such final determination. If the
Shareholders do not timely pay the amount of such excess to the Purchaser, then
the Purchaser may, in its sole discretion and at its option, direct the Escrow
Agent to promptly deliver to the Purchaser the unpaid portion of such excess. If
the aggregate Real Property Tax Liability, as finally determined after any
appeal undertaken as has been elected or otherwise directed as set forth in this
subsection (d), is less than the amount reflected on the Closing Date Balance
Sheet, then the Purchaser shall pay the Shareholders the amount of the
difference on or before the tenth day after such final determination. The
Purchaser shall provide, on or before the tenth Business Day after receipt, to
the Shareholders’ Representative copies of all tax bills for any Real Property
Tax Liability attributable to any time prior to the Closing Date which the
Purchaser or any Company receives after the Closing Date. If the Purchaser, the
applicable Company and the New Operator elect, in the sole discretion of each,
not to contest the amount of such tax bills, then the Shareholders’
Representative may direct the applicable Company to contest the amount of such
tax bills at the Shareholders’ sole cost and expense.
 
(e)  With respect to any tax bill for any Real Property Tax Liability
attributable to any time prior to the Closing Date which the Purchaser or any
Company receives after the Closing Date, the Purchaser, on or before the tenth
Business Day after the day the Purchaser or any Company receives such tax bill,
shall cause the Companies to pay to the New Operator the full amount of each
such tax bill; provided, however, that if the amount of any such tax bill
subsequently is reduced, then the New Operator shall refund to the applicable
Company an amount equal to (i) the amount paid by the applicable Company to the
New Operator with respect to such tax bill, less (ii) the amount of such tax
bill, as finally determined. The New Operator shall pay such refund promptly
after receiving notice from the Purchaser that the amount of such tax bill has
been finally determined, which notice shall be accompanied by reasonable
evidence of such final determination.
 
(f)  With respect to any bill from any Governmental Agency for any bed taxes or
provider franchise fees attributable to any time prior to the Closing Date which
either (i) are unpaid as of the Closing Date, or (ii) the Purchaser or any
Company receives after the Closing Date, the Purchaser, on or before the tenth
Business Day after (A) the Closing Date, with respect to bills referred to in
clause (i), or (B) the day the Purchaser or any Company receives such tax bill
with respect to bills referred to in clause (ii), shall cause the Companies to
pay to the New Operator the full amount of each such bill; provided, however,
that if the amount of any such bill subsequently is reduced, then the New
Operator shall refund to the applicable Company an amount equal to (x) the
amount paid by the applicable Company to the New Operator with respect to such
bill, less (y) the amount of such bill, as finally determined. The New Operator
shall pay such refund promptly after receiving notice from the Purchaser that
the amount of such bill has been finally determined, which notice shall be
accompanied by reasonable evidence of such final determination.
 
7.16.  [Intentionally Omitted.]
 
7.17.  Required Approvals. As promptly as practicable after the date of this
Agreement, the Shareholders will, and will cause each Company to, make all
filings required by Legal Requirements to be made by them in order to consummate
the transactions contemplated by this Agreement. Between the date of this
Agreement and the Closing Date, the Companies and the Shareholders will (a)
cooperate with the Purchaser and the New Operator with respect to all filings
that the Purchaser or the New Operator elects to make or is required to make by
Legal Requirements in connection with the transactions contemplated by this
Agreement, and (b) cooperate with the Purchaser and the New Operator in
obtaining all consents identified on Schedule 3.16.
 
7.18.  Notification. Between the date of this Agreement and the Closing Date,
the Shareholders and the Companies will promptly notify the Purchaser in writing
if any Shareholder or Company becomes aware of any fact or condition that causes
or constitutes a breach of any of the Shareholders’ or Companies’
representations and warranties as of the date of this Agreement, or if such
Shareholder or Company becomes aware of the occurrence after the date of this
Agreement of any fact or condition that would (except as expressly contemplated
by this Agreement) cause or constitute a breach of any such representation or
warranty had such representation or warranty been made as of the time of
occurrence or discovery of such fact or condition.
 
7.19.  Cooperation After Closing. If, after the Closing Date, a Party shall
require the participation of any other Party or such other Party’s officers,
managers or employees to aid in the defense or settlement of litigation or
claims by third parties or any other matter or transaction contemplated by this
Agreement, and so long as there exists no conflict of interest between the
Parties, then the Parties shall use their commercially reasonable efforts to
make such officers, managers or employees available to participate in such
defense, provided that the Party requiring the participation of such officers,
managers or employees shall pay all reasonable out-of-pocket costs, charges and
expenses arising from such participation. Whenever the Shareholders are required
by the provisions of this Agreement to take an action in the name of or on
behalf of a Company, including the filing of cost reports and tax returns, the
Purchaser shall cause such Company to grant to the person or persons designated
by the Shareholder's Representative such authority as is necessary to enable
such person or persons to take the required action.
 
7.20.  Deposit Account Authorization Documents. 
 
(a)  The Companies shall cooperate with the requests of the Purchaser to execute
and deliver, not later than the Business Day immediately preceding the Closing
Date, appropriate signature cards and any other authorization documents required
by the applicable financial institutions so that as of the Closing Date the
Purchaser’s designated employees have the right to direct disbursements out of
all deposit or other bank accounts of each Company, other than accounts which
only hold resident funds. On the Closing Date, the Shareholders shall cooperate
with the Purchaser’s requests to transfer by wire transfer of immediately
available funds from such accounts to an account(s) designated by the Purchaser,
which cooperation shall include, if requested (i) information regarding the
appropriate contact personnel at the applicable financial institutions, and (ii)
confirmation to such personnel that the Purchaser’s designated employees have
authority to transfer funds from such accounts.
 
(b)  The Companies shall cooperate with the requests of the New Operator to
execute and deliver, not later than the Business Day immediately preceding the
Closing Date, appropriate signature cards and any other authorization documents
required by the applicable financial institutions so that as of the Closing Date
the New Operator’s designated employees have the right to direct disbursements
out of all deposit or other bank accounts of each Company which only hold
resident funds. On the Closing Date, the Shareholders shall cooperate with the
New Operator’s requests to transfer by wire transfer of immediately available
funds from such accounts to an account(s) designated by the New Operator, which
cooperation shall include, if requested (i) information regarding the
appropriate contact personnel at the applicable financial institutions, and (ii)
confirmation to such personnel that the New Operator’s designated employees have
authority to transfer funds from such accounts.
 
7.21.  Assignment of Contracts. On the Closing Date, the Companies shall assign
to the New Operator all of the Contracts other than those listed on Schedule
7.06(h) and the New Operator shall assume all such Contracts. Schedule 7.21
contains a list of Contracts for which termination notices will be sent by the
Companies on the Closing Date (the "Terminated Contracts"). Any Damages incurred
by the New Operator or the Purchaser in connection with the termination of the
Terminated Contracts (the "Contract Termination Liability") shall be promptly
paid by the Companies to the New Operator or the Purchaser, as applicable, on or
before the Closing Date. To the extent the Contract Termination Liability is not
paid to the New Operator or the Purchaser on or before the Closing Date, the
Contract Termination Liability shall be reflected on the Closing Date Balance
Sheet, as finally determined, as a liability of the Companies incurred in full
prior to the Closing Date. The parties acknowledge that Schedule 7.21 contains a
list of Contracts to be terminated which are, by their terms, not terminable
upon less than 60 days notice.
 
Article VIII  
Conditions to the Purchaser’s Obligation to Close
 
8.01.  Conditions to the Purchaser’s Obligation. The obligation of the Purchaser
to consummate the transactions contemplated by this Agreement is subject to the
satisfaction of the following conditions on or before the Closing Date:
 
(a)  the representations and warranties made by each Company, the Shareholders,
the New Operator and the New Operator Parent in this Agreement (other than those
made as of a specified date earlier than the Closing Date) shall be true and
correct in all material respects on and as of the Closing Date, and any
representation or warranty made as of a specified date earlier than the Closing
Date shall have been true and correct in all material respects on and as of such
earlier date;
 
(b)  each of the Shareholders, the Companies, the New Operator and the New
Operator Parent shall have performed and complied with, in all material
respects, each agreement and covenant required by the provisions of this
Agreement to be performed or complied with by them or it at or before the
Closing;
 
(c)  there shall have been (i) no change in the operations, financial condition,
operating results, business prospects or Assets of the Business since the date
of the Company Latest Balance Sheet, except as required by the provisions of
this Agreement, and (ii) no casualty loss or damage to the Assets of any
Company, whether or not covered by insurance, which, in either case would have a
Material Adverse Effect on the Business;
 
(d)  all necessary certificates and other approvals necessary to enable the
Purchaser to acquire the Company Shares shall have been delivered to the
Purchaser;
 
(e)  all Required Consents, Licenses, and all other consents by third Persons or
such customary assurances (which may be verbal) that such consents, Licenses and
approvals will be received after the Closing Date in the Ordinary Course of
Business that are required for the consummation of the transactions contemplated
hereby or that are required to prevent a breach of, or a default under or a
termination or modification of, any Contract (except for those Contracts for
which the failure to obtain a consent would not have a Material Adverse Effect
on the Business) or License to which any Company is a party or to which any of
the Assets of any Company is subject, and releases of all Liens on or with
respect to the Assets of any Company (other than Permitted Liens) shall have
been obtained on terms and conditions satisfactory to the Purchaser in its sole
discretion;
 
(f)  no action or proceeding before any Governmental Agency shall be pending or
threatened which, in the judgment of the Purchaser, made in good faith and upon
the reasonable advice of counsel, makes it inadvisable to consummate the
transactions contemplated hereby by reason of the probability that the action or
proceeding shall result in a judgment, decree or order which would prevent the
carrying out of this Agreement or any of the transactions contemplated hereby,
declare unlawful the transactions contemplated by this Agreement, cause such
transactions to be rescinded or affect the value or use of the Company Shares,
the Assets of any Company or the Business;
 
(g)  prior to the Closing Date, the Shareholders shall have provided to the
Purchaser, at Shareholders’ own expense, customary UCC search reports (“UCC
Searches”) of each Company and each Shareholder disclosing no Liens against the
Company Shares or the Assets of each Company, other than the Permitted Liens
against such Assets;
 
(h)  all certificates, opinions, instruments and other documents required to be
delivered to the Purchaser pursuant to Section 2.06(b) or 2.06(d) shall be
reasonably satisfactory in form and substance to the Purchaser and its counsel,
executed by the applicable Parties and delivered to the Purchaser on the Closing
Date; and
 
(i)  the Purchaser is satisfied, in its sole discretion, with the contents of
the disclosure Schedules relating to this Agreement, other than Schedules 5.04
and 7.06(g).
 
Any conditions specified in this Section 8.01 may be waived by the Purchaser;
provided that no such waiver shall be effective unless it is set forth in a
writing executed by the Purchaser.
 
Article IX  
Conditions to Obligation of the Shareholders to Close
 
9.01.  Conditions to Obligation of the Shareholders to Close. The obligation of
the Shareholders to consummate the transactions contemplated by this Agreement
is subject to the satisfaction of the following conditions on or before the
Closing Date:
 
(a)  the representations and warranties made by the Purchaser, the Purchaser
Parent, the New Operator and the New Operator Parent in this Agreement (other
than those made as of a specified date earlier than the Closing Date) shall be
true and correct in all material respects on and as of the Closing Date as
though such representation of warranty was made on and as of the Closing Date,
and any representation or warranty made as of a specified date earlier than the
Closing Date shall have been true and correct in all material respects on and as
of such earlier date;
 
(b)  the Purchaser and the New Operator shall have performed and complied with,
in all material respects, each agreement and covenant required by the provisions
of this Agreement to be performed or complied with by it at or before the
Closing; 
 
(c)  all certificates, opinions, instruments and other documents required to be
delivered to Shareholders pursuant to Section 2.06(c) shall be reasonably
satisfactory in form and substance to the Shareholders and their counsel,
executed by the applicable Parties and delivered to the Shareholders on the
Closing Date;
 
(d)  no action or proceeding before any Governmental Agency which regulates any
Facility shall be pending or threatened which, in the judgment of the
Shareholder’s Representative, made in good faith and upon the reasonable advice
of counsel, makes it inadvisable to consummate the transactions contemplated
hereby by reason of the probability that the action or proceeding shall result
in a judgment, decree or order which would prevent the carrying out of this
Agreement or any of the transactions contemplated hereby, declare unlawful the
transactions contemplated by this Agreement, cause such transactions to be
rescinded or affect the value or use of the Assets of any Company or the
Business;
 
(e)  the Purchaser shall pay the Purchase Price as set forth in Section 2.02(c);
and
 
(f)  the Shareholders’ Representative is satisfied, in its sole discretion, with
the contents of Schedules 5.04, 6.04, 7.06(f), 7.06(g), and 7.06(h).
 
Any condition specified in this Section 9.01 may be waived by the Shareholders’
Representative; provided that no such waiver shall be effective against the
Shareholders unless it is set forth in a writing executed by the Shareholders’
Representative.
 
Article X  
Conditions to Obligation of the New Operator to Close
 
10.01.  Conditions to Obligation of the New Operator to Close. The obligation of
the New Operator to consummate the transactions contemplated by this Agreement
is subject to the satisfaction of the following conditions on or before the
Closing Date:
 
(a)  the representations and warranties made by the Purchaser, the Purchaser
Parent, the Shareholders, and the Companies in this Agreement (other than those
made as of a specified date earlier than the Closing Date) shall be true and
correct in all material respects on and as of the Closing Date as though such
representation of warranty was made on and as of the Closing Date, and any
representation or warranty made as of a specified date earlier than the Closing
Date shall have been true and correct in all material respects on and as of such
earlier date;
 
(b)  the Purchaser, the Shareholders, and the Companies shall have performed and
complied with, in all material respects, each agreement and covenant required by
the provisions of this Agreement to be performed or complied with by it at or
before the Closing;
 
(c)  there shall have been (i) no change in the operations, financial condition,
operating results, business prospects or Assets of the Business since the date
of the Company Latest Balance Sheet except as required by the provisions of this
Agreement, and (ii) there shall have been no casualty loss or damage to the
Assets of any Company, whether or not covered by insurance, which, in either
case would have a Material Adverse Effect on the Business;
 
(d)  all Required Consents and all other consents by third Persons or such
customary assurances (which may be verbal) that such consents and approvals will
be received after the Closing Date in the Ordinary Course of Business that are
required for the consummation of the transactions contemplated hereby or that
are required to prevent a breach of, or a default under or a termination or
modification of, any Contract (except for those Contracts for which the failure
to obtain a consent would not have a Material Adverse Effect on the Business) or
License to which any Company is a party or to which any of the Assets of any
Company is subject, and releases of all Liens on or with respect to the Assets
of any Company (other than Permitted Liens) shall have been obtained on terms
and conditions satisfactory to the New Operator in its sole discretion;
 
(e)  all approvals from Governmental Agencies necessary to consummate the
transactions contemplated herein and for the New Operator’s operation of the
Facilities as duly licensed and Medicare and Medicaid certified nursing
facilities shall have been granted;
 
(f)  no action or proceeding before any Governmental Agency shall be pending or
threatened which, in the judgment of the New Operator, made in good faith and
upon the reasonable advice of counsel, makes it inadvisable to consummate the
transactions contemplated hereby by reason of the probability that the action or
proceeding shall result in a judgment, decree or order which would prevent the
carrying out of this Agreement or any of the transactions contemplated hereby,
declare unlawful the transactions contemplated by this Agreement, cause such
transactions to be rescinded or affect the value or use of the Assets of any
Company or the Business;
 
(g)  at the Closing (i) the Shareholders shall provide the New Operator with an
accounting of all funds belonging to residents at any Facility which are held by
any Company in a custodial or any other capacity and an accounting of all
advance payments received by it pertaining to residents at the Facilities, (ii)
such accounting shall set forth the names of the residents for whom such funds
are held, the Company which holds such funds, the amounts held on behalf of each
resident (including the account number and name of the financial institution at
which the account is maintained), and shall be true, correct and complete as of
the Closing Date, (iii) the Companies shall cooperate with the New Operator’s
requests to transfer such funds as provided in Section 7.20(b), and (iv) the New
Operator shall provide the Purchaser with a copy of such accounting if the
Purchaser so requests;
 
(h)  the New Operator is satisfied, in its sole discretion, with the contents of
the disclosure Schedules relating to this Agreement, other than Schedules 6.04,
7.06(f), 7.06(g), and 7.06(h).
 
Any condition specified in this Section 10.01 may be waived by the New Operator;
provided that no such waiver shall be effective against the New Operator unless
it is set forth in a writing executed by the New Operator.
 
Article XI  
Indemnification
 
11.01.  Survival. Except for the representations and warranties of the
Companies, the representations, warranties and covenants in this Agreement and
in any Ancillary Document shall survive the Closing Date, but only to the extent
specified below.
 
(a)  All covenants and agreements contained in this Agreement and the Ancillary
Documents that contemplate performance thereof following the Closing Date will
survive the Closing Date in accordance with their terms.
 
(b)  The representations and warranties set forth in this Agreement and the
Ancillary Documents shall survive the Closing Date until the 18 month
“anniversary” of the Closing Date; provided, however, that (i) the
representations and warranties contained in Sections 3.05, 3.15, 3.24 and 4.03,
shall survive the Closing Date indefinitely, (ii) the representations and
warranties contained in Sections 3.10, 3.12, 3.18, and 3.22 shall survive the
Closing Date until the expiration of the statute of limitations applicable to
the underlying claims (as it may be extended from time to time). For purposes of
this subsection (b), the monthly “anniversary” shall be the day of the month on
which the Closing occurs. Therefore, by way of illustration only, if the Closing
Date is June 29, 2005, then the 18 month “anniversary” will be December 29,
2006.
 
11.02.  Right to Indemnification Not Affected by Knowledge. The right to
indemnification, payment of Losses or other remedy based on such
representations, warranties, covenants and obligations will not be affected by
any investigation conducted with respect to, or any knowledge acquired (or
capable of being acquired) at any time, whether before or after the execution
and delivery of this Agreement or the Closing Date, with respect to the accuracy
or inaccuracy of or compliance with, any such representation, warranty, covenant
or obligation. The waiver of any condition based on the accuracy of any
representation or warranty, or on the performance of or compliance with any
covenant or obligation, will not affect the right to indemnification, payment of
Losses, or other remedy based on such representations, warranties, covenants,
and obligations.
 
11.03.  Indemnification by the Shareholders.
 
(a)  The Shareholders, jointly and severally, agree to and shall indemnify the
Purchaser, the Purchaser Parent, and the Companies (and their respective
officers, directors, employees, agents, shareholders, Subsidiaries, Affiliates,
representatives, successors, and assigns) (each individually, a “Purchaser
Indemnified Party” and collectively, the “Purchaser Indemnified Parties”) and
the New Operator and the New Operator Parent (and their respective officers,
directors, managers, members, employees, agents, shareholders, Subsidiaries,
Affiliates, representatives, successors, and assigns) (each individually, a “New
Operator Indemnified Party” and collectively, the “New Operator Indemnified
Parties”) and defend and hold the Purchaser Indemnified Parties and the New
Operator Indemnified Parties harmless against any Losses that the Purchaser
Indemnified Parties and the New Operator Indemnified Parties suffer, sustain or
become subject to as a result of (i) any misrepresentation in any of the
representations or breach of any of the warranties of the Shareholders or the
Companies contained in this Agreement, (ii) any breach of, or failure to
perform, any covenant of any Company or Shareholder contained in this Agreement,
(iii) any claim for refund or reimbursement of any payment made to any Company
by any Person who was a customer of the Business on or prior to the Closing Date
based on preference or priority as asserted by any receiver or trustee in
bankruptcy or bankruptcy court, or (iv) any claim for refund or reimbursement of
any payment made to any Company by any Person or Governmental Agency before the
Closing Date. The Shareholders acknowledge that neither the Purchaser
Indemnified Parties nor the New Operator Indemnified Parties shall have any
obligation to seek recovery or reimbursement for any Losses from any applicable
insurance coverage before seeking recovery from the Shareholders pursuant to
this Article XI, except that, with respect to Losses which are covered by the
Tail Coverage, the Purchaser Indemnified Parties and the New Operator
Indemnified Parties first must seek recovery or reimbursement under the Tail
Coverage.
 
(b)  The Shareholders shall not be liable for any Losses pursuant to this
Section 11.03 (for indemnification or otherwise) to any Purchaser Indemnified
Party or any New Operator Indemnified Party for any Losses to the extent that
the aggregate of such Losses exceeds an amount equal to (i) the Purchase Price,
less (ii) aggregate amount of the Indebtedness Liability, and, further, shall
not be liable (for indemnification or otherwise) unless and until the aggregate
Losses suffered by the Purchaser Indemnified Parties or by the New Operator
Indemnified Parties shall exceed $100,000 (the “Basket”) and then only to the
extent such Losses exceed the Basket; provided, however, that the limitations
set forth in this Section 11.03(b) shall not apply to claims based upon (A)
fraud or willful misconduct by any Shareholder or any Company, or (B) Sections
3.01(a), 3.02, 3.05, 3.10, 3.14, 3.15, 3.16, 3.18, 3.22, 3.24, 4.01, 4.02, 4.03,
4.04, 7.15(d) or 11.03(a)(iv). 
 
(c)  Subject to the terms of Section 11.03(b), the Shareholders, jointly and
severally, agree to indemnify any Purchaser Indemnified Party and any New
Operator Indemnified Party and defend and hold the Purchaser Indemnified Parties
and the New Operator Indemnified Parties harmless against any Liabilities that
the Purchaser Indemnified Parties or the New Operator Indemnified Parties
suffer, sustain or become subject to as a result of any of the following
Liabilities, regardless of whether any such Liabilities result from the (i)
breach of a representation or warranty of any Company or Shareholder as set
forth in this Agreement, or (ii) breach of, or failure to perform, any covenant
of any Company or Shareholder as set forth in this Agreement:
 
(i)  any Liabilities arising out of or relating to the failure to obtain a
release of the FET Lien;
 
(ii)  any Liabilities (including any Liability related to any Benefit Plan) for
any and all claims by or on behalf of the Employees or any Governmental Agency
(including the Department of Labor, the IRS and the PBGC) that accrued, arose or
relates to any act or omission prior to the Closing, other than (A) those
Liabilities related to the COBRA obligations to the M&A Qualified Beneficiaries
as set forth in Section 7.02(f), and (B) those other Liabilities not related to
a Benefit Plan that arise out of or relate to the termination of the Employees
as contemplated by Section 7.02(a) or the hiring of any Employees by the New
Operator;
 
(iii)  any Liabilities arising from or due to any Collective Bargaining
Agreement to which any of the Companies is a party and which arise before the
Closing Date or which relate to events which occurred before the Closing Date,
other than those liabilities solely arising out of or relating to actions taken
by the New Operator or the Purchaser;
 
(iv)  any Liabilities arising from or due to any Taxes incurred by any
Shareholder at any time or by any Company before the Closing Date or which
relate to events which occurred before the Closing Date;
 
(v)  any Liabilities accruing, arising out of or relating to any federal, state
or local investigation, claim or action against the Companies or the
Shareholders or any of the Employees with respect to acts or omissions before
the Closing; Date, other than those liabilities solely arising out of or
relating to actions taken by the New Operator or the Purchaser;
 
(vi)  any civil or criminal Liabilities occurring, arising out of or relating to
any acts or omissions of the Companies or the Shareholder, or their respective
officers, directors, managers. members, employees, agents or representatives,
with respect to actions or omissions which occur or fail to occur prior to the
Closing Date and that violate any constitutional provision, statute, ordinance,
Law, interpretation, standard, policy or order of any Governmental Agency,
including any Liabilities arising out of or related to litigation or claims
pending against any Company as of the Closing Date; and
 
(vii)  any Liabilities not otherwise referred to above in this subsection (c)
incurred by any Company, any Shareholder or any Facility accrued prior to the
Closing Date, or which relates to events which occurred before the Closing Date
or to any condition that exists at, on or under any Facility as of the Closing
Date, other than for those Liabilities (A) which are included on the Closing
Date Balance Sheet, as finally determined, (B) which are assumed by the New
Operator pursuant to the terms of this Agreement, (C) arising out of or relating
to actions required to be taken by the Shareholders or the Companies pursuant to
the terms of this Agreement, or (D) arising out of or relating to actions taken
by the New Operator or the Purchaser.
 
The Shareholders indemnification obligations under this subsection (c) shall
survive the Closing Date indefinitely.
 
(d)  The Purchaser Indemnified Parties and the Operator Indemnified Parties will
not be permitted to each assert indemnification claims against the Shareholders
under this Article XI with respect to Losses for which the Purchaser or the
Purchaser Parent indemnifies a New Operator Indemnified Party or the New
Operator or the New Operator Parent indemnifies a Purchaser Indemnified Party;
provided, however, that if the Purchaser or the Purchaser Parent indemnifies a
New Operator Indemnified Party or the New Operator or the New Operator Parent
indemnifies a Purchaser Indemnified Party as contemplated by this subsection,
then the Party making such indemnity shall be entitled to seek indemnification
from the Shareholders pursuant to this Article XI for the full amount of such
indemnity and all other Losses incurred in connection with claim. If the
Purchaser or the Purchaser Parent indemnifies a New Operator Indemnified Party
with respect to a claim made by a New Operator Indemnified Party for which the
New Operator Indemnified Party previously has received an indemnification
payment from the Shareholders, then the Purchaser and the Purchaser Parent shall
not be permitted to make a claim against the Shareholders to the extent of the
duplicable indemnification payment if the Shareholders’ Representative provided
written notice to the Purchaser and the Purchaser Parent that the Shareholders
made such indemnification payment before the Purchaser or the Purchaser Parent
makes such duplicative payment. If the New Operator or the New Operator Parent
indemnifies a Purchaser Indemnified Party with respect to a claim made by a
Purchaser Indemnified Party for which the Purchaser Indemnified Party previously
has received an indemnification payment from the Shareholders, then the New
Operator and the New Operator Parent shall not be permitted to make a claim
against the Shareholders to the extent of the duplicable indemnification payment
if the Shareholders’ Representative provided written notice to the New Operator
that the Shareholders made such indemnification payment before the New Operator
or the New Operator Parent makes such duplicative payment.
 
(e)  If the aggregate Losses incurred by the Purchaser Indemnified Parties with
respect to any indemnification claims made pursuant to Section 11.03(a)(iv)
become greater than $1,500,000 and if the Shareholders do not timely make any
payments required by this Article XI, then the Purchaser may, in its sole
discretion and at its option, direct the Escrow Agent to promptly deliver to the
Purchaser the amount owed by the Shareholders to the Purchaser pursuant to this
Article XI. If the Purchaser directs the Escrow Agent to deliver such amount to
the Purchaser, then the Purchaser shall retain the right to pursue payment from
the Shareholders as required by this Article XI, which payment would be
deposited in the Escrow Account to replenish the funds paid to the Purchaser
with respect to any indemnification claims made pursuant to Section 11.03(a)(iv)
in excess of $1,500,000.
 
11.04.  Indemnification by the Purchaser and the Purchaser Parent.
 
(a)  The Purchaser and the Purchaser Parent, jointly and severally, agree to
indemnify the Shareholders (each individually, a “Shareholder Indemnified Party”
collectively, the “Shareholder Indemnified Parties”) and the New Operator
Indemnified Parties and to defend and hold them harmless against any Losses
which any of the Shareholder Indemnified Parties or the New Operator Indemnified
Parties suffer, sustain or become subject to as a result of (i) any
misrepresentation in any of the representations or breaches of any of the
warranties of the Purchaser or the Purchaser Parent contained in this Agreement,
or (ii) any breach of, or failure to perform, any covenant of the Purchaser or
the Purchaser Parent contained in this Agreement.
 
(b)  Notwithstanding anything to the contrary contained herein, neither the
Purchaser nor the Purchaser Parent shall be liable for any Losses pursuant to
this Section 11.04 (for indemnification or otherwise) to any Shareholder
Indemnified Party or any New Operator Indemnified Party for any Losses to the
extent that the aggregate of such Losses exceed the Purchase Price and, further,
shall not be liable (for indemnification or otherwise) unless and until the
aggregate Losses suffered by the Shareholder Indemnified Parties or by the New
Operator Indemnified Parties shall exceed the Basket, and then only to the
extent such Losses exceed the Basket; provided, however, that the limitations
set forth in this Section 11.04 shall not apply to claims based upon (i) fraud
or willful misconduct by the Purchaser or the Purchaser Parent, or (ii) Sections
5.01, 5.02, 5.03 or 5.04. 
 
11.05.  Indemnification by the New Operator and the New Operator Parent.
 
(a)  The New Operator and the New Operator Parent, jointly and severally, agree
to indemnify the Shareholders Indemnified Parties and the Purchaser Indemnified
Parties and defend and hold them harmless against any Losses which any of the
Shareholder Indemnified Parties or the Purchaser Indemnified Parties suffer,
sustain or become subject to as a result of (i) any misrepresentation in any of
the representations or breaches of any of the warranties of the New Operator or
the New Operator Parent contained in this Agreement, or (ii) any breach of, or
failure to perform, any covenant of the New Operator contained in this
Agreement.
 
(b)  Notwithstanding anything to the contrary contained herein, other than as
set forth in Section 11.05(c), the New Operator shall not be liable for any
Losses pursuant to this Section 11.05 (for indemnification or otherwise) to any
Shareholder Indemnified Party or any Purchaser Indemnified Party for any Losses
to the extent that the aggregate of such Losses exceed the Purchase Price and,
further, shall not be liable (for indemnification or otherwise) unless and until
the aggregate Losses suffered by the Shareholder Indemnified Parties or by the
Purchaser Indemnified Parties shall exceed the Basket, and then only to the
extent such Losses exceed the Basket; provided, however, that the limitations
set forth in this Section 11.04 shall not apply to claims based upon (i) fraud
or willful misconduct by the New Operator or the New Operator Parent, or (ii)
Sections 6.01, 6.02, 6.03 or 6.04.
 
(c)  Notwithstanding the limitations contained in Section 11.03(b), the New
Operator and the New Operator Parent, jointly and severally, agree to indemnify
any Shareholder Indemnified Party or Purchaser Indemnified Party and defend and
hold the Shareholder Indemnified Parties and the Purchaser Indemnified Parties
harmless against any Losses that the Shareholder Indemnified Parties or the
Purchaser Indemnified Parties suffer, sustain or become subject to as a result
of any Liabilities to former employees of the Companies or arising out of or
relating to (i) the termination of the Employees as contemplated by Section
7.02(a), (ii) the selection and employment of the Hired Employees by the New
Operator, (iii) all obligations for COBRA and the WARN Act assumed by New
Operator under this Agreement, or (iv) any liability relating to, or arising out
of the operating of the facilities by the New Operator on or after the Closing
Date.
 
(d)  Notwithstanding the limitations contained in Section 11.03(b), the New
Operator and the New Operator Parent, jointly and severally, agree to indemnify
any Shareholder Indemnified Party or Purchaser Indemnified Party and defend and
hold the Shareholder Indemnified Parties and the Purchaser Indemnified Parties
harmless against any Losses that the Shareholder Indemnified Parties or the
Purchaser Indemnified Parties suffer, sustain or become subject to as a result
of any Liabilities to former employees of the Companies under COBRA or the WARN
Act arising out of or related to events occurring on or after the Effective
Time.
 
11.06.  Method of Asserting Claims. As used herein, an “Indemnified Party” shall
refer to a “Purchaser Indemnified Party,”“Shareholder Indemnified Party” or “New
Operator Indemnified Party,” as applicable, “Indemnified Parties” shall refer to
“Purchaser Indemnified Parties,”“Shareholder Indemnified Parties” or New
Operator Indemnified Parties,” as applicable, and the “Indemnifying Party” shall
refer to the Party obligated to indemnify such Indemnified Parties.
 
(a)  Third Party Claims.
 
(i)  In the event that any of the Indemnified Parties is made a defendant in or
party to any action or proceeding, judicial or administrative, instituted by any
third party for the liability or the costs or expenses of which are Shareholder
Losses or Purchaser Losses, as the case may be (any such third party action or
proceeding being referred to as a “Third Party Claim”), the Indemnified Party
shall give the Indemnifying Party prompt notice thereof. The failure to give
such notice shall not affect the Indemnified Party’s ability to seek
reimbursement except to the extent such failure has materially and adversely
affected the Indemnifying Party’s ability to defend successfully such Third
Party Claim. The Indemnifying Party shall be entitled to contest and defend such
Third Party Claim; provided, however, that the Indemnifying Party (A) has a
reasonable basis for concluding that such defense may be successful, (B)
consults with the Indemnified Party with respect to the handling of such Third
Party Claim, (C) diligently contests and defends such Third Party Claim, and (D)
unconditionally acknowledge that such Third Party Claim constitutes a Loss of
the Indemnified Party for which such Indemnified Party is entitled to
indemnification under this Article XI. Notice of the intention to contest and
defend the Third Party Claim shall be given by the Indemnifying Party to the
Indemnified Party on or before the 20th Business Day after the Indemnified Party
gives notice to the Indemnifying Party of such Third Party Claim (but, in all
events, at least five Business Days prior to the date that an answer to such
Third Party Claim is due to be filed). Such contest and defense shall be
conducted by reputable attorneys employed by the Indemnifying Party that are
reasonably acceptable to the Indemnified Party. The Indemnified Party shall be
entitled at any time, at its own cost and expense (which cost and expense shall
not constitute a Loss unless such expense is incurred at the request of the
Indemnifying Party, the Indemnified Party reasonably determines that the
Indemnifying Party is not adequately representing or, because of a conflict of
interest, may not adequately represent, any interests of the Indemnified Party),
to participate in such contest and defense and to be represented by attorneys of
its or their own choosing. If the Indemnified Party elects to participate in
such defense, the Indemnified Party shall cooperate with the Indemnifying Party
in the conduct of such defense. Neither the Indemnified Party nor the
Indemnifying Party may concede, settle or compromise any Third Party Claim
without the consent of the other Party, which consent shall not be unreasonably
withheld or delayed. Notwithstanding the foregoing, in the event the
Indemnifying Party fails or is not entitled to contest and defend a Third Party
Claim, the Indemnified Party shall be entitled to contest, defend and settle
such Third Party Claim, and pursue its indemnification rights hereunder and
whatever other legal remedies may be available to enforce its rights under this
Article XI at the cost and expense of the Indemnifying Party.
 
(ii)  If (A) a Third Party Claim relates primarily to a criminal proceeding,
action or indictment, (B) the Indemnified Party reasonably believes an adverse
determination with respect to the Third Party Claim or other claim giving rise
to such Third Party Claim is likely and such adverse determination would
materially adversely affect the Indemnified Party’s reputation or future
business prospects, (C) the Third Party Claim seeks an injunction or equitable
relief against the Indemnified Party, or (D) the Indemnified Party reasonably
determines that the Indemnifying Party cannot adequately represent the interests
of the Indemnified Party because of a conflict of interest, then in any such
case the Indemnified Party shall have the sole right to defend such Third Party
Claim, and to pursue its indemnification rights hereunder and whatever other
legal remedies may be available to enforce its rights under this Article XI, at
the cost and expense of the Indemnifying Party. The Indemnified Party may not
concede, settle or compromise any such Third Party Claim without the consent of
the Indemnifying Party, which consent shall not be unreasonably withheld or
delayed. If the Indemnified Party elects to assume and control the defense of
such a Third Party Claim, it will provide notice thereof to the Indemnifying
Party on or before the 30th day after the Indemnified Party has obtained notice
of such Third Party Claim.
 
(iii)  If there shall be a settlement to which the Indemnifying Party consents
or a final judgment for the plaintiff in any Third Party Claim, the defense of
which the Indemnifying Party has elected to assume, the Indemnifying Party shall
indemnify the Indemnified Party with respect to such settlement or judgment.
 
(b)  Direct Claims. In the event any Indemnified Party has a claim (“Direct
Claim”) against any Indemnifying Party that does not involve a Third Party
Claim, the Indemnified Party shall deliver a notice of such Direct Claim with
reasonable promptness to the Indemnifying Party. If the Indemnifying Party
notifies the Indemnified Party that it does not dispute the Direct Claim
described in such notice or fails to notify the Indemnified Party on or before
the 30th day after delivery of such notice by the Indemnified Party, the Loss in
the amount specified in the Indemnified Party’s notice shall be conclusively
deemed a liability of the Indemnifying Party and the Indemnifying Party shall
pay the amount of such Loss to the Indemnified Party on demand in accordance
with the terms hereof. If the Indemnifying Party gives notice to the Indemnified
Party that it disputes the Direct Claim within such 30 day period, the
Indemnified Party may pursue its indemnification rights hereunder and whatever
other legal remedies may be available to enforce its rights under this Article
XI.
 
11.07.  Adjustments. Any indemnification payments paid under this Article XI
will be considered an adjustment to the Purchase Price.
 
11.08.  Payments. Any payment pursuant to a claim for indemnification under this
Article XI shall be made not later than ten days after receipt by the
Indemnifying Party of written notice from the Indemnified Party stating the
amount of the claim, unless the claim is subject to defense as provided in
Section 11.06 above, in which case payment shall be made not later than five
days after the amount of the claim is finally determined by written agreement
between the Indemnifying Party and the Indemnified Party or a non-appealable
judgment of a court of competent jurisdiction. In addition, such Party shall
reimburse the other Party for any and all costs or expenses of any nature or
kind whatsoever (including all reasonable attorneys’ fees) incurred in seeking
to collect any such Losses to which it is entitled. Any payment required under
this Section 11.08 which is not made when due shall bear interest at seven
percent (7%) per annum from the date due until paid or, if less, the maximum
rate permitted by applicable usury Laws. Interest on any such unpaid amount
shall be compounded monthly, computed on the basis of a 365-day year and shall
be payable on demand.
 
11.09.  Escrow. Except as otherwise set forth in this Agreement, subject to the
limitations contained in this Article XI, the Purchaser or the New Operator
shall give notice of a claim in the amount of any Losses and shall be required
to satisfy such Losses from the Escrow Account, to the extent funds remain in
the Escrow Account, before proceeding against any Shareholder for
indemnification hereunder.
 
11.10.  Exclusive Remedy. The Parties acknowledge and agree that the foregoing
indemnification provisions in this Article XI shall be the exclusive remedy
after the Closing Date of the Parties with respect to the transactions
contemplated by this Agreement, other than for fraud.
 
Article XII  
                                                   Termination
 
12.01.  Termination. This Agreement may be terminated at any time by notice
given prior to or at the Closing:
 
(a)  by mutual written consent of the Purchaser, the Shareholders’
Representative, and the New Operator;
 
(b)  by either the Purchaser, the Shareholders’ Representative or the New
Operator if there has been a misrepresentation or breach of a representation or
warranty or breach of a covenant on the part of the other Party(ies) under this
Agreement and any such misrepresentation or breach, if capable of cure, is not
cured on or before the 15th day after written notice thereof to such other
Party(ies) or if events have occurred which have made it impossible to satisfy a
condition precedent to the terminating Party’s(ies’) obligations to consummate
the transactions contemplated hereby (other than as a result of any willful act
or omission by the terminating Party(ies)), except where such misrepresentation
or breach would not have Material Adverse Effect;
 
(c)  by either the Purchaser, the Shareholders’ Representative or the New
Operator if the transactions contemplated hereby have not been consummated for
any reason by June 29, 2005; provided, however, that neither the Purchaser, the
Shareholders nor the New Operator shall be entitled to terminate this Agreement
pursuant to this subsection (c) if such Party’s(ies’) willful breach or
obstruction of the consummation of this Agreement, respectively, has prevented
the consummation of the transactions contemplated hereby;
 
(d)  by Purchaser or the New Operator in its sole discretion if the Shareholders
shall have supplemented or amended any of the Schedules to this Agreement after
the date hereof and the changes made by such supplement or amendment, together
with any previous supplement or amendment of such schedules, are material; or
 
(e)  by either the Purchaser, the Shareholders’ Representative or the New
Operator, if a court of competent jurisdiction shall have issued an order
permanently restraining or prohibiting the transactions contemplated by this
Agreement.
 
12.02.  Effect of Termination. In the event of termination of this Agreement as
provided above, this Agreement shall become void, and there shall be no
liability on the part of any Party, except for breaches of this Agreement prior
to the time of such termination and except for the provisions contained in this
Section 12.02, Section 12.03 and Article XIV.
 
12.03.  Release of Deposit Amount. In the event of termination of this Agreement
as provided above, the Purchaser shall give written notice of the termination to
LandAmerica and the Shareholders’ Representative and LandAmerica shall promptly
deliver to the Purchaser the Deposit Amount; provided, however, in the event
that the Shareholders terminate this Agreement pursuant to Section 11.03(b) due
to a misrepresentation or breach of a representation or warranty or breach of a
covenant on the part of the Purchaser or the Purchaser Parent, then the
Shareholders shall give written notice of the termination to LandAmerica and the
Purchaser and LandAmerica shall promptly deliver to the Shareholders’
Representative the Deposit Amount.
 
12.04.  Effect of Closing. The Parties shall be deemed to have waived their
respective rights to terminate this Agreement upon the completion of the
Closing. No such waiver shall constitute a waiver of any other rights arising
from the non-fulfillment of any condition precedent set forth in Article VIII,
Article IX or Article X unless such waiver is made in writing.
 
Article XIII  
Additional Agreements
 
13.01.  Cooperation on Tax Matters. 
 
(a)  After the Closing, the Parties shall furnish or cause to be furnished to
each other, upon request, in a timely manner, such information (including access
to books and records) and assistance relating to the transactions contemplated
hereby and for any Company, as is reasonably necessary for the filing of any tax
return, and for the preparation of any audit, and for the prosecution or defense
of any proceeding relating to any proposed tax adjustment. The Parties shall
cooperate with each other in the conduct of any tax audit or the proceeding
regarding any of the foregoing and will adopt consistent positions for tax
purposes.
 
(b)  The Shareholders are responsible for the preparation and filing of any Tax
Return required to be filed after the Closing Date for a Company that pertains
to a period or tax year ending before the Closing Date. Any Tax Return for a
Company that pertains to a period or tax year that includes the Closing Date
(“Straddle Tax Period”) and includes a Tax that affects the Working Capital
Adjustment Amount must be prepared by the Purchaser and submitted to the
Shareholders’ Representative (together with schedules, statements and, to the
extent required by the Shareholders’ Representative, supporting documentation)
at least 40 days prior to the due date (including extensions) of such Tax
Return. If the Shareholders’ Representative objects to any item on such a Tax
Return, the Shareholders’ Representative must, on or before the 10th day after
delivery of such Tax Return, notify the Purchaser in writing that it so objects,
specifying with particularity any such item and stating the specific factual or
legal basis for such objection. If a notice of objection is timely delivered and
the Purchaser and the Shareholders’ Representative are unable to resolve such
objection on or before the 10th day after receipt by the Purchaser of such
notice, the disputed items must be submitted for resolution to the Independent
Accountants. The Independent Accountants will resolve any disputed item on or
before the 20th day after having the item referred to them pursuant to such
procedures as they may establish. The Purchaser and the Shareholders’
Representative will act timely and promptly to implement the decision of the
Independent Accountants. The Purchaser shall pay one-half of all fees and
expenses of the Independent Accountants for purpose of this Section 13.01(b) and
the Shareholders, collectively, shall pay the other one-half. In the case of any
Taxes that are payable for a Straddle Tax Period, for purposes of preparing the
Tax accrual on the Company balance sheets, the taxable year of the Company which
includes the Closing Date will be treated as closing immediately prior to the
Closing Date. Without the prior written consent of the Shareholders’
Representative, the Purchaser will not permit a Company to file any amended Tax
Return for a Straddle Tax Period or for a period that ended before the Closing
Date.
 
13.02.  Press Release and Announcements. No Party shall, prior to the Closing,
issue any press release, make any public announcement relating to the subject
matter of this Agreement or other announcements to the employees, customers or
suppliers of any Company without the prior written approval of the other
Parties; provided, that, notwithstanding the foregoing, any Party, upon prior
notice to the other Parties, and upon granting the other Parties a reasonable
opportunity to discuss its contents, may make any public disclosure such Party
believes in good faith is required or permitted by applicable Law.
 
13.03.  Specific Performance. Each Shareholder acknowledges that the Business
and the Company Shares are unique and recognize and affirm that, in the event of
a breach of this Agreement by any Shareholder, money damages would be inadequate
and Purchaser would have no adequate remedy at law. Accordingly, each
Shareholder agrees that Purchaser shall have the right, in addition to any other
rights and remedies existing in its favor, to enforce its rights and each
Shareholder’s obligations hereunder by an action or actions for specific
performance, injunction and/or other equitable relief, without posting any bond
or security.
 
13.04.  Remittances. All remittances, mail and other communications relating to
any Company received by any Shareholder at any time after the Closing Date shall
be promptly turned over to Purchaser by such Shareholder.
 
13.05.  Efforts To Consummate Closing Transactions. On the terms and subject to
the conditions contained in this Agreement, each Party shall use his, her or its
respective commercially reasonable efforts to take, or cause to be taken, all
actions, and to do, or cause to be done, all things necessary, proper or
advisable under applicable Laws to consummate, as soon as reasonably
practicable, the Closing, including the satisfaction of all conditions thereto
set forth herein.
 
Article XIV  
Miscellaneous
 


 
14.01.  Amendment. This Agreement and the exhibits and schedules to this
Agreement may not be amended except by an instrument in writing signed on behalf
of each of the Parties.
 
14.02.  Extension; Waiver. At any time prior to the Closing Date, the Parties
may (a) extend the time for the performance of any of the obligations or other
acts of the other Party, (b) waive any inaccuracies in the representations and
warranties of the other Party contained in this Agreement or in any document
delivered pursuant to this Agreement, and (c) waive compliance by the other
Party with any of the agreements or conditions contained in this Agreement. Any
agreement on the part of a Party to any such extension or waiver shall be valid
if set forth in an instrument in writing signed on behalf of such Party.
 
14.03.  Entire Agreement; No Third Party Beneficiaries. This Agreement, together
with the exhibits, schedules and other agreements referred to in this Agreement
(a) constitutes the entire agreement between the Parties pertaining to the
subject matter of this Agreement and supersedes all prior and contemporaneous
agreements, understandings, negotiations and discussions, whether oral or
written, of the Parties, and (b) is not intended to confer upon any Person other
than the Parties any rights or remedies under this Agreement, other than as
expressly set forth in this Agreement.
 
14.04.  Governing Law; Venue; Waiver of Jury Trial.
 
(a)  This Agreement will be governed by and interpreted and construed in
accordance with the internal Laws of the State of Maryland, without giving
effect to its conflicts of law principles. Any action brought in connection with
this Agreement or the transactions contemplated by this Agreement must be
brought in a court of competent jurisdiction sitting in the State of Maryland.
The Parties agree that jurisdiction and venue in such courts is proper and waive
any defense of lack of personal jurisdiction or inappropriate or inconvenient
venue.
 
(b)  The Parties hereby waive any right to trial by jury in any proceeding
arising out of or relating to this Agreement or the Ancillary Documents or the
transactions contemplated thereby, whether now existing or arising after the
date of this Agreement, and whether sounding in contract, tort or otherwise. The
Parties agree that any of them may file a copy of this subsection with any court
as written evidence of the knowing, voluntary and bargained-for agreement among
the Parties irrevocably to waive trial by jury and that any proceeding
whatsoever between them relating to the this Agreement or the Ancillary
Documents or any of the transactions contemplated by the Transaction Documents
shall instead be tried in a court by a judge sitting without a jury.
 
14.05.  Notices. All notices and other communications under this Agreement shall
be in writing and shall be deemed given on the (a) date delivered to the
appropriate address by hand (or the first business day after delivery if
delivered other than on a business day), (b) the first business day after being
sent by a nationally recognized overnight courier service (next-day delivery and
costs prepaid), (c) date received if sent by facsimile with confirmation of
transmission by the transmitting equipment (or the first business day after
receipt if received other than on a business day), or (d) the date received or
rejected by the addressee, if sent by certified mail, postage prepaid, return
receipt requested, in each case to the following addresses and facsimile numbers
and marked to the attention of the person (by name or title) designated below
with such mailed notice to be effective on the date such receipt is
acknowledged:
 
If to the Purchaser or the Purchaser Parent, addressed to:
 
Omega Healthcare Investors, Inc.
9690 Deereco Road, Suite 100
Timonium, Maryland 21093
Attention: Daniel J. Booth
Facsimile: (410) 427-8824
 
With a copy to:
 
Dykema Gossett PLLC
39577 Woodward Avenue, Suite 300
Bloomfield Hills, Michigan 48304
Attn: Kyle R. Hauberg
Facsimile: (248) 203-0763
 
With a copy to:
 
Buckingham, Doolittle & Burroughs, LLP
191 West Nationwide Blvd., Suite 300
Columbus, Ohio 43215
Attention: Thomas W. Hess
Facsimile: (614) 221-8590
 
If to the New Operator or the New Operator Parent, addressed to:
 
CommuniCare Health Services, Inc.
4700 Ashwood Drive, Suite 200
Cincinnati, Ohio 45241
Attention: Charles R. Stoltz, Chief Executive Officer
Facsimile: (513) 530-1359


With a copy to:
 
Benesch, Friedlander, Coplan & Aronoff LLP
2300 BP Tower
200 Public Square
Cleveland, Ohio 44114
Attention: Harry M. Brown
Facsimile: (216) 363-4588


or to such other place and with such other copies as either Party may designate
as to itself by written notice to the other Parties. Prior to the Closing Date,
all notices to the Companies shall be sent to the Shareholders’ Representative.
After to the Closing Date, all notices to the Companies shall be sent to the
Purchaser.
 
14.06.  Counterparts. This Agreement may be executed in one or more counterparts
(including by facsimile or electronically transmitted copies), each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.
 
14.07.  Successors and Assigns. No Party may assign, directly or indirectly, its
rights or obligations hereunder without the prior written consent of the other
Parties. This Agreement shall be binding upon and inure to the benefit of the
successors, heirs, administrators, executors and permitted assigns of the
Parties hereto.
 
14.08.  Shareholders’ Representative. Each Shareholder hereby irrevocably
appoints Albert M. Wiggins, Jr. (the “Shareholders’ Representative”) as the
agent of such Shareholder for all purposes relating to or in connection with any
transaction contemplated by or relating to this Agreement and to be carried out
prior to, at or after the Closing including (i) approving any modifications or
amendments to this Agreement, (ii) making decision with respect to the
determination of the Net Working Capital Adjustment Amount, (iii) the
appointment of the Escrow Agent and execution and delivery of the Escrow
Agreement, (iv) entering into any settlement or submitting the dispute to the
Independent Accountant, (v) taking any action that may be necessary or
desirable, as determined by the Shareholders’ Representative, in its sole
discretion, in connection with the termination of this Agreement as provided in
Article XII, (vi) delivering or causing to be delivered to the Purchaser at the
Closing certificates representing the Company Shares, (vii) executing and
delivering, on behalf of the Shareholders and the Companies any and all notices,
documents or certificates to be executed by the Shareholders or the Companies in
connection with this Agreement and the transactions contemplated hereby; (viii)
making any payments or paying any expenses under or in connection with this
Agreement, (ix) granting any consent or approval on behalf of the Shareholders
or the Companies under this Agreement; and (x) resolving disputes with the
Purchaser that arise under this Agreement including disputes regarding
indemnification claims by any Party. Each Shareholder herby appoints the
Shareholders’ Representative as such Shareholder’s true and lawful
attorney-in-fact and agent, with full powers of substitution and resubstitution,
in such Shareholder’s name, place and stead, in any and all capacities, in
connection with the transactions contemplated by this Agreement, granting unto
said attorney-in-fact and agent, full power and authority to do and perform each
and every act and thing requisite and necessary to be done in connection with
the sale of such Shareholder’s shares as fully to all intents and purposes as
such Shareholder might or could do in person. Each Shareholder hereby authorizes
the Purchaser and its Affiliates to rely upon the agency created hereby and
releases the Purchaser and its Affiliates from any and all liability to such
Shareholder of whatever nature arising out of or relating to such agency, to the
same extent as though any act committed or omitted by the Shareholders’
Representative pursuant to such agency had been committed or omitted by such
Shareholder.
 
14.09.  Schedules and Exhibits. Nothing in any schedule attached hereto shall be
adequate to disclose an exception to a representation or warranty made in this
Agreement unless such schedule identifies the exception with reasonable
particularity and describes the relevant facts in reasonable detail. Without
limiting the generality of the foregoing, the mere listing (or inclusion of a
copy) of a document or other item shall not be adequate to disclose an exception
to a representation or warranty made in this Agreement, unless the
representation or warranty has to do with the existence of the document or other
item itself. No exceptions to any representations or warranties disclosed on one
schedule shall constitute an exception to any other representations or
warranties made in this Agreement.
 


 


--------------------------------------------------------------------------------

EXECUTION VERSION


IN WITNESS WHEREOF, the parties hereto have executed this Stock Purchase
Agreement as of the date first written above.
 
PURCHASER
 
OHI Asset (OH), LLC
 
By: /s/ Daniel J. Booth
Name: Daniel J. Booth
Title: Chief Operating Officer
 
PARENT
 
Omega Healthcare Investors, Inc.
 
By: /s/ Daniel J. Booth
Name: Daniel J. Booth
Title: Chief Operating Officer
 


SHAREHOLDERS


/s/ Hollis J. Garfield
Hollis J. Garfield




/s/ Albert M. Wiggins, Jr.
Albert M. Wiggins, Jr.




/s/ A. David Wiggins
A. David Wiggins




Estate of Evelyn R. Garfield
By: /s/ A.M. Wiggins, Jr.
A.M. Wiggins, Jr.  
Co-Executor   


Evelyn R. Garfield Revocable Trust
By: /s/ Hollis G. Wiggins
Hollis G. Wiggins  
Co-Trustee    


SG Trust B-Hollis Trust


By: /s/ Hollis G. Wiggins
Hollis G. Wiggins  
Trustee   
 




Evelyn Garfield Family Trust
By: /s/ Hollis G. Wiggins
Hollis G. Wiggins  
Co-Trustee   


Evelyn Garfield Remainder Trust
By: /s/ Hollis G. Wiggins
Hollis G. Wiggins
Co-Trustee 


COMPANIES
 
Baldwin Health Center, Inc.
 
By: /s/ Hollis J. Garfield
Hollis J. Garfield  
President   


Copley Health Center, Inc.
 
By: /s/ Hollis J. Garfield
Hollis J. Garfield  
President   


Hanover House, Inc.


By: /s/ Hollis J. Garfield
Hollis J. Garfield  
President   


House of Hanover, Ltd.
 
By: /s/ Hollis J. Garfield
Hollis J. Garfield  
President   


Pavillion North, LLP, d/b/a Wexford
House Nursing Center


By Pavillion Nursing Center North, Inc.
General Partner


By: /s/ Hollis J. Garfield
Hollis J. Garfield  
President   




--------------------------------------------------------------------------------

EXECUTION VERSION

Pavillion Nursing Center, North, Inc.
 
By: /s/ Hollis J. Garfield
Hollis J. Garfield  
President   


 
Pavillion North Partners, Inc.
 
By: /s/ Hollis J. Garfield
Hollis J. Garfield  
President   


 
The Suburban Pavilion, Inc.
 
By: /s/ Hollis J. Garfield
Hollis J. Garfield  
President   


 
NEW OPERATOR
 
OMG MSTR LSCO, LLC
 
By: /s/Stephen L. Rosedale
Name: Stephen L. Rosedale
                     Title: Chief Executive Officer


 
NEW OPERATOR PARENT
 
CommuniCare Health Services, Inc.
 
By: /s/ Stephen L. Rosedale
Name: Stephen L. Rosedale
                     Title: Chief Executive Officer


 
LIMITED PARTY
 
Emery Medical Management Co.
 
By: /s/ Hollis J. Garfield
Hollis J. Garfield  
President   



